--------------------------------------------------------------------------------

Exhibit 10.2


EXECUTION VERSION


FIRST AMENDMENT


THIS FIRST AMENDMENT (this “Amendment”) is made as of June 29, 2017 by and among
KKR Capital Markets Holdings L.P., a Delaware limited partnership (“KCMH”), KKR
Corporate Lending LLC, a Delaware limited liability company (“KCL U.S.”), KKR
Corporate Lending (CA) LLC, a Delaware limited liability company (“KCL C.A.”),
KKR Corporate Lending (TN) LLC, a Delaware limited liability company (“KCL
T.N.”), and KKR Corporate Lending (UK) LLC, a Delaware limited liability company
(“KCL U.K.”; KCMH, KCL U.S. and KCL U.K. are collectively referred to herein as
the “Existing Borrowers” and individually sometimes as an “Existing Borrower”,
and together with KCL C.A. and KCL T.N., the “Borrowers” and individually
sometimes as a “Borrower”), the Majority Lenders party to the Existing Credit
Agreement (as defined below), and Mizuho Bank, Ltd., as administrative agent (in
such capacity, the “Administrative Agent”).  Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings given to them in
the Credit Agreement as modified by this Amendment.
 
W I T N E S S E T H:
 
WHEREAS, the Existing Borrowers, the Majority Lenders and the Administrative
Agent are parties to that certain Second Amended and Restated 5-Year Revolving
Credit Agreement dated March 30, 2016 (as amended or otherwise modified from
time to time, the “Existing Credit Agreement”, as amended pursuant to this
Amendment hereinafter referred to as the “Credit Agreement”);
 
WHEREAS, the Existing Borrowers and the Administrative Agent are parties to that
certain Second Amended and Restated Guarantee and Security Agreement dated March
30, 2016 (as amended or otherwise modified from time to time, the “Existing
Guarantee and Security Agreement”, as amended pursuant to this Amendment
hereinafter referred to as the “Guarantee and Security Agreement”);
 
WHEREAS, the Existing Borrowers have requested that the Lenders party hereto
agree to make certain amendments to the Existing Credit Agreement and the
Existing Guarantee and Security Agreement to permit, among other things, (i) the
incurrence of Indebtedness under the 364-Day Credit Agreement and to secure such
Indebtedness pari passu with the Indebtedness under the Credit Agreement and the
Guarantee and Security Agreement, (ii) the addition of KCL C.A. and KCL T.N. as
borrowers under the Credit Agreement and (iii) the addition of KCL C.A. and KCL
T.N. as guarantors under the Guarantee and Security Agreement;
 
WHEREAS, Section 9.01(a) of the Existing Credit Agreement provides that the
Existing Credit Agreement may be amended by the Existing Borrowers and the
Majority Lenders;
 
WHEREAS, Section 7.03 of the Existing Guarantee and Security Agreement provides
that the Existing Guarantee and Security Agreement may be amended by the
Existing Borrowers, Administrative Agent and Majority Lenders as specified in
Section 9.01(a) of the Existing Credit Agreement;
 
WHEREAS, the Lenders party hereto and listed on the signature pages hereof have
agreed to such amendments on the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 

--------------------------------------------------------------------------------

I.              Amendments to the Existing Credit Agreement.  The Existing
Credit Agreement is, effective as of the Amendment Effective Date (as defined
below), hereby amended to delete the stricken text (indicated textually in the
same manner as the following example:  stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example:  double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto.  For the avoidance of doubt, effective
as of the Amendment Effective Date, KCL C.A. and KCL T.N. will each become a
Borrower under the Credit Agreement with the same force and effect as if
originally named therein as a Borrower.
 
II.            Amendments to the Existing Guarantee and Security Agreement.  The
Existing Guarantee and Security Agreement is, effective as of the Amendment
Effective Date (as defined below), hereby amended to delete the stricken text
(indicated textually in the same manner as the following example:  stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example:  double-underlined text) as set forth in the
pages of the Guarantee and Security Agreement attached as Exhibit B hereto.  For
the avoidance of doubt, effective as of the Amendment Effective Date, KCL C.A.
and KCL T.N. will each become a Guarantor under the Guarantee and Security
Agreement with the same force and effect as if originally named therein as a
Guarantor.  Additionally, KCMH hereby represents that as of the date hereof that
KKR Capital Markets Limited is not a Material Foreign Subsidiary, and in
reliance on the foregoing, the parties hereto hereby agree and confirm that any
local UK law governed pledge of equity of KKR Capital Markets Limited is hereby
terminated in full as of the Amendment Effective Date.

 
III.           Conditions of Effectiveness.  This Amendment shall become
effective on the date that each of the following conditions is met or waived
(the “Amendment Effective Date”):


(a)          The Administrative Agent shall have received counterparts of this
Amendment executed by each Borrower and the Majority Lenders.
 
(b)          As of the Amendment Effective Date, immediately before and after
giving effect to this Amendment, the representations and warranties of each
Borrower set forth in the Loan Documents shall be true and correct in all
material respects on and as of the Amendment Effective Date with the same effect
as though made on and as of the Amendment Effective Date; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided further that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on and as of the Amendment Effective Date or on such
earlier date, as the case may be.
 
(c)          As of the Amendment Effective Date, immediately before and after
giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.
 
(d)          The Administrative Agent shall have received, in immediately
available funds, payment or reimbursement of all reasonable and documented or
invoiced out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel) required to be reimbursed or paid by any Borrower
under any Loan Document to the extent invoiced at least two Business Days prior
to the Amendment Effective Date.
 
IV.           Representations and Warranties
 
(a)          To induce the other parties hereto to enter into this Amendment,
the Borrowers represent and warrant to each of the Lenders and the
Administrative Agent, as of the Amendment Effective Date and after giving effect
to the transactions and amendments to occur on the Amendment
 
2

--------------------------------------------------------------------------------

Effective Date, this Amendment has been duly authorized, executed and delivered
by each of the Borrowers and constitutes, and the Existing Credit Agreement and
the Existing Guarantee and Security Agreement, as amended hereby on the
Amendment Effective Date, will each constitute, its legal, valid and binding
obligation, enforceable against the Borrowers and in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


(b)          Immediately before and after giving effect to this Amendment, the
representations and warranties of each Borrower set forth in the Loan Documents
shall be true and correct in all material respects on and as of the Amendment
Effective Date with the same effect as though made on and as of such date,
except to the extent (i) such representations and warranties expressly relate to
an earlier date (in which case such representations and warranties were true and
correct in all material respects as of such earlier date) or (ii) such
representations and warranties are qualified as to “materiality,” “Material
Adverse Effect” or similar language (in which case such representation and
warranties are true and correct in all respects as of the Amendment Effective
Date or as of such earlier date, as the case may be).
 
(c)          Immediately before and after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing on the Amendment
Effective Date.
 
V.            Effect of Amendment.
 
(a)          Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of, the Lenders or the Administrative Agent under
the Existing Credit Agreement, the Existing Guarantee and Security Agreement or
any other Loan Document, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Existing Credit Agreement, the Existing Guarantee and Security Agreement or
any other Loan Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect.  Nothing herein shall be deemed to
establish a precedent for purposes of interpreting the provisions of the Credit
Agreement or the Guarantee and Security Agreement or entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, the Guarantee and Security Agreement or any other Loan Document in
similar or different circumstances.  This Amendment shall apply to and be
effective only with respect to the provisions of the Existing Credit Agreement,
Existing Guarantee and Security Agreement and the other Loan Documents
specifically referred to herein (including Exhibit A and Exhibit B hereto).
 
(b)          On and after the Amendment Effective Date, each reference in the
Credit Agreement and the Guarantee and Security Agreement, respectively, to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import, and
each reference to the Credit Agreement and the Guarantee and Security Agreement,
respectively, “thereunder”, “thereof”, “therein” or words of like import in any
other Loan Document, shall be deemed a reference to the Existing Credit
Agreement or the Existing Guarantee and Security Agreement, as applicable, as
amended hereby.  This Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement, the Guarantee and Security Agreement and the
other Loan Documents.
 
VI.           Governing Law.  This Amendment and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.  The provisions of Sections
9.07 and 9.11 of the Existing Credit Agreement shall apply to this Amendment to
the same extent as if fully set forth herein.
 
3

--------------------------------------------------------------------------------

VII.          Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of any executed counterpart of a signature page of
this Amendment by facsimile transmission or other electronic means shall be
effective as delivery of a manually executed counterpart hereof.


VIII.        Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


IX.           Successors and Assigns. The consent of any Lender to this
Amendment shall be binding upon such Lender’s successors, assigns and
participants permitted by the Existing Credit Agreement. Further, the provisions
of this Amendment shall be binding and inure to the benefit of, such Lender’s
successors, assigns and participants permitted by the Existing Credit Agreement.
 
[Signature pages follow]
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties thereto have caused this Amendment to be duly
executed and delivered by their officers as of the date first above written.
 

 
KKR CAPITAL MARKETS HOLDINGS L.P.,
as a Borrower
     
By:
KKR CAPITAL MARKETS HOLDINGS
 
GP LLC, its general partner
       
By:
/s/ Adam Smith
     
Name: Adam Smith
   
Title: Chief Executive Officer
       
KKR CORPORATE LENDING LLC, as a
Borrower
       
By:
/s/ Adam Smith
     
Name: Adam Smith
   
Title: Chief Executive Officer
       
KKR CORPORATE LENDING (CA) LLC, as a
Borrower
       
By:
/s/ Adam Smith
     
Name: Adam Smith
   
Title: Chief Executive Officer
       
KKR CORPORATE LENDING (TN) LLC, as a
Borrower
       
By:
/s/ Adam Smith
     
Name: Adam Smith
   
Title: Chief Executive Officer
       
KKR CORPORATE LENDING (UK) LLC, as a
Borrower
       
By:
/s/ Adam Smith
     
Name: Adam Smith
   
Title: Chief Executive Officer

 
[Signature Page to Credit Agreement and Guarantee & Security Agreement
Amendment]
 

--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,      
as Administrative Agent and as a Lender
       
By:
/s/ James Yu
     
Name: James Yu
     
Title: Director
 

 
[Signature Page to Credit Agreement and Guarantee & Security Agreement
Amendment]
 

--------------------------------------------------------------------------------

Execution VersionExhibit A


 
 
 

 
$500,000,000


SECOND AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT


Dated as of March 30, 2016


Among
 
KKR CAPITAL MARKETS HOLDINGS L.P.,
KKR CORPORATE LENDING LLC,
KKR CORPORATE LENDING (CA) LLC,
KKR CORPORATE LENDING (TN) LLC
and
KKR CORPORATE LENDING (UK) LLC
as Borrowers,
 
THE LENDERS PARTY HERETO


and
 
MIZUHO BANK, LTD.,
as Administrative Agent
 

--------------------------------------------------------------------------------



MIZUHO BANK, LTD.,


as Sole Lead Arranger and Sole Bookrunner
 
 
 
 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Section
 
Page
     
ARTICLE I
         
DEFINITIONS
1
 
SECTION 1.01.   Defined Terms
1
 
SECTION 1.02.   Terms Generally
2324
 
SECTION 1.03.   Accounting Terms; GAAP; Calculation of Debt to Equity Ratio
2324
     
ARTICLE II
         
THE COMMITMENTS
2425
 
SECTION 2.01.   The Loans
2425
 
SECTION 2.02.   Letter of Credit Facility
2627
 
SECTION 2.03.   Fees.
31
 
SECTION 2.04.   Changes of Commitments
3132
 
SECTION 2.05.   Concerning Joint and Several Liability of the Borrowers
3233
 
SECTION 2.06.   Contribution
35
     
ARTICLE III
         
PAYMENTS
36
 
SECTION 3.01.   Repayment
36
 
SECTION 3.02.   Interest
36
 
SECTION 3.03.   Eurocurrency Reserves
3637
 
SECTION 3.04.   Interest Rate Determinations
37
 
SECTION 3.05.   Voluntary Conversion or Continuation of Loans
3738
 
SECTION 3.06.   Prepayments of Loans
3839
 
SECTION 3.07.   Payments; Computations; Etc.
39
 
SECTION 3.08.   Sharing of Payments, Etc.
4142
 
SECTION 3.09.   Increased Costs
42
 
SECTION 3.10.   Illegality
4344
 
SECTION 3.11.   Taxes
4344
 
SECTION 3.12.   Break Funding Payments
4546
 
SECTION 3.13.   Mitigation Obligations; Replacement of Lenders
46
 
SECTION 3.14.   Defaulting Lenders
47
     
ARTICLE IV
         
CONDITIONS PRECEDENT
4950
 
SECTION 4.01.   Closing Conditions
4950
 
SECTION 4.02.   Conditions Precedent to Each Borrowing and Issuance
5051

 
i

--------------------------------------------------------------------------------

ARTICLE V
         
REPRESENTATIONS AND WARRANTIES
5152
 
SECTION 5.01.   Representations and Warranties
5152
     
ARTICLE VI
         
COVENANTS
5455
 
SECTION 6.01.   Affirmative Covenants
5455
 
SECTION 6.02.   Negative Covenants
5859
 
SECTION 6.03.   Financial Covenant
6365
     
ARTICLE VII
         
EVENTS OF DEFAULT
6365
 
SECTION 7.01.   Events of Default
6365
 
SECTION 7.02.   Investors’ Right to Cure
6667
     
ARTICLE VIII
         
THE ADMINISTRATIVE AGENT
6668
       
SECTION 8.01.   Appointment and Authority
6668
 
SECTION 8.02.   Rights as a Lender
6769
 
SECTION 8.03.   Exculpatory Provisions
6769
 
SECTION 8.04.   Reliance by Administrative Agent
6870
 
SECTION 8.05.   Delegation of Duties
6870
 
SECTION 8.06.   Resignation of Administrative Agent
6970
 
SECTION 8.07.   Non-Reliance on Administrative Agent and Other Lenders
6971
 
SECTION 8.08.   No Other Duties; Etc.
6971
 
SECTION 8.09.   Intercreditor Agreement Governs
71
   
ARTICLE IX
         
MISCELLANEOUS
7071
 
SECTION 9.01.   Amendments, Etc.
7071
 
SECTION 9.02.   Notices, KCMH as Administrative Borrower, Etc.
7072
 
SECTION 9.03.   No Waiver; Remedies; Setoff
7375
 
SECTION 9.04.   Expenses; Indemnity; Damage Waiver
7476
 
SECTION 9.05.   Binding Effect, Successors and Assigns
7577
 
SECTION 9.06.   Assignments and Participations
7577
 
SECTION 9.07.  GOVERNING LAW; JURISDICTION; ETC.
7880
 
SECTION 9.08.   Severability
7981
 
SECTION 9.09.   Counterparts; Effectiveness; Execution
7981
 
SECTION 9.10.   Survival
8082
 
SECTION 9.11.   Waiver of Jury Trial
8082
 
SECTION 9.12.   Confidentiality
8082
 
SECTION 9.13.   No Fiduciary Relationship
8183

 
ii

--------------------------------------------------------------------------------

 
SECTION 9.14.   Headings
8284
 
SECTION 9.15.   USA PATRIOT Act
8284
 
SECTION 9.16.   Judgment Currency
8284
 
SECTION 9.17.   European Monetary Union
8384

 
iii

--------------------------------------------------------------------------------

ANNEXES
     
Annex A
Pricing Grid
Annex B
Concentration Limits
   
SCHEDULES
     
Schedule I
Lenders and Commitments
Schedule II
Mandatory Cost Rate
Schedule III
Subsidiaries
   
EXHIBITS
     
Exhibit A
Form of Note
Exhibit B
Form of Second Amended and Restated Guarantee and Security Agreement
Exhibit C
Form of Notice of Borrowing
Exhibit D
Form of Assignment and Assumption
Exhibit E-1
Form of Tax Statement for Non-U.S. Lenders That Are Not Partnerships For U.S.
Federal Income Tax Purposes
Exhibit E-2
Form of Tax Statement for Non-U.S. Participants That Are Not Partnerships For
U.S. Federal Income Tax Purposes
Exhibit E-3
Form of Tax Statement for Non-U.S. Participants That Are Partnerships For U.S.
Federal Income Tax Purposes
Exhibit E-4
Form of Tax Statement for Non-U.S. Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes

 
iv

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of March 30,
2016 (as further amended or otherwise modified from time to time, this
“Agreement”) among KKR CAPITAL MARKETS HOLDINGS L.P., a Delaware limited
partnership (“KCMH”), KKR CORPORATE LENDING LLC, a Delaware limited liability
company (“KCL U.S.”), KKR CORPORATE LENDING (CA) LLC, a Delaware limited
liability Company (“KCL C.A.”), KKR CORPORATE LENDING (TN) LLC, a Delaware
limited liability Company (“KCL T.N.”)and KKR CORPORATE LENDING (UK) LLC, a
Delaware limited liability company (“KCL U.K.”; KCMH, KCL U.S., KCL C.A., KCL
T.N. and KCL U.K. are collectively referred to herein as the “Borrowers” and
individually sometimes as a “Borrower”), each of the Lenders (as defined below),
and MIZUHO BANK, LTD., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).


WHEREAS, KCMH, the Existing Lenders (as defined below) and the Administrative
Agent are parties to the Existing Credit Agreement (as defined below); and
 
WHEREAS, the Borrowers have requested, and the Lenders have consented to, the
amendment and restatement of the Existing Credit Agreement upon the terms and
subject to the conditions set forth herein.


NOW THEREFORE, effective as of the Closing Date, the Existing Credit Agreement
is hereby amended and restated in its entirety, and the parties hereto hereby
agree, as follows:


ARTICLE I


DEFINITIONS
 
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the following respective meanings:


“364-Day Credit Agreement” means that certain 364-Day Revolving Credit Agreement
dated June 29, 2017, among KCMH, KCL U.S., KCL C.A., KCL T.N., KCL U.K., MHCB as
administrative agent and the lenders party thereto, as from time to time
amended, modified or supplemented.


“ABR” means a fluctuating interest rate per annum which shall at any time be the
higher of:


(a)           the rate of interest established by the Administrative Agent as
its “prime rate” in effect at its principal office in New York, New York; and


(b)           1/2 of 11.00% per annum above the Federal Funds Rate.
 
The “prime rate” is a rate established by MHCB based upon various factors
including MHCB’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
established by MHCB shall take effect at the opening of business on the day
specified by MHCB of such change.
 
1

--------------------------------------------------------------------------------

“ABR Loan” means, at any time, a Loan which bears interest at rates based upon
the ABR.
 
“Administrative Agent” has the meaning specified in the introduction hereto.
 
“Administrative Agent’s Account” means, with respect to any Currency, the
account of the Administrative Agent for such Currency most recently designated
by it as such by notice to KCMH and the Lenders.

 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with such specified Person.
 
“Aggregate Borrowing Availability” means, at any time, the Aggregate Facility
Amount at such time minus the Total Credit Exposure at such time.
 
“Aggregate Facility Amount” means, at any time, the aggregate amount of the
Commitments then in effect.  The initial Aggregate Facility Amount is
$500,000,000.

 
“Allocable Amount” has the meaning specified in Section 2.06(b).
 
 “Alternate Currency” means the Euro, British Pounds Sterling and any other
currency acceptable to the Lenders that is freely convertible into Dollars and
available to be borrowed in the interbank market in London or the Principal
Financial Center for such currency, so long as no central bank or other
governmental authorization in the country of issue of such currency (including,
in the case of the Euro, any authorization by the European Central Bank) is
required to permit the use of such currency by any Lender for making any Loan
hereunder and/or permit a Borrower to borrow and repay the principal thereof and
to pay the interest thereon, unless such authorization has been obtained and is
in full force and effect.
 
“Alternate Currency Equivalent” means, on any date, with respect to any amount
denominated in a given currency, the amount of Alternate Currency that would be
required to purchase such amount of such given currency at or about 11:00 a.m.,
Local Time, on such date, for delivery two Business Days later, as determined by
the Administrative Agent on the basis of the spot selling rate for the offering
of such given currency for Alternate Currency in the Principal Financial Center
for the applicable given currency, all determinations thereof by the
Administrative Agent to be conclusive and binding on the parties in the absence
of manifest error.
 
“Applicable Lending Office” means, with respect to any Lender, such Lender’s
Domestic Lending Office in the case of an ABR Loan and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Loan.
 
“Applicable Margin” has the meaning specified in Annex A.
 
2

--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section  9.06(b)) and accepted by the Administrative Agent, in
substantially in the form of Exhibit D or any other form approved by the
Administrative Agent.
 
“Availability Period” means the period from the Closing Date until the earlier
of (a) the Commitment Termination Date and (b) the date of termination of the
Commitments.
 
“Borrowers” and “Borrower” have the respective meanings specified in the heading
hereof.
 
“Borrower Partnership Agreement” means the Amended and Restated Limited
Partnership Agreement, dated as of February 27, 2008, among KKR Capital Markets
Holdings GP LLC, MHCB and the other limited partners thereto, as from time to
time amended, modified or supplemented.
 
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
made by the Lenders to a Borrower pursuant to Section 2.01.
 
“Borrowing Category” means a Category I Borrowing, a Category II Borrowing, a
Category III Borrowing, a Category IV Borrowing or a Category V Borrowing.
 
“Broker-Dealer Subsidiary” means each of KCM U.K., KCM U.S., KCM Asia, KCM Japan
and any other direct or indirect broker-dealer Subsidiary of KCMH.
 
“Business Day” means (a) a day on which commercial banks are not authorized by
law or required to close in New York City, (b) if such day relates to a
Eurocurrency Loan denominated in Dollars, that is also a day on which dealings
in Dollar deposits are carried out in the London interbank market, (c) if such
day relates to a Borrowing of, or a payment or prepayment of principal of or
interest on or an Interest Period for a Eurocurrency Loan denominated in an
Alternate Currency (other than Euros), or a notice with respect thereto, that is
also a day on which commercial banks and foreign exchange markets settle
payments in the Principal Financial Center for such Currency, and (d) if such
day relates to a Borrowing of, or a payment or prepayment of principal of or
interest on or an Interest Period for, a Eurocurrency Loan denominated in Euros,
or a notice with respect thereto, that is also a Target Operating Day (as
defined in Section 9.17).
 
“Capital Lease Obligations” of a Person means the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) Property which obligations are required to be classified and
accounted for as a capital lease on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP; provided, that the adoption or issuance of
any accounting standards after the Closing Date
 
3

--------------------------------------------------------------------------------

will not cause any obligations under any lease that were not or would not have
been Capital Lease Obligations prior to such adoption or issuance to be deemed
Capital Lease Obligations.


“Cash Equivalents” means:
 
(a)          securities issued or unconditionally guaranteed by the United
States government or any agency or instrumentality thereof, in each case having
maturities of not more than 12 months from the date of acquisition thereof;
 
(b)          securities issued by any state of the United States or any
political subdivision of any such state or any public instrumentality thereof or
any political subdivision of any such state or any public instrumentality
thereof having maturities of not more than 12 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service);
 
(c)          commercial paper issued by any Lender or any bank holding company
owning any Lender;
 
(d)          commercial paper maturing no more than 12 months after the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-1 or P-1 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);
 
(e)          domestic and LIBOR certificates of deposit or bankers’ acceptances,
having a rating of at least A-1 or P-1 from either S&P or Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, an equivalent
rating from another nationally recognized rating service), maturing no more than
one year after the date of acquisition thereof issued by any Lender or any other
bank having combined capital and surplus of not less than $200,000,000 in the
case of domestic banks and $100,000,000 (or the Dollar Equivalent thereof) in
the case of foreign banks;
 
(f)           repurchase agreements with a term of not more than 90 days for
underlying securities of the type described in clauses (a), (b) and (e) above
entered into with any bank meeting the qualifications specified in clause (e)
above or securities dealers of recognized national standing;
 
(g)          marketable short-term money market and similar funds having a
rating of at least A-1 or P-1 from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, an equivalent rating
from another nationally recognized rating service);
 
(h)          shares of investment companies that are registered under the
Investment Company Act of 1940 and substantially all the investments of which
are one or more of the types of securities described in clauses (a) through (g)
above; and
 
4

--------------------------------------------------------------------------------

(i)           in the case of any non-U.S. organized Subsidiary or investment
made in a country outside the United States, other customarily utilized
high-quality investment in the country where such non-U.S. organized Subsidiary
is located or in which such investment is made and of a type analogous to the
foregoing.


“Category I Borrowing” means a Borrowing made or a Letter of Credit issued for
general corporate purposes or to finance the working capital needs of KCMH or
any Subsidiary of KCMH, including financing the regulatory capital requirements
of any Broker-Dealer Subsidiary.


“Category II Borrowing” means a Borrowing made or a Letter of Credit issued to
finance obligations of KCMH or any Subsidiary of KCMH relating to any Senior
Debt Transaction.


“Category III Borrowing” means a Borrowing made or a Letter of Credit issued to
finance obligations of KCMH or any Subsidiary of KCMH relating to a Subordinated
Debt Transaction.


“Category IV Borrowing” means a Borrowing made or a Letter of Credit issued to
finance obligations of KCMH or any Subsidiary of KCMH relating to an Equity
Bridge Transaction.


“Category V Borrowing” means a Borrowing made to finance KCMH’s, or any
Subsidiary of KCMH’s, facilitation of a debt capital markets “fronting”
arrangement pursuant to which KCMH or such Subsidiary is acting as the initial
purchaser or lender of a debt instrument that has been reserved by KCMH or such
Subsidiary for purchase by another Person from whom an order has been received
and such arrangement involves terms that are customary in the market for
“fronting” transactions (and such Borrowing, for the avoidance of doubt, shall
not be deemed to be outstanding under any other Borrowing Category unless such
Borrowing remains outstanding for 45 days after the date on which such Borrowing
was initially made, at which time the outstanding amount of such Borrowing shall
be converted to, and deemed to be outstanding under, the Borrowing Category that
otherwise would have applied based upon the type of transaction being financed);
provided that only the portion of a Borrowing constituting such “fronting”
arrangement may be deemed a Category V Borrowing, with the portion not
constituting such “fronting” arrangement being allocated to such other
applicable Borrowing Category.  On or prior to the making of a Borrowing any
portion of which constitutes a Category V Borrowing, the applicable Borrower
shall deliver the certificate required pursuant to Section 4.02(e), which shall
specify the “fronting” portion of such Borrowing and the applicable Borrowing
Category for any portion that is not a “fronting” portion.


“Change in Law” means the occurrence, after the date of this Agreement, of the
adoption of any law, rule, regulation or treaty, or of any change in applicable
law, rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority having jurisdiction or the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental
 
5

--------------------------------------------------------------------------------

Authority; provided that notwithstanding anything herein to the contrary, (a)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued;
provided further, that any increased costs associated with a Change in Law based
on the foregoing clauses (a) and/or (b) may only be imposed to the extent the
relevant Lender or Issuing Lender, as applicable, imposes the same charges
generally on other similarly situated borrowers under comparable credit
facilities.


“Change of Control” means, and shall be deemed to have occurred if, (a) KKR
and/or its Affiliates shall at any time not own, directly or indirectly,
beneficially and of record, (i) more than 50% of the voting power of the
outstanding Voting Shares of KCMH and (ii) at least 25% of the outstanding
Equity Interests of KCMH; (b) KCMH shall at any time not own, directly or
indirectly, beneficially and of record, more than 50% of the voting power of the
outstanding Voting Shares of KCM U.S., KCM U.K. or KCM Asia; or (c) during any
period of 12 consecutive months, a majority of the members of the board of
directors or other equivalent governing body of KCMH cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body, (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iv) who are employees, partners, members, directors or
officers of KKR or its Affiliates.


“Closing Date” means March 30, 2016.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Collateral” has the meaning specified in the Guarantee and Security Agreement.


“Commitment” means, as to each Lender, the commitment of such Lender to make
Loans to the Borrowers under Section 2.01(a)(i) and purchase participations in
L/C Exposure in an aggregate amount at any one time outstanding up to the amount
set forth opposite such Lender’s name on Schedule I or, if such Lender has
entered into an Assignment and Assumption, set forth for such Lender in the
Register, as such amount may be reduced pursuant to Section 2.04(b).


“Commitment Percentage” means, with respect to any Lender, at any time, the
percentage of the Aggregate Facility Amount represented by such Lender’s
Commitment; provided, that if the Commitments have terminated or expired, the
Commitment Percentages shall equal the percentage of aggregate outstanding Loans
and L/C Exposure
 
6

--------------------------------------------------------------------------------

held by such Lender and if there is no outstanding Loans and L/C Exposure, the
Commitment Percentage shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.


“Commitment Termination Date” means the date five years after the Closing Date,
provided that if such date is not a Business Day, the Commitment Termination
Date shall be the immediately preceding Business Day.


“Concentration Limits” has the meaning specified in Annex B.


 “Continuation”, “Continue” and “Continued” refer to a continuation of
Eurocurrency Loans from one Interest Period to the next Interest Period pursuant
to Section  3.05(b).


“Control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of such Person,
whether through the ability to exercise voting power, by contract or otherwise,
and “Controlling” and “Controlled” have meanings correlative thereto.


“Convert”, “Conversion” and “Converted” refer to a conversion of Loans of one
Type into Loans of the other Type pursuant to Section 3.04 or Section 3.05.


“Cure Right” has the meaning specified in Section 7.02.


“Currencies” means, collectively, Dollars and the Alternate Currencies.


“Debt to Equity Ratio” means, as of any date of determination, the ratio of
Total Debt to Total Equity.


“Default” means any event or condition that constitutes an Event of Default or
that, with notice or lapse of time or both, would become an Event of Default.


“Defaulting Lender” means, subject to Section 3.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the requesting Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, (b) has notified KCMH, the Administrative
Agent or the Issuing Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement)
 
7

--------------------------------------------------------------------------------

cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or KCMH, to confirm in writing to the
Administrative Agent and KCMH that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and KCMH), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any
bankruptcy, insolvency, reorganization or similar law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any eEquity iInterest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.14(b)) upon delivery of written notice of such
determination to KCMH, the Issuing Lender and each Lender.


“Designated Entity” means at any time, any corporation, partnership, limited
liability company or other entity formed or acquired after the Closing Date that
is not a Borrower and of which at least a majority but less than 100% of the
Voting Shares are at the time directly or indirectly owned or controlled by KCMH
or one or more Subsidiaries of KCMH, which has been designated in a written
notice from KCMH to the Administrative Agent as a Designated Entity; provided
that at the time of such designation (a) no Default or Event of Default would
result from such designation and (b) after giving pro forma effect to such
designation the Debt to Equity Ratio is less than or equal to * to 1.00.  KCMH
may, by written notice to the Administrative Agent, de-designate any Designated
Entity and thereafter such entity shall not longer constitute a Designated
Entity, but only if (a) no Default or Event of Default would result from such
de-designation and (b) after giving pro forma effect to such de-designation the
Debt to Equity Ratio is less than or equal to * to 1.00.; provided further that
notwithstanding the foregoing, KKR-MM Vector GP LLC, KKR-MM Vector L.P.,
Merchant Capital Solutions LLC, MCS Corporate Lending LLC, MCS Capital Markets
LLC, any entity formed for the purpose of acting as an administrative or other
agency role (with written notice thereof provided by KCMH to the Administrative
Agent) and any of their respective direct or indirect subsidiaries, now existing
or hereafter formed, shall each be deemed a Designated Entity (unless otherwise
de-designated by KCMH in accordance with this definition).


“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for
 
8
*Material omitted and separately filed with the Commission under an application
for confidential treatment.

--------------------------------------------------------------------------------

which it is exchangeable), or upon the happening of any event or condition (a)
matures or is mandatorily redeemable (other than solely for Equity Interests
other than Disqualified Equity Interests), pursuant to a sinking fund obligation
or otherwise, (b) is redeemable at the option of the holder thereof (other than
solely for Equity Interests other than Disqualified Equity Interests), in whole
or in part, (c) provides for the scheduled payments of dividends in cash, or (d)
is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case of clauses (a) through (d) above, prior to the date that is ninety‑one days
after the Commitment Termination Date.


“Dollar Equivalent” means, on any date, with respect to any amount denominated
in an Alternate Currency, the amount of Dollars that would be required to
purchase such amount of such Alternate Currency at or about 11:00 a.m., Local
Time, on such date, for delivery two Business Days later, as determined by the
Administrative Agent on the basis of the spot selling rate for the offering of
such Alternate Currency for Dollars in the Principal Financial Center for the
applicable Alternate Currency, all determinations thereof by the Administrative
Agent to be conclusive and binding on the parties in the absence of manifest
error.


“Dollars” and “$” refers to lawful money of the United States.


“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in the Administrative
Questionnaire of such Lender or in the Assignment and Assumption pursuant to
which it became a Lender, or such other office of such Lender as such Lender may
from time to time specify to KCMH and the Administrative Agent.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by the Administrative Agent and the Issuing Lender and, unless an Event of
Default of the kind referred to in Section 7.01(a), 7.01(b), 7.01(g) or 7.01(h)
has occurred and is continuing, by KCMH (each such approval not to be
unreasonably withheld or delayed); provided, that notwithstanding the foregoing,
assignments to any private equity fund, hedge fund or other similar investment
vehicle shall require the consent of KCMH in its sole discretion.


“Equity Bridge Transaction” means an equity underwriting or commitment of KCMH
or any Subsidiary of KCMH.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company (including any securities
convertible or exchangeable for such stock or interests), beneficial interests
in a trust or other equity ownership interests in a Person, and any warrants,
options or other rights entitling the holder thereof to purchase or acquire any
such equity interest.
 
9

--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any Person that, together with the Borrower, is treated
as a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than
those events for which the 30‑day notice period is waived pursuant to Department
of Labor Reg. Section 4043 as in effect on the date hereof); (b) the failure of
any Plan to satisfy the minimum funding standards (as defined in Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by the Borrower or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent within the meaning of Title IV of ERISA.


“Euro” has the meaning specified in Section 9.17.


“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.


“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in the Administrative
Questionnaire of such Lender or in the Assignment and Assumption pursuant to
which it became a Lender (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify to KCMH and the Administrative Agent.


“Eurocurrency Loan” means, at any time, a Loan which bears interest at rates
based upon the Eurocurrency Rate.


“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Loan
denominated in a particular Currency comprising part of the same Borrowing, an
interest rate per annum equal to the rate per annum for deposits in such
Currency having a maturity closest to such Interest Period which appears on the
relevant Screen Page as of
 
10

--------------------------------------------------------------------------------

11:00 a.m., London time, on the day two Business Days prior to the first day of
such Interest Period; provided, that, if such rate does not appear on the
relevant Screen Page for such Interest Period, the Eurocurrency Rate for that
Interest Period will be based on the rate at which deposits in such Currency
having a maturity closest to such Interest Period are offered by the principal
London office of the Administrative Agent at approximately 11:00 a.m., London
time, on the day that is two Business Days preceding the first day of such
Interest Period to prime banks in the London interbank market in a principal
amount of $5,000,000 (or, in the case of a Eurocurrency Loan denominated in an
Alternate Currency, the equivalent thereof in such Alternate Currency, rounded
to the nearest 1,000 units of such Alternate Currency); provided further, that
the Eurocurrency Rate for any Eurocurrency Loan denominated in an Alternate
Currency that is loaned by a Lender from an office in the United Kingdom for any
Interest Period shall be the sum of (a) the rate referred to above plus (b) the
MCR Cost.


“Events of Default” has the meaning specified in Section 7.01.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.


“Excluded Taxes” means, with respect to any recipient of any payment to be made
by or on such recipient’s account of any obligation of the Borrowers hereunder
to the Administrative Agent and each Lender, Taxes (a) imposed on or measured by
its overall net income (however denominated), franchise Taxes and branch profit
Taxes, in each case,  imposed by a jurisdiction (or any political subdivision
thereof) as a result of a present or former connection between such recipient
and the jurisdiction (or political subdivision thereof) imposing such tax (other
than any such connection arising solely as a result of such recipient having
executed , delivered or performed its obligations under or received a payment
pursuant to this Agreement), (b) that are attributable to such recipient’s
failure to comply with the requirements of paragraph (e) or (f) of Section 3.11,
(c) that are withholding taxes imposed on amounts payable to such recipient at
the time such recipient becomes a party to this Agreement, except to the extent
that such recipient’s assignor (if any) was entitled, at the time of assignment,
to receive additional amounts from the Borrower with respect to such Taxes
pursuant to Section 3.11.(b) and (d) any U.S. federal withholding Taxes imposed
under FATCA.


“Existing Credit Agreement” means that certain Amended and Restated 5-Year
Revolving Credit Agreement dated March 30, 2012 among KCMH, KCL U.S., KCL, U.K.,
MHCB as administrative agent and the lenders party thereto.


“Existing Lenders” means the “Lenders” as defined in the Existing Credit
Agreement.


“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Internal
 
11

--------------------------------------------------------------------------------

Revenue Code and any law, regulation, rule, promulgation, or official agreement
implementing an official government agreement with respect to the foregoing.


“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.


“Finance Subsidiary” means KCL U.K., KCL U.S., KCL C.A., KCL T.N., KCL Cayman
and any other direct or indirect Subsidiary of KCMH formed for the purpose of 
providing financing in KCMH’s financing business.
 
“Finance Subsidiary Debt” means Indebtedness under any warehouse credit facility
or other similar line of credit entered into for the purpose of funding
Indebtedness originated or extended by any Finance Subsidiary.
 
“Financial Officer” means the chief financial officer, principal financial
officer, treasurer, controller or a director of a Borrower.
 
“Financing Transaction” means any Equity Bridge Transaction, Senior Debt
Transaction or Subordinated Debt Transaction.
 
“Financing Transaction Borrowing” means any Category II Borrowing, Category III
Borrowing or Category IV Borrowing.
 
“FINRA”  means the Financial Industry Regulatory Authority, or any other Self
Regulatory Organization that succeeds to the functions thereof.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Fund” means any Person (other than a natural person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
 
“General Partner” means KKR Capital Markets Holdings GP LLC, a Delaware limited
liability company.
 
“GAAP” means accounting principles generally accepted in the United States as in
effect from time to time.
 
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of
 
12

--------------------------------------------------------------------------------

or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or to
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guarantee
issued to support such Indebtedness; provided that the term “Guarantee” shall
not include endorsements for collection or deposit in the ordinary course of
business.  The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made (or, if such Guarantee is
limited by its terms to a lesser amount, such lesser amount) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guaranteeing Person in good faith.


“Guarantee and Security Agreement” means the Amended and Restated Guaranty and
Security Agreement dated as of March 30, 2012, as amended and restated by the
Second Amended and Restated Guaranty and Security Agreement among the Obligors
and the Administrative Agent in substantially the form of Exhibit B, as from
time to time further amended, modified or supplemented.


“Guarantors” means, at any time, collectively, those Subsidiaries of KCMH that
are parties to the Guarantee and Security Agreement.


“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement or other derivative transaction.


“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or similar instruments, (b) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person, (c) the face
amount of all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder and all direct obligations
arising under bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all Indebtedness of any other Person secured by any Lien on any
property owned by such Person, whether or not such Indebtedness has been assumed
by such Person, (e) the principal component of all Capital Lease Obligations of
such Person, (f) all obligations of such Person under interest rate swap, cap or
collar agreements, interest rate future or option contracts, currency swap
agreements, currency future or
 
13

--------------------------------------------------------------------------------

option contracts, commodity price protection agreements or other commodity price
hedging agreements and other similar agreements, (g) without duplication, all
Guarantees by such Person of Indebtedness of others and (h) all obligations of
such Person in respect of Disqualified Equity Interests, provided that
Indebtedness shall not include (i) trade and other ordinary course payables and
accrued expenses arising in the ordinary course of business, (ii) deferred or
prepaid revenue and (iii) purchase price holdbacks in respect of a portion of
the purchase price of an asset to satisfy warranty or other unperformed
obligations of the respective seller. The amount of Indebtedness of any Person
for purposes of clause (d) shall be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness and (ii) the fair market value of
the property encumbered thereby as determined by such Person in good faith.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitee” has the meaning specified in Section 9.04(b).


“Intercreditor Agreement” means that certain First Lien Intercreditor Agreement
dated June 29, 2017, among the Administrative Agent, the administrative agent in
respect of the 364-Day Credit Agreement, the other parties thereto from time to
time and acknowledged by the Obligors.


“Interest Period” means, for any Eurocurrency Loan, the period beginning on the
date such Eurocurrency Loan is made, or Continued or Converted from an ABR Loan,
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below, and thereafter each subsequent period commencing on the
last day of the immediately preceding Interest Period therefor and ending on the
last day of the period selected by the Borrower pursuant to the provisions
below.  The duration of each Interest Period shall be one, two, three or six
months (or if available to all relevant Lenders, nine or twelve months), as the
Borrower may select by notice to the Administrative Agent no later than 11:00
a.m. (New York time) on the third Business Day (or, with respect to such nine‑
or twelve‑month periods, fourth Business Day) prior to the first day of such
Interest Period.


Notwithstanding the foregoing:


(w)         if any Interest Period would otherwise commence before and end after
the Commitment Termination Date, such Interest Period shall end on the
Commitment Termination Date,


(x)          each Interest Period that would otherwise end on a day that is not
a Business Day shall end on the next succeeding Business Day, unless such next
succeeding Business Day would fall in the succeeding month, in which case such
Interest Period shall end on the next preceding Business Day,


(y)         each Interest Period that commences on the last day of a month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent month) shall end on the last Business Day of the
appropriate subsequent calendar month, and
 
14

--------------------------------------------------------------------------------

(z)          Interest Periods commencing on the same day for Eurocurrency Loans
comprising part of the same Borrowing shall be of the same duration.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.


“Issuing Lender” means MHCB, and/or any other Lender from time to time
designated as an Issuing Lender in a writing signed by such Lender, KCMH and the
Administrative Agent (MHCB and such other Lender being collectively referred to
herein as the “Issuing Lender” unless the context otherwise requires).


“KCL Cayman” means KKR Corporate Lending (Cayman) Ltd., a Cayman limited
liability company, and includes any successor thereto in accordance with this
Agreement.


“KCL C.A.” has the meaning specified in the heading hereof, and includes any
successor theretoin accordance with this Agreement.


“KCL T.N.” has the meaning specified in the heading hereof, and includes any
successor theretoin accordance with this Agreement.


“KCL U.K.” has the meaning specified in the heading hereof, and includes any
successor thereto in accordance with this Agreement.


“KCL U.S.” has the meaning specified in the heading hereof, and includes any
successor thereto in accordance with this Agreement.


“KCMH” has the meaning specified in the heading hereof, and includes any
successor thereto in accordance with this Agreement.


“KCM Asia” means KKR Capital Markets Asia Limited, a Hong Kong limited liability
company, and includes any successor thereto in accordance with this Agreement.


“KCM Group Entity” means KCMH and any entity in which KCMH, directly or
indirectly, owns an Equity Interest.


“KCM Japan” means KKR Capital Markets Japan Holdings LLC, a Delaware limited
liability company, and includes any successor thereto in accordance with this
Agreement.
 
15

--------------------------------------------------------------------------------

“KCM U.S.” means KKR Capital Markets LLC, a Delaware limited liability company,
and includes any successor thereto in accordance with this Agreement.


“KCM U.K.” means KKR Capital Markets Limited, a United Kingdom limited liability
company, and includes any successor thereto in accordance with this Agreement.


“KKR” means Kohlberg Kravis Roberts & Co. L.P., a Delaware limited partnership
and includes any successor thereto in accordance with this Agreement.


“L/C Exposure” means, at any time, the sum of (a) the aggregate undrawn face
amount of all outstanding Letters of Credit and (b) the aggregate amount of
unreimbursed L/C Payments under all outstanding Letters of Credit (or, if
applicable with respect to clauses (a) and (b), the Dollar Equivalent thereof).


“L/C Payment” means a payment by an Issuing Lender of a draft or demand drawn
under a Letter of Credit.


“L/C Reimbursement Obligation” means the obligation of a Borrower to reimburse
an Issuing Lender for an L/C Payment pursuant to Section 2.02(d)(ii).
 
“L/C Related Documents” has the meaning specified in Section 2.02(c)(i).


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case,
whether or not having the force of law.


“Lead Arranger” means MHCB, in its capacity as sole lead arranger and sole
bookrunner.


“Lender” means each bank or other financial institution listed on the signature
pages hereof and each Person that shall become a party hereto pursuant to 9.06.


“Letter of Credit” has the meaning specified in Section 2.02(a)(i).


“Letter of Credit Facility Amount” means the lesser of (a) $500,000,000 and (b)
the Aggregate Facility Amount.


“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).


“Loan” has the meaning specified in Section 2.01(a)(i).
 
16

--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, the Notes, the Guarantee
and Security Agreement and the Intercreditor Agreement.
 
“Local Time” means (a) with respect to any Loan denominated or any payment to be
made in Dollars, New York time, and (b) with respect to any Eurocurrency Loan
denominated or any payment to be made in an Alternate Currency, the local time
in the Principal Financial Center for such Alternate Currency.
 
“London Banking Day” means any day on which commercial banks are open for
business (including dealings in foreign exchange and foreign currency deposits)
in London.
 
“Majority Lenders” means, at any time, (a) Lenders holding more than 50% of the
Commitments, or (b) if the Commitments have terminated or expired, Lenders
having collectively more than 50% of the sum of (i) aggregate amount of the
unpaid principal amount of the Loans and (ii) L/C Exposure (computed at any
time, in the case of Loans and L/C Exposure denominated in an Alternate
Currency, as the Dollar Equivalent thereof as determined by the Administrative
Agent); provided that the unused Commitment of, and the portion of the Total
Credit Exposure held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Majority Lenders.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, properties or operations of KCMH and its Subsidiaries taken
as a whole, (b) the ability of any Obligor to perform any of its material
obligations under any Loan Document or (c) the material rights and remedies of,
or benefits available, to the Administrative Agent or the Lenders under any Loan
Document.
 
“Material Domestic Subsidiary” means any Domestic Subsidiary that is a Material
Subsidiary.
 
“Material Foreign Subsidiary” means any Foreign Subsidiary (inclusive of its
Subsidiaries) that, as of the last day of the fiscal quarter of KCMH most
recently ended for which financial statements have been delivered pursuant to
Section 6.01(a)(i) or (ii), (a) generated over 25% of consolidated revenues of
KCMH and its Subsidiaries for the period of two years ended at the end of such
fiscal quarter or (b) to which more than $* of the Aggregate Facility Amount has
been funded as of such date and has been funded for the period of six months
immediately preceding such date.
 
“Material Indebtedness” means Indebtedness of the type described in clause (a)
of the definition thereof issued or incurred under any agreement or instrument
in an aggregate outstanding principal amount of $* or more.
 
“Material Subsidiary” means any Subsidiary that constitutes a “significant
subsidiary” as defined under Regulation S-X promulgated by the SEC, as in effect
from time to time; provided that each of KCM U.S. and KCM U.K. shall be a
Material Subsidiary.
 
17
*Material omitted and separately filed with the Commission under an application
for confidential treatment.

--------------------------------------------------------------------------------

“MCR Cost” means, with respect to any Lender, in connection with Loans, if any,
denominated in an Alternate Currency that are loaned by a Lender from an office
in the United Kingdom, the cost imputed to such Lender of compliance with the
Mandatory Cost Rate requirements of the Bank of England during the relevant
period, determined in accordance with Schedule II hereto.


“MHCB” means Mizuho Bank, Ltd. or any successor thereto.
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


 “Non-U.S. Lender” has the meaning specified in Section 3.11(e).


“Note” has the meaning specified in Section 2.01(e).


“Notice of Borrowing” has the meaning specified in Section 2.01(b)(ii).


“Notice of Issuance” has the meaning specified in Section 2.02(c)(i).


“Obligations” means (a) all obligations of the Borrowers under the Loan
Documents to pay the principal of and interest on the Loans and the L/C
Reimbursement Obligations and all fees, premiums, costs, expenses,
indemnification payments and other amounts or obligations whatsoever, whether
direct or indirect, absolute or contingent, now or hereafter from time to time
owing to the Secured Creditors arising under, out of, or in connection with the
Loan Documents and all obligations of the Borrowers to any Lender (or any
Affiliate thereof) under any Hedging Agreement and (b) in the case of each of
the foregoing, including all interest thereon and expenses related thereto,
including any interest or expenses accruing or arising after the commencement of
any case with respect to any Obligor under the United States Bankruptcy Code or
any other bankruptcy or insolvency law (whether or not such interest or expenses
are allowed or allowable as a claim in whole or in part in such case).
 
“Obligors” means, collectively, the Borrowers and the Guarantors.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.


“Participant” has the meaning specified in Section 9.06(d).


“Patriot Act” has the meaning specified in Section 9.15.
 
18

--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
Section 4002 of ERISA and any successor entity performing similar functions.


“Permitted Liens” means:


(a)          Liens for taxes, assessments or governmental charges or claims not
yet overdue for a period of more than 30 days or that are being contested in
good faith and by appropriate proceedings for which appropriate reserves have
been established to the extent required by and in accordance with GAAP, or for
property taxes on property that the Borrower or one of its Subsidiaries has
determined to abandon if the sole recourse for such tax, assessment, charge or
claim is to such property;


(b)          Liens in respect of property or assets of KCMH or any of its
Subsidiaries imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, in
each case so long as such Liens arise in the ordinary course of business and do
not individually or in the aggregate have a Material Adverse Effect;


(c)          Liens arising from judgments or decrees in circumstances not
constituting an Event of Default under 7.01(j);


(d)          Liens incurred or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money bonds
and other similar obligations incurred in the ordinary course of business;


(e)          ground leases in respect of real property on which facilities owned
or leased by the Borrower or any of its Subsidiaries are located;


(f)           easements, rights-of-way, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the business of KCMH and its
Subsidiaries, taken as a whole;


(g)          any interest or title of a lessor or secured by a lessor’s interest
under any lease permitted by this Agreement;


(h)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;


(i)           leases, licenses, subleases or sublicenses granted to others not
interfering in any material respect with the business of KCMH and its
Subsidiaries, taken as a whole;


(j)           Liens arising from precautionary UCC financing statement or
similar filings made in respect of operating leases entered into by the Borrower
or any of its Subsidiaries;
 
19

--------------------------------------------------------------------------------

(k)          Liens created in the ordinary course of business in favor of banks
and other financial institutions over credit balances of any bank accounts,
brokerage accounts or commodities accounts of KCMH and its Subsidiaries held at
such banks or financial institutions, including any accounts maintained with any
clearing or settlement bank or other financial institution; and


(l)           any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of KCMH
and its Subsidiaries, taken as a whole.


“Permitted Subordinated Debt” shall mean senior subordinated notes, or other
senior subordinated Indebtedness, issued by a Borrower or any Guarantor, (a) the
terms of which (i) do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligation prior to a date 91 days after Commitment
Termination Date (other than customary offers to purchase upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default) and (ii) provide for customary subordination to the
obligations of the Obligors under the Loan Documents, (b) the covenants, events
of default, guarantees, collateral and other terms of which (other than interest
rate and redemption premiums), taken as a whole, are not more restrictive to
KCMH and its Subsidiaries than those herein; provided that a certificate of a
Financial Officer of KCMH is delivered to the Administrative Agent at least
seven Business Days (or such shorter period as the Administrative Agent may
reasonably agree) prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that KCMH
has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies KCMH within such period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees), (c)
of which no Subsidiary of KCMH (other than a Guarantor) is an obligor and (d)
after giving pro forma effect to the issuance thereof, KCMH shall be in
compliance with the financial covenant set forth in Section 6.03.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Pledged Equity” has the meaning specified in the Guarantee and Security
Agreement.
 
20

--------------------------------------------------------------------------------

“Principal Financial Center” means, for any Currency, the principal financial
center in the country of issue of such Currency, as reasonably determined by the
Administrative Agent.


“Property” of any Person means any property or assets, or interest therein, of
such Person.


“Register” has the meaning specified in Section 9.06(c).


“Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System (or any successor), as from
time to time amended, modified or supplemented.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to any Person’s stockholders, partners or members (or the equivalent
Person thereof).
 
“Rule 15c3-1” means Rule 15c3-1 of the General Rules and Regulations promulgated
by the SEC under the Exchange Act (17 CFR 240, 15c3-1), as from time to time
amended, modified or supplemented, or such other rule or regulation of the SEC
which replaces Rule 15c3-1.


“S&P” means Standard & Poor’s Rating Services or any successor thereto.


“Screen Page” means the Reuters Page LIBOR01 or such other Reuters screen page
displaying interbank offered rates for the applicable Currency.  If at least two
relevant rates appear on said page with respect to an Interest Period, the
Eurocurrency Rate for that Interest Period will be based upon the arithmetic
mean of such rates.


“Secured Creditors” means, collectively, the Lenders (including each Issuing
Lender) and the Administrative Agent, any other holder from time to time of any
of the Obligations and, in each case, their respective successors and assigns.


“Senior Debt Transaction” means a senior debt underwriting or commitment of KCMH
or any Subsidiary of KCMH.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to the principal functions thereof.
 
21

--------------------------------------------------------------------------------

“Self Regulatory Organization” has the meaning assigned to such term in Section
3(a)(26) of the Exchange Act.


“SIPA” means the Securities Investor Protection Act of 1970, as from time to
time amended, modified or supplemented.


“SIPC” means the Securities Investor Protection Corporation established pursuant
to SIPA or any other corporation succeeding to the principal functions thereof.


“Solvent” and “Solvency” mean, with respect to any Person, that as of the
Closing Date, (a) (i) the sum of such Person’s debts (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (ii) such Person’s capital is not unreasonably small in relation
to its business as contemplated on the Closing Date; and (iii) such Person has
not incurred and does not intend to incur, or believe that it will incur, debts
including current obligations beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (b) such Person is “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).


“Subordinated Debt Transaction” means a subordinated debt underwriting or
commitment of KCMH or any Subsidiary of KCMH.


“Subordinated Indebtedness” means any Permitted Subordinated Debt or any other
Indebtedness the terms of which provide for customary subordination in right of
payment to the obligations of a Borrower or any of its Subsidiaries, as
applicable, under this Agreement and the other Loan Documents.


“Subsidiary” means, at any time, any corporation, partnership, limited liability
company or other entity of which at least a majority of the Voting Shares are at
the time directly or indirectly owned or controlled by KCMH or one or more
Subsidiaries of KCMH; provided that no Designated Entity shall be a Subsidiary.


“Support Payment” has the meaning specified in Section 2.06(a).
 
“Taxes” means all present and future taxes, duties, levies, imposts, deductions,
charges or withholdings or similar charges, with respect to any amount payable
on or in respect of any Loan Document, Loans, Notes or Letters of Credit, and
all interest, penalties and similar amounts with respect thereto, now or
thereafter imposed, assessed, levied or collected by any jurisdiction from which
any amount payable under the Loan Documents is paid, or any political
subdivision or taxing authority thereof or therein, or any organization or
federation of which any of the foregoing may be a member or associated.
 
22

--------------------------------------------------------------------------------

“Total Credit Exposure” means, at any time, the sum of (a) the aggregate
outstanding principal amount of the Loans (being the Dollar Equivalent thereof
in the case of Eurocurrency Loans denominated in an Alternate Currency) plus (b)
the aggregate outstanding L/C Exposure.
 
“Total Debt” means, at any date, (a) all Indebtedness of the types described in
clause (a), clause (c) (but, in the case of clause (c), only to the extent of
any unreimbursed drawings under any letter of credit) and clause (e) of the
definition thereof actually owing by KCMH and/or its Subsidiaries on such date
to the extent appearing on the consolidated balance sheet of KCMH determined in
accordance with GAAP (provided that the amount of any Capital Lease Obligations
or any such Indebtedness issued at a discount to its face value shall be
determined in accordance with GAAP) minus (b) the aggregate cash and Cash
Equivalents included on the consolidated balance sheet of KCMH as at such date
to the extent the use thereof for application to the payment of Indebtedness is
not prohibited by law or any contract to which KCMH or any Subsidiary is a
party; provided that for the purposes of this definition, Indebtedness shall not
include (i) any Finance Subsidiary Debt, (ii) any liabilities includable solely
based on the application of FAS 140 or FIN-46(R) and (iii) any Indebtedness of
any Designated Entity.


“Total Equity” means, as of any date of determination, (a) KCMH’s consolidated
partners’ capital (or stockholders’ equity, as the case may be) measured on a
GAAP basis, minus (b) the sum of (i) any declared but unpaid distribution or
dividend to KCMH’s general or limited partners (or any other equity holders) and
(ii) any loans or advances made to KCMH’s general or limited partners (or any
other equity holders); provided that Total Equity shall not include KCMH’s
partners’ capital (or stockholders’ equity, as the case may be) attributable to
any Designated Entity.


“Type” refers to whether a Loan is an ABR Loan or a Eurocurrency Loan.


“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.


“United States” or “U.S.” means the United States of America.


“Voting Shares” means, with respect to any Person, such Person’s Equity
Interests having the right to vote for the election of directors, or other
individuals performing similar functions, of such Person under ordinary
circumstances.


“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
which all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are directly or indirectly owned or controlled by
such Person or one or
 
23

--------------------------------------------------------------------------------

more Wholly-Owned Subsidiaries of such Person or by such Person and one or more
Wholly-Owned Subsidiaries of such Person.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.02.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” mean
“to but excluding”.  The words “include”, “includes” and “including” shall be
deemed in each case to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed in each case as referring to such agreement, instrument or other
document as from time to time amended, modified or supplemented, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed in each case to include such Person’s successors and assigns, (c)
the words “herein”, “hereof” and “hereunder”, and words of similar import shall
be construed in each case to refer to this Agreement in its entirety and not to
any particular provision hereof, and (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.  For the avoidance
of doubt, references in Articles VIII and IX to the Lenders shall include in
each case the Issuing Lender, unless the context otherwise requires.


SECTION 1.03.  Accounting Terms; GAAP; Calculation of Debt to Equity Ratio.


(a)          Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that if the Borrower notifies the
Administrative Agent that it requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Majority Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.


(b)          Calculation of the Debt to Equity Ratio shall be based on relevant
information in the financial statements and asset schedules delivered pursuant
to Sections 6.01(a)(i), (ii) and (vi) giving pro forma effect to such
information where appropriate; provided that the amount of Total Debt shall be
the amount outstanding as of the date of determination after giving effect to
the incurrence of any Indebtedness on such date of determination.
 
24

--------------------------------------------------------------------------------

ARTICLE II
 
THE COMMITMENTS


SECTION 2.01.  The Loans.


(a)          (i)          Each Lender severally agrees, on and subject to the
terms and conditions of this Agreement, to make loans to the Borrowers under
this Section 2.01(a)(i) (each, a “Loan”) from time to time on any Business Day
during the Availability Period, in an aggregate principal amount at any one time
outstanding up to but not exceeding the Commitment of such Lender and, as to all
Lenders and all Borrowers, in an aggregate principal amount at any one time
outstanding up to but not exceeding the Aggregate Borrowing Availability (or the
Alternate Currency Equivalent thereof).
 
(ii)          ABR Loans shall be denominated in Dollars, and Eurocurrency Loans
may be denominated in Dollars or one or more Alternate Currencies.
 
(iii)         Anything in this Agreement to the contrary notwithstanding, (A)
the Total Credit Exposure shall not at any time exceed the then Aggregate
Facility Amount and (B) the obligation of the Lenders to make Loans is subject
to the Concentration Limits.
 
(iv)         Within such limits, the Borrowers may from time to time borrow
under this Section 2.01, prepay Loans in whole or in part pursuant to Section
3.06(a) and reborrow under this Section 2.01.
 
(v)          The Borrowers shall be co-borrowers with respect to each Borrowing,
and shall be jointly and severally liable for all obligations and liabilities
with respect thereto in accordance with Sections 2.05 and 2.06.


(b)          Borrowing Procedure.  (i)  Each Borrowing shall be in a minimum
amount of $5,000,000 in the case of a Borrowing of Eurocurrency Loans, or
$1,000,000, in the case of a Borrowing of ABR Loans, or in each case an integral
multiple of $1,000,000 in excess thereof (or, in the case of a Borrowing
denominated in an Alternate Currency, the Alternate Currency Equivalent thereof,
rounded to the nearest 1,000 units of such Alternate Currency), and shall be
made on notice by the requesting Borrower to the Administrative Agent not later
than 11:00 a.m. (New York time) on the third Business Day (or, with respect to
Interest Periods other than one, two, three or six months, fourth Business Day)
prior to the date of such Borrowing in the case of a Borrowing consisting of
Eurocurrency Loans or not later than 11:00 a.m. (New York time) on the date of
such Borrowing in the case of a Borrowing consisting of ABR Loans, and the
Administrative Agent shall give each Lender prompt notice thereof.


(ii)          Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
irrevocable and binding on the Borrowers and shall be in substantially the form
of Exhibit C, specifying therein the requested (1) date of such Borrowing (which
shall be a Business Day), (2) Type of Loans comprising such Borrowing, (3) the
applicable Borrowing Category (or as applicable Borrowing Categories), (4)
aggregate amount of
 
25

--------------------------------------------------------------------------------

such Borrowing, stated in Dollars, and the Currency thereof and (5) in the case
of a Borrowing of Eurocurrency Loans, initial Interest Period for such Loans.
 
(iii)          Each Lender shall, before 1:00 p.m. (New York time) on the date
of such Borrowing, make available for the account of its Applicable Lending
Office to the Administrative Agent at the Administrative Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing.
 
(iv)         After the Administrative Agent’s receipt of such funds, and subject
to the satisfaction of the applicable conditions set forth in Article IV, the
Administrative Agent will make such funds available to the requesting Borrower
by promptly crediting the amounts so received, in like funds, to such account of
such Borrower as the Administrative Agent and such Borrower may agree.
 
(v)          If the requesting Borrower fails to specify a Type of Loan in a
Notice of Borrowing, then the applicable Loans shall be made as ABR Loans.  If
the requesting Borrower fails to provide a timely notice of Conversion or
Continuation with respect to a Borrowing of Eurocurrency Loans, then such
Borrower shall be deemed to have requested a Continuation with respect thereto
with an Interest Period of one month.  If the requesting Borrower requests a
Borrowing of, Conversion to, or Continuation of Eurocurrency Loans in any such
Notice of Borrowing, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.  If the requesting Borrower
requests a Borrowing of, Conversion to, or Continuation of Eurocurrency Loans in
any such Notice of Borrowing, but fails to specify the Currency thereof, it will
be deemed to have specified such Loans in Dollars.
 
(vi)          After giving effect to all Borrowings, all Conversions and all
Continuations, there shall not be more than 15 Interest Periods in effect.


(c)          Types of Loans.  Each Borrowing and each Conversion or Continuation
thereof shall consist of Loans of the same Type (and, if such Loans are
Eurocurrency Loans, having the same Interest Period) made, Continued or
Converted on the same day by the Lenders ratably according to their Commitment
Percentages.


(d)          Accounts.  (i)  Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the
Borrowers to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.


(ii)          The Administrative Agent shall maintain accounts in which it shall
record (x) the amount of each Loan, the Type thereof, the Borrowing Category
applicable thereto and the Interest Period applicable thereto, (y) the amount of
any principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (z) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
 
(iii)         The entries made in the accounts maintained pursuant to this
clause (d) shall be prima facie evidence of the existence and amounts of the
obligations recorded
 
26

--------------------------------------------------------------------------------

therein; provided, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Loans made to any Borrower or make
payments for other obligations (including L/C Reimbursement Obligations) in
accordance with the terms of this Agreement.


(e)          Notes.  Any Lender may, through the Administrative Agent, request
that the Loans to be made by it be evidenced by a promissory note of the
Borrowers.  In such event, the Borrowers shall prepare, execute and deliver to
such Lender a joint and several promissory note payable to such Lender (or its
registered assigns), substantially in the form of Exhibit A (each, a “Note”), in
the amount of the Commitment of such Lender, dated the Closing Date and
otherwise appropriately completed.


SECTION 2.02.  Letter of Credit Facility.


(a)          Letters of Credit.  (i)  Each Issuing Lender agrees, on and subject
to the terms and conditions of this Agreement, to issue one or more letters of
credit (each, a “Letter of Credit”) for the account of a Borrower from time to
time on any Business Day during the period from the Closing Date until the date
ten Business Days before the Commitment Termination Date, provided, that the
total L/C Exposure with respect to Letters of Credit may not at any time exceed
the Letter of Credit Facility Amount.


(ii)          Letters of Credit may be denominated in Dollars or any Alternate
Currency, as requested in writing by the Borrower.


(iii)         Anything in this Agreement to the contrary notwithstanding, the
issuance of Letters of Credit shall be subject to the limitations set forth in
Section 2.01(a)(iii) and to the Concentration Limits.
 
(iv)         Within the foregoing limits, and subject to the terms and
conditions hereof, a Borrower’s ability to obtain Letters of Credit shall be
revolving, and accordingly a Borrower may, during the period referred to in
clause (i) above, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
 
(v)          The Borrowers shall be co-obligors with respect to each Letter of
Credit, and shall be jointly and severally liable for all obligations and
liabilities with respect thereto in accordance with Sections 2.05 and 2.06.
 
(b)          Terms; Issuance.  (i)            Each Letter of Credit shall be in
a form reasonably satisfactory to the relevant Issuing Lender and have a stated
expiration date that is no later than the earlier of (x) one year after its date
of issuance and (y) five Business Days prior to the Commitment Termination Date;
provided that a Letter of Credit with a one-year tenor may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond a date five Business Days prior to the Commitment Termination Date
(except that one or more Letters of Credit may expire up to one year after the
Commitment Termination Date if each such Letter of Credit has been cash
collateralized or otherwise backstopped on terms reasonably satisfactory to the
Borrowers, the relevant Issuing Lender and the Administrative Agent)).
 
27

--------------------------------------------------------------------------------

(ii)          An Issuing Lender shall be under no obligation to issue any Letter
of Credit if (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit, or any law applicable to such Issuing Lender
or any directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Lender shall prohibit, or direct
that such Issuing Lender refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date (for which such Issuing Lender is not otherwise compensated
hereunder), or (B) the issuance of such Letter of Credit would violate any laws
binding upon such Issuing Lender.


(c)          Issuance Procedure.  (i)  Each Letter of Credit shall be issued
upon notice, given not later than 11:00 a.m. (New York time) on the third
Business Day prior to the proposed issuance date of such Letter of Credit, by
the requesting Borrower to the relevant Issuing Lender (or such shorter notice
as shall be acceptable to such Issuing Lender), with a copy to the
Administrative Agent, and the Administrative Agent shall give to each Lender
prompt notice thereof by telecopier or email.  Each such notice from the
requesting Borrower (a “Notice of Issuance”) shall be by telecopier or email,
confirmed promptly by hard copy, specifying therein the Issuing Lender and the
requested date of issuance (which shall be a Business Day) of such Letter of
Credit, its face amount and expiration date and the name and address of the
beneficiary thereof, and shall attach the proposed form thereof (or such other
information as shall be necessary to prepare such Letter of Credit).  If
requested by the applicable Issuing Lender, the requesting Borrower shall supply
such application and agreement for letter of credit, in the form reasonably
satisfactory to the relevant Issuing Lender, as the relevant Issuing Lender may
require in connection with such requested Letter of Credit (“L/C Related
Documents”) along with such other information reasonably related to the
requested Letter of Credit.


(ii)          If the proposed Letter of Credit complies with the requirements of
this Section 2.02, such Issuing Lender will, unless the Issuing Lender has
received written notice from the Administrative Agent, that one or more of the
applicable conditions set forth in Article IV shall not be satisfied, make such
Letter of Credit available to the requesting Borrower as agreed with the
requesting Borrower in connection with such issuance.  In the event and to the
extent that the provisions of any L/C Related Documents shall conflict with this
Agreement, the provisions of this Agreement shall govern.
 
(iii)         Each Issuing Lender shall furnish (A) upon request of the
Administrative Agent, copies of the Letters of Credit issued by it hereunder,
and (B) to the Administrative Agent on the first Business Day of each fiscal
quarter a written report setting forth the Letters of Credit issued in Alternate
Currencies, solely for purposes of determining the Dollar Equivalent thereof.
 
28

--------------------------------------------------------------------------------

(d)          Reimbursement; Syndicate Participation.  (i)  Automatically upon
the issuance of each Letter of Credit, each Lender shall be deemed to have
automatically and unconditionally acquired a participation therein to the extent
of such Lender’s Commitment Percentage on the terms provided in this clause (d)
without any further action.


(ii)          Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the relevant Issuing Lender shall
notify the requesting Borrower and the Administrative Agent thereof.  Not later
than 1:00 p.m. (New York time) on the second Business Day following any L/C
Payment by an Issuing Lender (the “Honor Date”), the Borrowers jointly and
severally agree to reimburse such Issuing Lender directly in an amount equal to
the amount of such L/C Payment.
 
(iii)          If the Borrowers fail to so reimburse such Issuing Lender by such
date, or if any amounts reimbursed by any Borrower are required to be returned
or disgorged for any reason, such Issuing Lender shall promptly notify the
Administrative Agent and the Administrative Agent shall promptly notify each
Lender of the Honor Date, the unreimbursed amount of such L/C Payment (the
“Unreimbursed Amount”), and the amount of such Lender’s pro rata share thereof. 
In such event, such Borrower shall be irrevocably deemed to have requested a
Borrowing of ABR Loans to be disbursed on the Honor Date in an aggregate Dollar
Equivalent amount equal to the Unreimbursed Amount (without regard to the
minimum and multiples specified in Section  2.01(b)); provided that,
notwithstanding any other provision to the contrary in this Section 2.02, no
such Borrowing of ABR Loans shall be permitted unless the Debt to Equity Ratio
shall be less than or equal to * to 1.00 after giving pro forma effect to such
Borrowing and the conditions specified in clauses (a) and (b) of Section 4.02
have been satisfied on or as of the date of such Borrowing.  Any notice given by
an Issuing Lender or the Administrative Agent pursuant to this Section
2.02(d)(iii) may be given by telephone if immediately confirmed in writing;
provided, that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
 
(iv)         Subject to the proviso in Section 2.02(d)(iii), each Lender
(including any Lender acting as an Issuing Lender) unconditionally agrees upon
any notice pursuant to Section 2.02(d)(iii) to make funds available to the
Administrative Agent for the account of the relevant Issuing Lender at the
Administrative Agent’s Account in an amount equal to its Commitment Percentage
of the unpaid L/C Reimbursement Obligation not later than 1:00 p.m. (New York
time) on the Business Day specified in such notice by the Administrative Agent,
whereupon each Lender that so makes funds available shall be deemed to have made
an ABR Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the relevant Issuing Lender.
 
(v)          The Borrowers jointly and severally agree to pay interest on the
unreimbursed amount of each L/C Reimbursement Obligation to the relevant Issuing
Lender, for each day from the date of the relevant L/C Payment until such L/C
Reimbursement Obligation is reimbursed or refinanced in full as herein provided,
at the rate provided in Section 3.02(b)(ii).
 
29
*Material omitted and separately filed with the Commission under an application
for confidential treatment.

--------------------------------------------------------------------------------

(vi)         Subject to the proviso in Section 2.02(d)(iii), each Lender’s
obligation to make the payments provided in clause (iv) above to reimburse an
Issuing Lender for any L/C Payment shall be absolute and unconditional and shall
not be affected by (A) any setoff or counterclaim which such Lender may have
against an Issuing Lender, any Borrower or any other Person, (B) the occurrence
or continuance of a Default or any reduction or termination of the Commitments
or any of them, (C) any of the matters referred to in clause (e) below or (D)
any other circumstance whatsoever.
 
(vii)        If any Lender fails timely to make available to the Administrative
Agent for the account of an Issuing Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.02, such
Issuing Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Lender at a rate per annum equal to the
Federal Funds Rate from time to time in effect (without duplication of amounts
paid by any Borrower under clause (v) above).  A certificate of such Issuing
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (vii) shall be conclusive absent manifest
error.
 
(viii)       At any time after an Issuing Lender has made an L/C Payment and has
received funds from a Lender in respect of such payment in accordance with
Section 2.02, if the Administrative Agent receives for the account of such
Issuing Lender any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from a Borrower or otherwise, including
proceeds of cash collateral applied thereto by the Administrative Agent), the
Administrative Agent will promptly distribute to such Lender its pro rata share
thereof in the same funds as those received by the Administrative Agent.


(e)          Borrowers Obligations Unconditional.  The joint and several
obligation of the Borrowers to reimburse each Issuing Lender for each L/C
Payment under each Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances whatsoever, including the following:


(i)           any lack of validity or enforceability of such Letter of Credit,
any Loan Document or any other agreement or instrument relating thereto;
 
(ii)          the existence of any claim, counterclaim, set-off, defense or
other right that the Borrower may have at any time against any beneficiary of
such Letter of Credit (or any Person for whom any such beneficiary may be
acting), such Issuing Lender or any other Person, whether in connection with
this Agreement, the transactions contemplated hereby or by such Letter of Credit
or any agreement or instrument relating thereto; or
 
(iii)         any sight draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect, or any loss or
 
30

--------------------------------------------------------------------------------

delay in the transmission or otherwise of any document required in order to
obtain an L/C Payment under such Letter of Credit; or
 
(iv)         any payment by such Issuing Lender under such Letter of Credit
against presentation of a sight draft or certificate that does not strictly
comply with the terms of such Letter of Credit or any payment made by such
Issuing Lender under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any bankruptcy, insolvency, reorganization
or similar law.


(f)           Issuing Lender Rights.  Each Lender and each Borrower agrees that,
in making any L/C Payment under a Letter of Credit, the relevant Issuing Lender
shall not have any responsibility to obtain any document (other than any sight
draft, certificate and other document expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering the same.  None
of the Issuing Lenders, the Administrative Agent, any of the respective Related
Parties, nor any correspondents, participants or assignees of the Issuing Lender
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Majority
Lenders, as applicable, (ii) any action taken or omitted in the absence of bad
faith, gross negligence or willful misconduct, or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or L/C Related Document.  None of the Issuing Lenders,
the Administrative Agent, any of the respective Related Parties, nor any
correspondents, participants or assignees of the Issuing Lender, shall be liable
or responsible for any of the matters described in Section 2.02(e); provided
that anything therein or elsewhere in this Agreement to the contrary
notwithstanding, the Borrowers may have a claim against an Issuing Lender, and
such Issuing Lender may be liable to the Borrowers, to the extent, but only to
the extent, of any direct (as opposed to special, indirect, consequential or
punitive) damages suffered by the Borrowers which were directly caused by such
Issuing Lender’s bad faith, willful misconduct or gross negligence as determined
by a final and nonappealable ruling of a court of competent jurisdiction.  In
furtherance and not in limitation of the foregoing, each Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.


(g)          Applicability of ISP98.  Unless otherwise expressly agreed by an
Issuing Lender and the requesting Borrower when a Letter of Credit is issued,
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.


SECTION 2.03.  Fees.


(a)          Agency Fee.  The Borrowers jointly and severally agree to pay to
the Administrative Agent, for the Administrative Agent’s own account, an
administrative agency fee at the times and in the amounts as agreed in writing
by KCMH and the Administrative Agent.
 
31

--------------------------------------------------------------------------------

(b)          Facility Fee.  The Borrowers jointly and severally agree to pay to
the Administrative Agent, for the account of each Lender, a facility fee on the
amount of the Commitment of such Lender for each day during the period from the
date hereof until the Commitment Termination Date, at the rate calculated based
on usage of the Aggregate Facility Amount in accordance with the fee schedule
set forth on Annex A, payable quarterly in arrears on the entire Aggregate
Facility Amount (irrespective of usage) on the last Business Day of March, June,
September and December of each year, on the Commitment Termination Date and on
the date of termination of the Commitments.


(c)          Letter of Credit Fees.


(i)           The Borrowers jointly and severally agree to pay to the
Administrative Agent, for the pro rata account of the Lenders based on their
respective Commitment Percentages, a commission on the average daily undrawn
amount of each outstanding Letter of Credit at a rate equal to the Applicable
Margin then in effect for Eurocurrency Loans (minus the amount of the fronting
fee referred to below), payable quarterly in arrears on the last Business Day of
March, June, September and December of each year and on the Commitment
Termination Date, commencing on the first such date after the date hereof.
 
(ii)          The Borrowers jointly and severally agree to pay to each Issuing
Lender, for the sole account of such Issuing Lender, (x) a fronting fee with
respect to each Letter of Credit issued by such Issuing Lender, payable
quarterly in arrears on the last Business Day of each March, June, September and
December and on the Commitment Termination Date, in an amount equal to *% per
annum of the average daily available amount of such Letter of Credit and (y)
such customary fees and charges in connection with the issuance or
administration of each Letter of Credit issued by such Issuing Lender as may be
agreed in writing between KCMH and such Issuing Lender from time to time.  The
Issuing Lender will notify the Borrowers of any and all such fees and charges
payable under this Section.


(d)          Other Fees.  The Borrower shall pay to the Administrative Agent and
the Lead Arranger for their own respective accounts such other fees in the
amounts and at the times as may be agreed in writing between KCMH and the
Administrative Agent and/or the Lead Arranger.


SECTION 2.04.  Changes of Commitments.


(a)          Commitment Termination Date.  The Commitment of each Lender shall
be automatically reduced to zero on the Commitment Termination Date.


(b)          Commitment Termination or Reduction.  KCMH shall have the right,
upon at least three Business Days’ notice to the Administrative Agent, to
terminate in whole or reduce ratably in part the unused portions of the
Commitments; provided, that (i) each partial reduction shall be in a minimum
aggregate amount of $5,000,000 and (ii) after giving effect to such termination
or reduction, (A) the Total Credit Exposure does not exceed the Aggregate
 
32
*Material omitted and separately filed with the Commission under an application
for confidential treatment.

--------------------------------------------------------------------------------

Facility Amount and (B) the L/C Exposure does not exceed the Letter of Credit
Facility Amount.  Once terminated or reduced, the Commitments may not be
reinstated.


SECTION 2.05.  Concerning Joint and Several Liability of the Borrowers.


(a)          Each of the Borrowers is accepting joint and several liability
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lenders and the Administrative Agent under
this Agreement, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of each other Borrower to
accept joint and several liability for the Obligations.


(b)          Each of the Borrowers, jointly and severally, hereby irrevocably
and unconditionally accepts, not merely as a surety but also as a primary
obligor and co-debtor, joint and several liability with each other Borrower,
with respect to the payment and performance of all of the Obligations
(including, without limitation, any Obligations arising under this Section
2.05), it being the intention of the parties hereto that all the Obligations
shall be the joint and several obligations of each of the Borrowers without
preferences or distinction among them.


(c)          If and to the extent that any of the Borrowers shall fail to make
any payment with respect to any of the Obligations as and when due or to perform
any of the Obligations in accordance with the terms thereof, then, in each such
event, the other Borrowers will make such payment with respect to, or perform,
such Obligation.


(d)          The Obligations of each of the Borrowers under the provisions of
this Section 2.05 constitute the full recourse Obligations of each of the
Borrowers enforceable against each such Person to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or the other Loan Documents or any other
circumstance whatsoever.


(e)          Except as otherwise expressly provided herein, each Borrower hereby
waives promptness, diligence, presentment, demand, protest, notice of acceptance
of its joint and several liability, notice of any and all advances of the Loans
made under this Agreement and any promissory note issued hereunder, notice of
occurrence of any Default or Event of Default (except to the extent notice is
expressly required to be given pursuant to the terms of this Agreement or any of
the other Loan Documents), or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by the
Administrative Agent or the Lenders under or in respect of any of the
Obligations hereunder, any requirement of diligence and, generally, all demands,
notices and other formalities of every kind in connection with this Agreement
and the other Loan Documents. Each Borrower hereby waives all defenses which may
be available by virtue of any valuation, stay, moratorium law or other similar
law now or hereafter in effect, any right to require the marshaling of assets of
the Borrowers and any other entity or Person primarily or secondarily liable
with respect to any of the Obligations, and all surety ship defenses generally.
Each Borrower hereby assents to, and waives notice of, any extension or
postponement of the time for the payment, or place or manner for payment,
compromise, refinancing, consolidation or renewals of any of the Obligations
hereunder, the acceptance of any partial payment thereon, any waiver, consent or
other action or acquiescence
 
33

--------------------------------------------------------------------------------

by the Administrative Agent and the Lenders at any time or times in respect of
any default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement and the other Loan Documents,
any and all other indulgences whatsoever by the Administrative Agent and the
Lenders in respect of any of the Obligations hereunder, and the taking,
addition, substitution or release, in whole or in part, at any time or times, of
any security for any of such Obligations or the addition, substitution or
release, in whole or in part, of any Borrower or any other entity or Person
primarily or secondarily liable for any Obligation. Each Borrower further agrees
that its Obligations shall not be released or discharged, in whole or in part,
or otherwise affected by the adequacy of any rights which the Administrative
Agent or any Lender may have against any collateral security, guaranty or other
means of obtaining repayment of any of the Obligations, the impairment of any
collateral security securing or guaranty supporting the Obligations, including,
without limitation, the failure to protect or preserve any rights which any
Administrative Agent or any Lender may have in such collateral security  or
guaranty or the substitution, exchange, surrender, release, loss or destruction
of any such collateral security, any other act or omission which might in any
manner or to any extent vary the risk of such Borrower, or otherwise operate as
a release or discharge of such Borrower, all of which may be done without notice
to such Borrower. If for any reason any other Borrower has no legal existence or
is under no legal obligation to discharge any of the Obligations, or if any of
the Obligations have become irrecoverable from any other Borrower by reason of
such other Borrower’s insolvency, bankruptcy or reorganization or by other
operation of law or for any reason, this Agreement and the other Loan Documents
to which it is a party shall nevertheless be binding on such Borrower to the
same extent as if such Borrower at all times had been the sole obligor on such
Obligations. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
the Administrative Agent and the Lenders, including, without limitation, any
failure strictly or diligently to assert any right or to pursue any remedy or to
comply fully with applicable laws or regulations thereunder which might, but for
the provisions of this Section 2.05, afford grounds for terminating, discharging
or relieving such Borrower, in whole or in part, from any of its obligations
under this Section 2.05, it being the intention of each Borrower that, so long
as any of the Obligations hereunder remain unsatisfied, the obligations of such
Borrower under this Section 2.05 shall not be discharged except by performance
and then only to the extent of such performance. The Obligations of each
Borrower under this Section 2.05 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any reconstruction or
similar proceeding with respect to any other Borrower, or any of the Lenders.
The joint and several liability of the Borrowers hereunder shall continue in
full force and effect notwithstanding any absorption, merger, amalgamation or
any other change whatsoever in the name, ownership, membership, constitution or
place of formation of any Borrower or the Lenders. Each of the Borrowers
acknowledges and confirms that it has itself established its own adequate means
of obtaining from the other Borrowers on a continuing basis all information
desired by such Borrower concerning the financial condition of the other
Borrowers and that each such Borrower will look to the other Borrowers and not
to the Administrative Agent or any Lender in order for such Borrower to keep
adequately informed of changes in the other Borrowers’ respective financial
conditions.


(f)           The provisions of this Section 2.05 are made for the benefit of
the Lenders and the Administrative Agent and their respective permitted
successors and assigns, and may be
 
34

--------------------------------------------------------------------------------

enforced by it or them from time to time against any or all of the Borrowers as
often as occasion therefor may arise and without requirement on the part of the
Lenders, the Administrative Agent or such successor or assign first to marshal
any of its or their claims or to exercise any of its or their rights against the
other Borrowers or to exhaust any remedies available to it or them against any
other Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy. The provisions of
this Section 2.05 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied and all Commitments terminated.
If at any time, any payment, or any part thereof made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by any
Lender or the Administrative Agent upon the insolvency, bankruptcy or
reorganization of any of the Borrowers, or otherwise, the provisions of this
Section 2.05 will forthwith be reinstated in effect, as though such payment had
not been made.


(g)          Each of the Borrowers hereby agrees that it will not enforce any of
its rights of reimbursement, contribution, subrogation or the like against any
other Borrower with respect to any liability incurred by it hereunder or under
any of the other Loan Documents, any payments made by it to any of the Lenders
or the Administrative Agent with respect to any of the Obligations or any
collateral security therefor until such time as all of the Obligations have been
indefeasibly paid in full in cash and all Commitments terminated. Any claim
which any Borrower may have against any other Borrower with respect to any
payments to the Lenders or the Administrative Agent hereunder or under any other
Loan Documents are hereby expressly made subordinate and junior in right of
payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full of the Obligations and, in
the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any Borrower, its debts or its assets, whether voluntary or
involuntary, all such Obligations shall be paid in full before any payment or
distribution of any character, whether in cash, securities or other property,
shall be made to any other Borrower therefor.


(h)          Each of the Borrowers hereby agrees that the payment of any amounts
due with respect to the indebtedness owing by any Borrower to any other Borrower
is hereby subordinated to the prior payment in full in cash of the Obligations
and the termination of the all Commitments. Each Borrower hereby agrees that
after the occurrence and during the continuance of any Event of Default, unless
the Administrative Agent otherwise agrees, such Borrower will not demand, sue
for or otherwise attempt to collect any indebtedness of any other Borrower owing
to such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for the
Administrative Agent on account of the Obligations and shall be paid promptly
after receipt to the Administrative Agent.


SECTION 2.06.  Contribution.


(a)          To the extent that any Borrower shall make a payment under Section
2.05 of all or any of the Obligations (other than Loans made to that Borrower
for which it is primarily liable) (a “Support Payment”) that, taking into
account all other Support Payments then
 
35

--------------------------------------------------------------------------------

previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Support Payment in the same portion that such
Borrower’s Allocable Amount (as determined immediately prior to such Support
Payment) bore to the aggregate Allocable Amounts of each of the Borrowers as
determined immediately prior to the making of such Support Payment, then,
following indefeasible payment in full in cash of the Obligations and
termination of the Commitments, such Borrower shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, the other
Borrowers for the net amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Support
Payment.


(b)          As of any date of determination, the “Allocable Amount” of any
Borrower shall be equal to the maximum amount of the claim that could then be
recovered from such Borrower under Section 2.06(a) without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.
 
(c)          This Section 2.06 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 2.06 is intended or shall impair
the obligations of the Borrowers, jointly and severally, to pay any amounts as
and when the same shall become due and payable in accordance with the terms of
this Agreement, including Section 2.05. Nothing contained in this Section 2.06
shall limit the liability of any Borrower to pay the Loans or L/C Reimbursement
Obligations made directly or indirectly to or for the benefit of that Borrower
and accrued interest, fees and expenses with respect thereto for which such
Borrower shall be primarily liable.


(d)          The parties hereto acknowledge that the rights of contribution and
indemnification of any Borrower under this Section 2.06 shall constitute assets
of such Borrower.


(e)          The rights of an indemnifying Borrower against the other Borrowers
under this Section 2.06 shall be exercisable upon the full and indefeasible
payment of the Obligations and the termination of Commitments.


ARTICLE III


PAYMENTS
 
SECTION 3.01.  Repayment.  Each Borrower agrees to repay the full principal
amount of each Loan by each Lender, and each such Loan shall mature, on the
Commitment Termination Date.


SECTION 3.02.  Interest.


(a)          Ordinary Interest.  The Borrowers jointly and severally agree to
pay interest on the unpaid principal amount of each Loan, from the date of such
Loan until such principal amount shall be paid in full, at the following rates
per annum:
 
36

--------------------------------------------------------------------------------

(i)           ABR Loans.  While such Loan is an ABR Loan, a rate per annum equal
to the ABR in effect from time to time plus the Applicable Margin as in effect
from time to time, interest under this clause (i) to be payable quarterly in
arrears on the last Business Day of each March, June, September and December and
on the date such ABR Loan shall be Converted and on the date of each payment of
principal thereof.
 
(ii)          Eurocurrency Loans.  While such Loan is a Eurocurrency Loan, a
rate per annum for each Interest Period for such Loan equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Margin as in effect from time
to time, interest under this clause (ii) to be payable on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on the date three months after the first day of such Interest Period,
and on each date on which such Eurocurrency Loan shall be Continued or Converted
and on the date of each payment of principal thereof.


(b)          Default Interest.  Notwithstanding the foregoing, the Borrowers
jointly and severally shall pay interest on:
 
(i)           any principal of any Loan that is not paid when due (whether at
scheduled maturity or otherwise), payable on demand and in any event on the date
such amount shall be paid, at a rate per annum equal at all times to two percent
(2%) per annum above the rate per annum required to be paid on such Loan
pursuant to said Section 3.02(a)(i) or (a)(ii), as applicable; and
 
(ii)          any interest, fee or other amount thereof (other than any
principal) that is not paid when due, from the due date thereof until such
amount shall be paid, payable on demand and in any event on the date such amount
shall be paid in full, at a rate per annum equal at all times to two percent
(2%) per annum above the rate per annum then required to be paid on ABR Loans.
 
SECTION 3.03.  Eurocurrency Reserves.  The Borrowers jointly and severally shall
pay to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency Liabilities”),
additional interest on the unpaid principal amount of each Eurocurrency Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided KCMH shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest
from such Lender.  If a Lender fails to give notice 10 days prior to the
relevant Iinterest Ppayment Ddate, such additional interest shall be due and
payable 10 days from receipt of such notice.
 
SECTION 3.04.  Interest Rate Determinations.


(a)          Notice of Interest Rates.  The Administrative Agent shall give
prompt notice to KCMH and the Lenders of the applicable interest rates
determined by the Administrative Agent.
 
37

--------------------------------------------------------------------------------

(b)          Eurocurrency Rate Inadequate.  If, with respect to any Eurocurrency
Loan, the Majority Lenders notify the Administrative Agent that the Eurocurrency
Rate for any Interest Period for such Loans will not fairly reflect the cost to
such Majority Lenders of making, funding or maintaining their respective
Eurocurrency Loans for such Interest Period, the Administrative Agent shall so
notify KCMH and the Lenders, whereupon:


(i)           any Notice of Borrowing requesting a Borrowing comprised of
Eurocurrency Loans shall be ineffective;
 
(ii)          each Eurocurrency Loan will automatically, on the last day of the
then current Interest Period therefor, be Converted into an ABR Loan; and
 
(iii)          the obligation of the Lenders to make or Continue, or to Convert
Loans into, Eurocurrency Loans shall be suspended until the Administrative Agent
shall notify KCMH and such Lenders that the circumstances causing such
suspension no longer exist.


(c)          Certain Mandatory Conversions.
 
(i)           Upon the occurrence and during the continuance of any Event of
Default, (x) each Eurocurrency Loan will automatically, on the last day of the
then current Interest Period therefor, be Converted into an ABR Loan and (y) the
obligation of the Lenders to make or Continue, or to Convert Loans into,
Eurocurrency Loans shall be suspended.
 
(ii)          If this Agreement shall require that any Eurocurrency Loan be
Converted to an ABR Loan and such Eurocurrency Loan is denominated in an
Alternate Currency, the Borrowers jointly and severally shall on the last day of
the current Interest Period pay or prepay the full amount of such Eurocurrency
Loan (provided, that the foregoing shall not prevent the Borrower from borrowing
additional Loans to the extent otherwise permitted hereunder).
 
SECTION 3.05.  Voluntary Conversion or Continuation of Loans.
 
(a)          Conversions.  The requesting Borrower may on any Business Day, upon
written notice (or telephonic notice promptly confirmed in writing) given to the
Administrative Agent not later than 11:00 a.m. (New York time) on the third
Business Day (or, with respect to Interest Periods other than one, two, three or
six months, fourth Business Day) prior to the date of the proposed Conversion,
Convert all or any portion of the outstanding Loans of one Type comprising part
of the same Borrowing into Loans of the other Type; provided that in the case of
any such Conversion of a Eurocurrency Loan into an ABR Loan on a day other than
the last day of an Interest Period therefor, the Borrowers jointly and severally
shall promptly reimburse the Lenders the amounts provided in Section 3.12
relating to such prepayment.  Each such notice of a Conversion shall, within the
restrictions specified above, specify (i) the date of such Conversion, (ii) the
Loans to be Converted, and (z) if such Conversion is into Eurocurrency Loans,
the duration of the initial Interest Period for each such Loan.  Each notice of
Conversion shall be irrevocable and binding on the Borrowers.
 
38

--------------------------------------------------------------------------------

(b)          Continuations.  The requesting Borrower may, on any Business Day,
upon written notice (or telephonic notice promptly confirmed in writing) given
to the Administrative Agent not later than 11:00 a.m. (New York time) on the
third Business Day (or, with respect to Interest Periods other than one, two,
three or six months, fourth Business Day) prior to the date of the proposed
Continuation, Continue all or any portion of the outstanding Eurocurrency Loans
comprising part of the same Borrowing for one or more Interest Periods.  Each
such notice of a Continuation shall, within the restrictions specified above,
specify (i) the date of such Continuation, (ii) the Eurocurrency Loans to be
Continued and (y) the duration of the next Interest Period for the Eurocurrency
Loans subject to such Continuation.  Each notice of Continuation shall be
irrevocable and binding on the Borrowers.


SECTION 3.06.  Prepayments of Loans.


(a)          Optional Prepayment.  The requesting Borrower may, on notice (given
not later than 11:00 a.m. (New York time) on the Business Day of the proposed
prepayment of Loans, with respect to ABR Loans, and on the third Business Day
prior to the date of prepayment with respect to Eurocurrency Loans) stating the
proposed date and aggregate principal amount (stated in Dollars) of the
prepayment, and if such notice is given the Borrowers jointly and severally
shall, prepay the outstanding principal amounts of the Loans comprising part of
the same Borrowing in whole or ratably in part, together with accrued interest
to the date of such prepayment on the principal amount prepaid; provided,
however, that (i) each partial prepayment shall be in an aggregate principal
amount not less than $5,000,000 or integral multiples of $1,000,000 in excess
thereof (or, in the case of Loans denominated in an Alternate Currency, the
Alternate Currency Equivalent thereof in such Alternate Currency) and (ii) in
the case of any such prepayment of a Eurocurrency Loan on a day other than the
last day of an Interest Period therefor, the Borrowers jointly and severally
shall reimburse the Lenders the amounts provided in Section 3.12 relating to
such prepayment.


(b)          Alternate Currency Revaluation.  If at any time by reason of
fluctuations in foreign exchange rates the Total Credit Exposure exceeds 105% of
the then aggregate amount of the Commitments, and the Majority Lenders so
request, the Administrative Agent shall use all reasonable efforts to give
prompt written notice thereof to KCMH, specifying the amount to be prepaid under
this clause (b), and the Borrowers jointly and severally shall prepay Loans or,
if no Loans are outstanding, provide cash collateral for or otherwise backstop
outstanding Letters of Credit on terms reasonably satisfactory to KCMH, the
Issuing Lender and the Administrative Agent, in such aggregate amount as may be
required to cause the Total Credit Exposure (treating such cash
collateralization or other backstopping for purposes hereof as a reduction in
such Total Credit Exposure) to be equal to or less than the aggregate amount of
the Commitments, such payments or other measures to be made within 10 Business
Days of demand or, in the case of prepayment of Eurocurrency Loans, on the date
that is the earlier of (i) the last day of the then current Interest Period
therefor and (ii) the last Business Day of the first full calendar month after
such revaluation, provided that any such prepayment shall be accompanied by any
amounts payable under Section 3.12.  The determinations of the Administrative
Agent hereunder shall be conclusive and binding on the Borrowers in the absence
of manifest error.


SECTION 3.07.  Payments; Computations; Etc.
 
39

--------------------------------------------------------------------------------

(a)          Pro Rata Payments.  The Loans comprising each Borrowing shall be
made pro rata among the Lenders based on their respective Commitment
Percentages.  Except as otherwise provided hereunder, all payments of principal
of and interest on the Loans shall be made for the pro rata account of the
Lenders based on the respective outstanding principal amounts thereof, and all
payments of commitment fees and letter of credit commission shall be made for
the pro rata account of the Lenders based on their respective Commitment
Percentages.
 
(b)          Lenders’ Obligations Several.  The obligations of the Lenders under
this Agreement are several and the failure of any Lender to make any Loan or any
payment required to be made by it hereunder shall not relieve any other Lender
of its obligations hereunder, nor shall any Lender be responsible for any other
Lender’s failure to make any Loan required to be made by such other Lender.
 
(c)          Currencies.  All payments by the Borrower of or in respect of
principal of and interest on and other amounts directly relating to any Loan
that are denominated in an Alternate Currency shall be made in such Alternate
Currency.  All payments of principal and interest on any Loan denominated in
Dollars, all payments in respect of any Letter of Credit, and all payments of
fees payable pursuant to Section 2.03(c), commitment fees and agency fees
hereunder and all other payments by any Borrower provided for in this Agreement,
except as provided in the preceding sentence, shall be made in Dollars.
 
(d)          Payments.
 
(i)           The Borrowers shall make each payment hereunder and under each
other Loan Document without set-off, counterclaim or deduction of any kind to
the Administrative Agent at the Administrative Agent’s Account in the Principal
Financial Center for the relevant Currency not later than 11:00 a.m. Local Time
on the due date of such payment (each such payment made after such time on such
date to be deemed to have been made on the next Business Day).
 
(ii)          The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest ratably
to the Lenders as provided in Section 3.07(a) for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.  Upon its acceptance of an Assignment and Assumption
and recording of the information contained therein in the Register pursuant to
Section 9.06(c), from and after the assignment date set forth therein, the
Administrative Agent shall remit all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such assignment date directly
between themselves.
 
(e)          Computations.  All computations of interest based on the ABR
(except any Federal Funds Rate component thereof) shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest is payable.
 
40

--------------------------------------------------------------------------------

All computations of interest based on the Eurocurrency Rate or the Federal Funds
Rate and of commitment fee shall be made by the Administrative Agent, and any
computations of amounts payable pursuant to Section 3.03, shall be made on the
basis of a year of 360 days, for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
or other amount is payable.  Each determination by the Administrative Agent of
an interest rate hereunder shall be conclusive and binding for all purposes,
absent manifest error.


(f)           Payment Dates.  Whenever any payment hereunder or under the Notes
would be due on a day other than a Business Day, such due date shall be extended
to the next succeeding Business Day, and any such extension of such due date
shall in such case be included in the computation of interest; provided, that if
such extension would cause payment of principal or interest in respect of
Eurocurrency Loans to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.


(g)          Presumption by Administrative Agent.


(i)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made its
share available at such time in accordance with Section 2.01(b) and may (but
shall not be obligated), in reliance upon such assumption, make available to a
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then (A) the applicable Lender, on one hand, and (B) the Borrowers on a
joint and several basis on the other hand, severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to a Borrower to but excluding the date of payment to the Administrative Agent,
at (x) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (y) in the
case of a payment to be made by a Borrower, the interest rate applicable to ABR
Loans.  If a Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by a Borrower shall
be without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.


(ii)          Unless the Administrative Agent shall have received notice from
KCMH prior to the date on which any payment is due to the Administrative Agent
for the account of the Lenders hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may (but shall not be
obligated), in reliance upon such assumption, distribute to the Lenders the
amount due.  In such event, if the Borrowers
 
41

--------------------------------------------------------------------------------

have not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (if such Loan is denominated in Dollars) or at the
overnight London Interbank offered rate for the relevant Currency (if such Loan
is denominated in an Alternate Currency).


SECTION 3.08.  Sharing of Payments, Etc.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided, that:


(i)           if any such participation is purchased and all or any portion of
the related payment is recovered, such participation shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and


(ii)          the provisions of this subsection shall not be construed to apply
to (x) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans other than to a Borrower or any Subsidiary thereof (as to which the
provisions of this subsection shall apply).


The Borrowers consent to the foregoing and agree, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers, jointly and severally, rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of the
Borrowers in the amount of such participation.


SECTION 3.09.  Increased Costs.


(a)          Eurocurrency Costs.  If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.03) or the
Issuing Lender; or
 
42

--------------------------------------------------------------------------------

(ii)          impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any Eurocurrency Loan), or to increase the cost to such
Lender or the Issuing Lender of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Lender hereunder (whether of principal, interest
or any other amount) then, from time to time upon request of such Lender or the
Issuing Lender, the Borrowers jointly and severally will pay to such Lender or
the Issuing Lender such additional amount or amounts as will compensate such
Lender or the Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.  This Section 3.09 shall not apply to Excluded
Taxes or any matters covered by Section 3.11 relating to Taxes.


(b)          Capital Requirements.  If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company, if any, regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Lender’s capital or on the capital of such Lender’s or the Issuing
Lender’s holding company as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letter of Credit issued by the Issuing Lender, to a
level below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time upon request of such Lender
or the Issuing Lender, the Borrowers jointly and severally will pay to such
Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for such reduction.


(c)          Certificates for Reimbursement.  A certificate of any Lender or the
Issuing Lender setting forth the amount or amounts and a reasonable basis for
the determination thereof necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in clauses (a)
or (b) of this Section 3.09 and delivered to KCMH shall be conclusive on all
Borrowers absent manifest error.  The Borrowers jointly and severally shall pay
such Lender or the Issuing Lender, as the case may be, the amount shown as due
on any such certificate within 10 Business Days after receipt thereof.


(d)          Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section 3.09 shall
not constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided, that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender or the Issuing Lender, as the case may be, notifies KCMH
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or the
 
43

--------------------------------------------------------------------------------

Issuing Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof).


SECTION 3.10.  Illegality.  Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for such Lender or its Eurocurrency
Lending Office to perform its obligations hereunder to make or Ccontinue
Eurocurrency Loans or to fund or otherwise maintain Eurocurrency Loans
hereunder, (a) the obligation of such Lender to make or Continue, or to Convert
Loans into, Eurocurrency Loans shall be suspended until the Administrative Agent
shall notify KCMH and the Lenders that the circumstances causing such suspension
no longer exist and (b) each Eurocurrency Loan of such Lender shall convert into
an ABR Loan at the end of the then current Interest Period for such Eurocurrency
Loan, if such Lender may lawfully continue to maintain such Eurocurrency Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurocurrency Loans.


SECTION 3.11.  Taxes.


(a)          All payments on account of the principal of and interest on the
Loans and the Notes, fees and all other amounts whatsoever payable by the
Borrowers under the Loan Documents shall be made free and clear of and without
reduction or liability for Indemnified Taxes.


(b)          In the event that any Borrower or the Administrative Agent shall be
required by applicable law, decree or regulation to deduct or withhold
Indemnified Taxes from any amounts payable to the Administrative Agent ofor any
Lender on, under or in respect of this Agreement, the Loans or any Loan
Document, the Borrowers jointly and severally shall promptly pay such recipient
such additional amounts as may be required, after the deduction or withholding
of Indemnified Taxes, to enable such recipient to receive from the Borrowers on
the due date thereof an amount equal to the full amount stated to be payable to
such recipient.


(c)          The Borrowers jointly and severally shall indemnify the
Administrative Agent and each Lender (including each Issuing Lender) against,
and reimburse them upon demand for, any incremental Taxes, interest or
penalties, that they may incur at any time arising out of or in connection with
any such failure of the Borrowers to make any payment of Indemnified Taxes when
due.


(d)          KCMH shall furnish to the Administrative Agent original or
certified copies of official tax receipts in respect of each payment of
Indemnified Taxes required under this Section 3.11, as soon as practicable after
the date such payment is made, and the Borrowers shall promptly furnish to the
Administrative Agent at its request or at the request of any Lender (through the
Administrative Agent) to KCMH any other information, documents and receipts that
the Administrative Agent or such Lender may reasonably require to establish that
full and timely payment has been made of all Indemnified Taxes required to be
paid under this Section 3.11.
 
44

--------------------------------------------------------------------------------

(e)          (i) Each Lender or Participant that is not a “U.S. Person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to KCMH and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, Form W-8ECI, Form W-8 IMY, Form W-8 EXP, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit E and a Form W-8BEN
or W-8BEN-E, as applicable, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents. 
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation).  (ii)
Each Lender that is a “U.S. Person” as defined in Section 7701(a)(30) of the
Code shall deliver to KCMH and the Administrative Agent (or, in the case of a
Participant of a Non-U.S. Lender, to such Non-U.S. Lender) on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of KCMH or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender or
Participant, as applicable, is exempt from U.S. Federal backup withholding tax.


(f)           Each Lender shall deliver to any Borrower and the Administrative
Agent at the time or times prescribed by applicable law and at such time or
times reasonably requested by such Borrower or the Administrative Agent such
documentation prescribed by applicable law and such additional documentation
reasonably requested by such Borrower or the Administrative Agent as may be
necessary for such Borrower or the Administrative Agent to comply with any
obligations of such Borrower of the Administrative Agent under FATCA or any
similar regime arising as a result of the transactions contemplated under any
Loan Document.


In addition, each Non-U.S. Lender shall deliver such forms promptly upon the
written request of KCMH after the obsolescence or invalidity of any form
previously delivered by such Non-U.S. Lender.  Each Non-U.S. Lender shall
promptly notify KCMH at any time it determines that it is no longer in a
position to provide any previously delivered certificate to KCMH (or any other
form of certification adopted by the U.S. taxing authorities for such purpose). 
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.


(g)          A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which a Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to KCMH (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by KCMH, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate, provided that such Lender is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
judgment such completion, execution or submission would not materially prejudice
the legal position of such Lender.
 
45

--------------------------------------------------------------------------------

(h)          If the Administrative Agent, any Lender or the Issuing Lender
determines, in its sole discretion, that it has received a refund or credit (in
lieu of such refund) of any Taxes or Other Taxes as to which it has been
indemnified by the Borrowers or with respect to which a Borrower has paid
additional amounts pursuant to this Section 3.11, it shall pay to such Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 3.11 with
respect to the Taxes ofor Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent, any Lender or the
Issuing Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Borrower, upon the request of the Administrative
Agent, any Lender or the Issuing Lender, agrees to repay the amount paid over to
such Borrower to the Administrative Agent, any Lender or the Issuing Lender in
the event the Administrative Agent, any Lender or the Issuing Lender is required
to repay such refund to such Governmental Authority.  This subsection shall not
be construed to require the Administrative Agent, any Lender or the Issuing
Lender to make available its tax returns or its books or records (or any other
information relating to its taxes that it deems confidential) to any Borrower or
any other Person.


(i)           If pursuant to this Section 3.11 a Borrower is required to pay to
or for the account of any Lender any additional amounts, then such Lender shall
use commercially reasonable efforts to change the jurisdiction of its Applicable
Lending Office if, in the sole and absolute judgment of such Lender, such change
(i) would eliminate or reduce any such excess additional amounts and (ii) would
not otherwise be materially disadvantageous to such Lender.


SECTION 3.12.  Break Funding Payments.  The Borrowers jointly and severally
agree to indemnify each Lender and to hold each Lender harmless from any loss,
cost or expense incurred by such Lender which is in the nature of funding
breakage costs or costs of liquidation or redeployment of deposits or other
funds and any other related expense (but excluding loss of margin or other loss
of anticipated profit), which such Lender may sustain or incur as a consequence
of (a) default by any Borrower in making any Borrowing of Eurocurrency Loans
after a Borrower has given a Notice of Borrowing requesting the same in
accordance with the provisions of this Agreement (including as a result of any
failure to fulfill, on or before the date specified in such Notice of Borrowing,
the applicable conditions set forth in Article IV), (b) default by any Borrower
in making any prepayment of any Eurocurrency Loan when due after such Borrower
has given notice thereof in accordance with this Agreement, (c) the making by
any Borrower of a prepayment of any Eurocurrency Loan on a day which is not the
last day of an Interest Period with respect thereto, (d) default by any Borrower
in payment when due of the principal of or interest on any Eurocurrency Loan,
(e) the Conversion or Continuation of any Eurocurrency Loan on a day other than
on the last day of an Interest Period with respect thereto, and (f) any
assignment such Lender is required to make pursuant to Section 3.13(b) if such
Lender holds Eurocurrency Loans at the time of such assignment.  A certificate
of any Lender setting forth any amount or amounts and a reasonable basis for the
determination thereof that such Lender is entitled to receive pursuant to this
Section and delivered to KCMH shall be conclusive absent manifest error.  The
Borrowers jointly and severally shall pay to such Lender the amount shown as due
on any such certificate within 10 days after receipt thereof.


SECTION 3.13.  Mitigation Obligations; Replacement of Lenders.
 
46

--------------------------------------------------------------------------------

(a)          Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.09, or requires any Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices, if,
in the sole and absolute judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.09 or 3.11,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.


(b)          Replacement of Lenders.  If any Lender requests compensation under
Section 3.09, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.11, or if any Lender becomes a Defaulting Lender, or if any Lender has
failed to consent to a proposed amendment, waiver, discharge or termination
that, pursuant to the terms of Section 9.01, requires the consent of all of the
Lenders or all of the Lenders affected (and such Lender is an affected Lender)
and with respect to which the Majority Lenders shall have granted their consent,
then such Borrower may, at the Borrowers’ joint and several sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 9.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:


(i)           no Default or Event of Default has occurred and is continuing on
and as of the date of such notice and the date of such assignment;
 
(ii)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.12) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
 
(iii)         in the case of any such assignment resulting from a claim for
compensation under Section 3.09 or payments required to be made pursuant to
Section 3.11, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(iv)         such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling a Borrower to require such assignment and delegation
cease to apply.  A Lender so replaced shall not be required to pay the
processing and recordation fee referred to in Section 9.06(b).


SECTION 3.14.  Defaulting Lenders.
 
47

--------------------------------------------------------------------------------

(a)          Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:


(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Majority Lenders.


(ii)          Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.03 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender hereunder; third, to cash
collateralize the Issuing Lenders’ L/C Exposure with respect to such Defaulting
Lender; fourth, as any Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and KCMH, to be held in a deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) cash
collateralize the Issuing Lender’s future L/C Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement; sixth, to the payment of any amounts owing to the Lenders or the
Issuing Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the Issuing Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Payments
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Payments owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or L/C Payments owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Reimbursement Obligations are held by the Lenders pro rata in accordance
with their Commitments without giving effect to Section 3.14(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 3.14(a)(ii) shall be deemed
 
48

--------------------------------------------------------------------------------

paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.


(iii)         Certain Fees.  Each Defaulting Lender shall be entitled to receive
the facility fee pursuant to Section 2.03(b) for any period during which that
Lender is a Defaulting Lender only to extent allocable to the sum of (1) the
outstanding principal amount of the Revolving Loans funded by it, and (2) its
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided cash collateral. Each Defaulting Lender shall be entitled to receive
letter of credit fees pursuant to Section 2.03(c) for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided cash collateral pursuant to the terms hereof.  With respect to any
facility fee or letter of credit fee not required to be paid to any Defaulting
Lender pursuant to this Section 3.14(a)(iii), the Borrowers jointly and
severally shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing
Lender the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to the Issuing Lender’s L/C Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.


(iv)         Reallocation of Participations to Reduce L/C Exposure.  All or any
part of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Commitment Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x), if requested by the applicable
Issuing Lender, the conditions set forth in Section 4.02 are satisfied at the
time of such reallocation (and, unless the Borrowers shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate of the Total Credit
Exposure allocable to any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation


(v)          Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrowers shall jointly and
severally, without prejudice to any right or remedy available to it hereunder or
under law, promptly cash collateralize the Issuing Lenders’ L/C Exposure.


(b)          Defaulting Lender Cure.  If KCMH, the Administrative Agent and the
Issuing Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), such Lender will,
 
49

--------------------------------------------------------------------------------

to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Commitment Percentages (without giving effect
to Section 3.14(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.


(c)          New Letters of Credit.  So long as any Lender is a Defaulting
Lender, the Issuing Lender shall not be required to issue, extend, renew or
increase any Letter of Credit unless it is reasonably satisfied that it will
have no L/C Exposure after giving effect thereto.


ARTICLE IV


CONDITIONS PRECEDENT


SECTION 4.01.  Closing Conditions.  Effectiveness of this Agreement is subject
to the satisfaction or waiver of the following conditions precedent:


(a)          The Administrative Agent’s receipt of the following:


(i)           this Agreement, duly executed and delivered by the Borrower and
each of the other parties hereto;


(ii)          the Guarantee and Security Agreement, duly executed and delivered
by the Borrowers as of the Closing Date, together with duly prepared financing
statements in form for filing under the applicable UCC in the jurisdiction of
formation of each Borrower;
 
(iii)         certified copies of (x) the constitutive documents of each
Borrower and (y) resolutions or other authorizing documentation of each Obligor
and the General Partner evidencing the taking of all necessary action
authorizing and approving the execution, delivery and performance by each
Borrower of the Loan Documents to which it is a party;


(iv)         a certificate of an officer of each Borrower certifying the names
and true signatures of the officers authorized to sign the Loan Documents and
any other documents to be delivered hereunder by each Borrower;


(v)          the legal opinion of Simpson Thacher & Bartlett LLP, counsel to the
Borrowers, in a form reasonably acceptable to the Administrative Agent;


(vi)          a certificate of an officer of KCMH, dated the Closing Date,
certifying that (a) the representations and warranties contained in Section 5.01
and in the other Loan
 
50

--------------------------------------------------------------------------------

Documents are true and correct in all material respects on and as of such date
as though made on and as of such date and (b) no event has occurred and is
continuing on and as of such date which constitutes a Default or an Event of
Default;


(vii)        a certificate attesting to the Solvency of KCMH and its
Subsidiaries, taken as a whole, after giving effect to the effectiveness of this
Agreement and any Loans made or Letters of Credit issued or outstanding on the
Closing Date; and


(viii)       all documentation and other information reasonably requested in
writing at least five Business Days prior to the Closing Date in order to allow
the Administrative Agent to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act.


(b)          KCMH shall have paid (i) all accrued and unpaid fees and any
outstanding and accrued and unpaid interest thereon under the Existing Credit
Agreement and (ii) all fees and expenses (including fees, charges and
disbursements of counsel invoiced prior to the Closing Date) required to be paid
on or prior to the Closing Date to the Administrative Agent or the Lead Arranger
in connection with this Agreement.


The Administrative Agent will promptly notify the Lenders of the occurrence of
the Closing Date.


SECTION 4.02.  Conditions Precedent to Each Borrowing and Issuance.  The
obligation of each Lender to make a Loan during the Availability Period on the
occasion of each Borrowing and of the Issuing Lender to issue each Letter of
Credit shall be subject to the conditions precedent that on the date of and
after giving effect to such Borrowing or issuance, the Total Credit Exposure
shall not exceed the then Aggregate Facility Amount, and that the following
statements shall be true:


(a)          the representations and warranties contained in Section 5.01 and in
the other Loan Documents are true and correct in all material respects on and as
of the date of such Borrowing or issuance as though made on and as of such date,
except to the extent such representation or warranty expressly relates to an
earlier date, in which case it is true and correct in all material respects on
and as of such earlier date;


(b)          no event has occurred and is continuing, or would result from such
Borrowing or issuance or from the application of the proceeds from such
Borrowing, which constitutes a Default or an Event of Default;


(c)          the Debt to Equity Ratio shall be less than or equal to * to 1.00
after giving pro forma effect to such Borrowing or issuance;


(d)          the Administrative Agent and, if applicable, the Issuing Lender
shall have received a request for Borrowing or issuance of Letter of Credit in
accordance with the requirements hereof; and


(e)          in connection with Category V Borrowings, the Administrative Agent
and, if applicable, the Issuing Lender shall have received a certificate from
the Borrower
 
51
*Material omitted and separately filed with the Commission under an application
for confidential treatment.

--------------------------------------------------------------------------------

setting out the information required pursuant to the definition of “Category V
Borrowing”.


Each request for a Borrowing or issuance of a Letter of Credit (other than a
notice for Conversion or Continuation of Loans) submitted by a Borrower shall be
deemed to be a representation and warranty that the conditions specified in
clauses (a), (b) and (c) of this Section 4.02 have been satisfied on and as of
the date of such request.


ARTICLE V
 
REPRESENTATIONS AND WARRANTIES


SECTION 5.01.  Representations and Warranties.  Each Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:


(a)          Organization.  Each Borrower is duly organized, validly existing
and in good standing as a limited partnership or limited liability company, as
applicable, under the laws of Delaware, and each Guarantor and the General
Partner is duly organized, validly existing and in good standing (to the extent
such concept is recognized under such law) under the laws of its jurisdiction of
organization.  Each Obligor (i) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (A)
own or lease its assets and carry on its business and (B) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and
(ii) is duly qualified and is licensed and, as applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (i)(A) or (ii), to the extent
that failure to do so would not reasonably be expected to result in a Material
Adverse Effect.


(b)          Authorization.  The execution, delivery and performance by each
Borrower of this Agreement and the other Loan Documents are within its powers as
set forth in its applicable constituent documents, as the case may be, and have
been duly authorized by all necessary action thereunder, and the execution,
delivery and performance by each Guarantor of the Guarantee and Security
Agreement are within the powers of such Guarantor and have been duly authorized
by all necessary action and the execution, delivery and performance by KCMH of
the Loan Documents have been duly authorized by all necessary action of the
General Partner.


(c)          Approvals; No Conflicts; Etc.  The execution, delivery and
performance by each Obligor of the Loan Documents to which it is a party (i) do
not require any consent or approval of, or registration or filing with, any
Governmental Authority or Self Regulatory Organization (except for (A) such as
have been obtained or made and are in full force and effect in all material
respects, (B) filings and recordings in respect of Liens created pursuant to the
Guarantee and Security Agreement and (C) such licenses, approvals,
authorizations or consents the failure to obtain or make would not reasonably be
expected to result in a Material Adverse Effect), (ii) will not violate any
applicable Law, regulation or order of any Governmental Authority the violation
of which would be reasonably expected to result in a Material Adverse Effect,
and (iii) will not violate or constitute an event of default under any credit
agreement, loan
 
52

--------------------------------------------------------------------------------

agreement, note or indenture, or any other material agreement, binding upon it
or its Property; and no Default has occurred and is continuing.


(d)          Enforceability.  Each Obligor has duly executed and delivered each
Loan Document to which it is a party and each such Loan Document constitutes the
legal, valid and binding obligation of such Obligor enforceable in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
subject to general principles of equity.


(e)          No Material Adverse Change.  Since December 31, 20152016, no event
or circumstance has occurred that has had, or would reasonably be expected to
have, a Material Adverse Effect.


(f)           No Litigation.  There are no actions, suits or proceedings by or
before any Governmental Authority pending against or, to the knowledge of KCMH,
threatened against or affecting it or any of its Subsidiaries that would
reasonably be expected to result in a Material Adverse Effect.


(g)          Compliance with Laws.  Each Obligor is in compliance with all Laws
and all orders, writs, injunctions and decrees of any Governmental Authority
applicable to it or its Property (including, without limitation, the Patriot
Act, ERISA, environmental laws and Rule 15c3-1), except where the failure to be
in compliance, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.


(h)          Investment Company Status; Margin Regulations.  None of the
Obligors is required to register under and none of the Obligors is subject to
regulation under the Investment Company Act of 1940, as amended.  No Borrower is
engaged and no Borrower will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U), or extending credit for the purpose of purchasing or
carrying margin stock, in each case in violation of such Regulation U.  Each
U.S. Broker-Dealer Subsidiary is a broker-dealer subject to Regulation T. 
Neither the making of any Loan hereunder, nor the use of proceeds thereof, will
violate or be inconsistent with the provisions of Regulation T, U or X.


(i)          Disclosure.  No written report, financial statement, certificate or
other written information furnished by or on behalf of it to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole, in the
light of the circumstances under which they were made, not misleading; provided
that with respect to projected financial information, it represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time and that actual results may differ materially from
such information.


(j)          Use of Proceeds.  The proceeds of the Loans and Letters of Credit
shall be used to fund (i) the capital requirements of KCMH and its Subsidiaries
and (ii) the general corporate and working capital needs of KCMH and its
Subsidiaries, in each case, in the ordinary
 
53

--------------------------------------------------------------------------------

course of KCMH and its Subsidiaries’ capital markets business in compliance with
Section 6.02(i); provided that no more than $* of the aggregate outstanding
Commitments shall be utilized at any one time to make Investments in all
Designated Entities and all KCMH Group Entities that are not Subsidiaries of
KCMH and through which KCMH and its Subsidiaries conduct its capital markets
business in compliance with Section 6.02(i).


(k)          Guarantee and Security Agreement.  The Guarantee and Security
Agreement is effective to create in favor of the Administrative Agent, for the
benefit of the Secured Creditors, a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof (except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity).  In theSubject to the Intercreditor Agreement, in the case of the
Pledged Stock represented by certificates described in the Guarantee and
Security Agreement, when any stock certificates representing such Pledged Stock
are delivered to the Administrative Agent (or its designee), and in the case of
the other Collateral described in the Guarantee and Security Agreement, when
financing statements in appropriate form are duly completed and filed in the
offices specified on Annex I to the Guarantee and Security Agreement and such
other filings as are specified on Annex I to the Guarantee and Security
Agreement have been completed, the Guarantee and Security Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Obligors in such Collateral and the proceeds thereof, as
security for the Obligations (as defined in the Guarantee and Security
Agreement), in each case prior and superior in right to any other Person (other
than with respect to Liens permitted by this Agreement), in each case to the
extent security interests in such Collateral may be perfected by delivery of
such certificates representing Pledged Stock or such filings.


(l)           Ownership of Property.  KCMH and each of its Subsidiaries has good
record and marketable title to, or valid leasehold interests in, all property
necessary in the ordinary conduct of its business, except for such defects in
title as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.


(m)         Taxes.  Except as would not reasonably be expected to have a
Material Adverse Effect, KCMH and each of its Subsidiaries have paid and
discharged all material taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits, or upon any properties belonging
to it, other than those (i) not yet delinquent or (ii) contested in good faith
as to which adequate reserves have been provided to the extent required by Law
and in accordance with GAAP and which would not reasonable be expected to result
in a Material Adverse Effect.


(n)          ERISA Matters.  (i) No ERISA Event has occurred or is reasonably
expected to occur with respect to any Plan and (ii) neither KCMH nor any ERISA
Affiliate has incurred or is reasonably expected to incur any Withdrawal
Liability to any Multiemployer Plan, which in either case of (i) or (ii) has not
been fully satisfied or, with respect to clauses (i) and (ii), except as would
not reasonably be expect to result in any Material Adverse Effect.


(o)          Subsidiaries.  Schedule III is a complete list of Subsidiaries of
KCMH as of the Closing Date.
 
54
*Material omitted and separately filed with the Commission under an application
for confidential treatment.

--------------------------------------------------------------------------------

(p)          Registered Broker-Dealer; Membership.  Each of KCM U.S. and each
other U.S. Broker-Dealer Subsidiary is duly registered with the SEC as a
broker-dealer and is a member in good standing of FINRA, and each non-U.S.
Broker-Dealer Subsidiary is duly registered with, or licensed by, any
Governmental Authority that requires registration or licensing and is a member
in good standing of any local body similar to FINRA, including, but not limited
to, the Financial Services Authority (in the case of KCM U.K.) and the
Securities and Futures Commission (in the case of KCM Asia) to the extent that
such membership is required by any Governmental Authority.


(q)          SIPC Assessments. No U.S. Broker-Dealer Subsidiary is in arrears
with respect to any assessment made upon it by the SIPC, and no non-U.S. Broker
Dealer Subsidiary is in arrears with respect to any assessment made upon it by
any local body which is similar to the SIPC.


ARTICLE VI


COVENANTS


SECTION 6.01.  Affirmative Covenants.  So long as any principal of or interest
on any Loan or any other amount or obligation under the Loan Documents (other
than contingent indemnity obligations not then due) shall remain unpaid or
unsatisfied or any Lender shall have any Commitment or any Letter of Credit
shall remain outstanding hereunder (unless such Letter of Credit has been cash
collateralized or otherwise backstopped on terms reasonably satisfactory to the
relevant Issuing Lender), KCMH covenants and agrees that, unless the Majority
Lenders shall otherwise consent in writing:


(a)          Reporting Requirements.  KCMH will furnish to the Lenders:


(i)           within 50 days after the end of each of the first three fiscal
quarters, its unaudited consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows, in each case as of the end of and
for such fiscal quarter, setting forth in each case in comparative form (if
applicable) the figures for the corresponding period of the previous fiscal
year, certified by a Financial Officer to the effect that such financial
statements present fairly in all material respects the financial condition and
results of operations of KCMH and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to the absence of (or absence
of a requirement to have) footnotes and to year-end adjustments;


(ii)          within 100 days after the end of each fiscal year, KCMH’s
unaudited consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows as of the end of and for such fiscal year,
setting forth in each case in comparative form (if applicable) the figures for
the previous fiscal year, certified by a Financial Officer to the effect that
such financial statements present fairly in all material respects the financial
condition and results of operations of KCMH and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to the
absence of (or absence of a requirement to have) footnotes;
 
55

--------------------------------------------------------------------------------

(iii)         concurrently with any delivery of financial statements under
clauses (i) and (ii) above, a certificate of a Financial Officer (x) certifying
that no Default has occurred or, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (y) identifying any Subsidiary that has become a Material Foreign
Subsidiary during the most recently ended fiscal quarter and (z) setting forth
calculations demonstrating in reasonable detail compliance with Section 6.03;


(iv)         concurrently with the delivery of financial statements under clause
(ii) above, an operating income budget of KCMH in reasonable detail for the
current fiscal year as customarily prepared by management of KCMH for their
internal use, setting forth the principal assumptions upon which such budget is
based;


(v)          as soon as available, but in any event within five Business Days of
delivery to any Governmental Authority or Self Regulatory Organization, the
audited annual financial statements of any Broker-Dealer Subsidiary required to
be furnished to such Governmental Authority or Self Regulatory Organization;


(vi)         within 15 days after the end of each calendar month as to which
there are any Loans or Letters of Credit outstanding on the last date of such
calendar month, a schedule of Category II Borrowings, Category III Borrowings
and Category IV Borrowings on the consolidated balance sheet of KCMH and its
Subsidiaries, which schedule will provide the notional value of each and reflect
management’s good faith estimate of the value thereof as determined in a manner
consistent with KCMH’s internal valuation practices; and


(vii)        promptly upon request by the Administrative Agent on behalf of the
Majority Lenders, such other information regarding the business, operations and
financial condition of any Obligor as such Lender may reasonably request (it
being understood that the Administrative Agent shall use reasonable efforts to
coordinate any such requests).


(b)          Existence; Conduct of Business.  It will, and will cause each of
its Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and, except to the
extent that failure to do so would not reasonably be expected to result in a
Material Adverse Effect, the rights, licenses, permits, privileges and
franchises material to the conduct of its business (including, in the case of
each Broker-Dealer Subsidiary, its registration, license or qualification as a
broker-dealer with the SEC and/or such other applicable domestic or foreign
Governmental Authority); provided that the foregoing shall not prohibit any
transaction expressly permitted under Section 6.02(c).


(c)          Compliance with Laws.  It will, and will cause each of its
Subsidiaries to, comply with all Laws and all orders, writs, injunctions and
decrees of any Governmental Authority applicable to it, its business or its
Property (including, in the case of each Broker-Dealer Subsidiary, such rules
and regulations of the SEC, FINRA and/or such other applicable domestic or
foreign Governmental Authority or Self Regulatory Organization) except, with
respect to all matters other than noncompliance by any Broker-Dealer Subsidiary
with applicable
 
56

--------------------------------------------------------------------------------

minimum capital requirements, where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.


(d)          Maintenance of Insurance.  It will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurance
companies insurance on all its tangible Property in at least such amounts and
against at least such risks as KCMH believes (in the good faith judgment of
KCMH) are usually insured against in the same general area by companies of a
similar size engaged in the same or a similar business and in a manner that is
consistent with KCMH’s and its Subsidiaries’ past practices.


(e)          Payment of Taxes.  It will, and will cause each of its Subsidiaries
to, pay and discharge, all material taxes, assessments and governmental charges
or levies imposed upon it or upon its income or profits, or upon any properties
belonging to it, prior to the date on which material penalties attach thereto,
and all lawful material claims in respect of any Taxes imposed, assessed or
levied that, if unpaid, could reasonably be expected to become a material Lien
upon any Property of KCMH or any Subsidiary, provided that neither KCMH, nor any
Subsidiary shall be required to pay any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings if it has
maintained adequate reserves (in the good faith judgment of management of KCMH)
with respect thereto in accordance with GAAP and the failure to pay would not
reasonably be expected to result in a Material Adverse Effect.


(f)           Maintenance of Properties.  It will, and will cause each of its
Subsidiaries to, keep and maintain all Property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
except to the extent failure to do so would not reasonably be expected to result
in a Material Adverse Effect.


(g)          Books and Records; Visitation and Inspection Rights.  It will, and
will cause each Borrower as well as each of its Material Subsidiaries to, keep
proper books of record and account in accordance with GAAP, and permit
representatives designated by the Administrative Agent, upon reasonable prior
notice, to visit and inspect its Properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants (it being agreed that KCMH shall be
given the opportunity to participate in any such discussion with its independent
accountants), all at the reasonable expense of KCMH and at such reasonable times
during normal business hours, but in each case subject to and in accordance with
all applicable laws of any Governmental Authority and such confidentiality
measures relating thereto as KCMH may reasonably require; provided that, other
than after the occurrence of and during the continuance of an Event of Default,
(i) such visitations and inspections shall not be permitted on more than two
instances in any calendar year and (ii) only one such visitation and inspection
shall be at the expense of KCMH.


(h)          Notices of Material Events.  It will furnish to the Administrative
Agent and each Lender prompt written notice of the following:


(i)           the occurrence of any Default or Event of Default;
 
57

--------------------------------------------------------------------------------

(ii)          the filing or commencement of any action, suit or proceeding by or
before any Governmental Authority against or affecting it or any of its
Subsidiaries which would reasonably be expected to be adversely determined and,
if so determined, would reasonably be expected to result in a Material Adverse
Effect; and


(iii)         any other event that has had, or would reasonably be expected to
have, a Material Adverse Effect.


Each notice delivered under this subsection shall be accompanied by a statement
of a Financial Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.


(i)           Additional Guarantors and Grantors.  Subject to any applicable
limitations set forth in the Guarantee and Security Agreement, KCMH will
promptly cause each direct or indirect Wholly-Owned Domestic Subsidiary (other
than any Domestic Subsidiary of a Foreign Subsidiary or a Domestic Subsidiary
that is a disregarded entity for U.S. federal tax purposes substantially all of
whose assets consist of capital stock and/or indebtedness of one or more Foreign
Subsidiaries) formed or otherwise purchased or acquired after the date hereof,
to execute a supplement to the Guarantee and Security Agreement substantially in
the form attached to the Guarantee and Security Agreement (or otherwise in a
form reasonable satisfactory to the Administrative Agent) in order to become a
Guarantor and a grantor thereunder and take all other action reasonably
requested by the Administrative Agent to grant a perfected security interest in
its assets to substantially the same extent as granted by the Obligors on the
Closing Date; provided that in any event, no Broker-Dealer Subsidiary shall be
required to enter into, provide a guarantee, or grant any security interests in
its assets under the Guarantee and Security Agreement or any other Loan
Document.


(j)           Pledge of Material Foreign Subsidiaries.  Subject to any
applicable limitations set forth in the Guarantee and Security Agreement, KCMH
will promptly deliver to the Administrative Agent a local law pledge agreement
under the jurisdiction of organization or formation of each Subsidiary that is
directly owned by an Obligor and identified as a Material Foreign Subsidiary in
accordance with Section 6.01(a)(iii)(y) in a customary form reasonably
satisfactory to the Administrative Agent, together with (i) copies of such
Material Foreign Subsidiary’s constitutive documents and documents evidencing
that such Material Foreign Subsidiary has taken of all necessary action
authorizing and approving the execution, delivery and performance of the Loan
Documents to which it is a party, and (ii) a legal opinion in a form reasonably
satisfactory to the Administrative Agent from counsel to such Material Foreign
Subsidiary.


(k)          Pledge of Additional Stock and Evidence of Indebtedness.  Subject
to the Intercreditor Agreement and to any applicable limitations set forth in
the Guarantee and Security Agreement or with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to KCMH),
the cost or other consequences (including any adverse tax consequences) of doing
so shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, KCMH will cause (i) all certificates representing Equity Interests
(if any) of any Subsidiary held directly by any Borrower or any Guarantor and
(ii) all evidences of Indebtedness in excess of $5,000,000 received by any
Borrower or any of the Guarantors, in each
 
58

--------------------------------------------------------------------------------

case, promptly to be delivered along with applicable instruments of transfer
duly executed in blank to the Administrative Agent (or its designee) as security
for the obligations owed under the Loan Documents, under the Guarantee and
Security Agreement.


(l)           Further Assurances.  ItSubject to the Intercreditor Agreement, it
will, and will cause each of the Guarantors to, from time to time give, execute,
deliver, file and/or record any financing statement, notice, instrument,
document, agreement or other paper that is necessary to cause the Liens created
by the Guarantee and Security Agreement to be valid first priority perfected
Liens on the Property purported to be covered thereby (including after-acquired
Property, it being understood that, except as set forth in paragraph (j) above,
there shall be no requirement to enter into or deliver security agreements or
pledge agreements governed by the laws of any non-U.S. jurisdiction or otherwise
take steps to perfect any security interest or lLien securing the Obligations
under the laws of any non-U.S. jurisdiction), subject to no equal or prior Lien
except as otherwise permitted by the Loan Documents, and promptly from time to
time obtain and maintain in full force and effect, and cause each of the
Guarantors to obtain and maintain in full force and effect, all licenses,
consents, authorizations and approvals of, and make all filings and
registrations with, any Governmental Authority necessary under the Laws of the
jurisdiction of organization of such Guarantor (or any other jurisdiction in
which part of the Collateral owned by it or by any Guarantor may be situated)
for the making and performance by it of the Loan Documents to which it is a
party. Notwithstanding the foregoing or anything to the contrary in any Loan
Document, it is hereby agreed and acknowledged that any requirement to take any
action to establish perfection by control under any Loan Document is subject to
the Intercreditor Agreement, and the establishment of such control by the
Administrative Agent’s designee or bailee set forth in the Intercreditor
Agreement shall constitute compliance with any such requirement to establish
such control by the Administrative Agent under the Loan Documents.


(m)         Post Closing Actions.  Notwithstanding anything to the contrary in
any Loan Document, it will, with 45 days after the Closing Date (or such later
date as the Administrative Agent shall reasonably agree) enter into a control
agreement with respect to the Pledged Deposit Account (as defined in the
Guaranty and Security Agreement), it being understood no such requirement for a
control agreement on the Pledged Deposit Account set forth in any Loan Document
shall apply until such date.


SECTION 6.02.  Negative Covenants.  So long as any principal of or interest on
any Loan or any other amount or obligation under the Loan Documents (other than
contingent indemnity obligations not then due) shall remain unpaid or
unsatisfied or any Lender shall have any Commitment or any Letter of Credit
shall remain outstanding hereunder (unless such Letter of Credit has been cash
collateralized or otherwise backstopped on terms reasonably satisfactory to the
relevant Issuing Lender), KCMH covenants and agrees that, unless the Majority
Lenders shall otherwise consent in writing:


(a)          Indebtedness.  It will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
provided that KCMH and any Subsidiary may incur Indebtedness (and all premiums
(if any), interest (including post-petition interest), fees, expenses, charges
and additional or contingent interest with regard to such Indebtedness) if (x)
immediately before and after such incurrence, no Default or Event of Default
 
59

--------------------------------------------------------------------------------

shall have occurred and be continuing and (y) the Debt to Equity Ratio is less
than or equal to * to 1.00 after giving pro forma effect thereto.  The
limitations set forth in the immediately preceding sentence shall not apply to
any of the following items:


(i)           Indebtedness arising under the Loan Documents;


(ii)          Intercompany Indebtedness owed among the Borrowers and/or their
Subsidiaries (including any Indebtedness used to finance any Financing
Transaction);


(iii)         Permitted Subordinated Debt;


(iv)         Indebtedness in respect of Hedging Agreements;


(v)          Indebtedness in respect of overdraft facilities, netting services,
automatic clearinghouse arrangements and other cash management and similar
arrangements in the ordinary course of business;


(vi)         additional Indebtedness of KCMH and its Subsidiaries in an
aggregate principal amount not to exceed $* at any time outstanding; and


(vii)        Indebtedness arising under the 364-Day Credit Agreement (and the
other Loan Documents (as defined therein)), and any refinancing, renewal or
replacement thereof;


(viii)       Indebtedness arising under fronting and/or settlement facilities
(“Fronting Facilities”); provided that, at least 10 Business Days prior to
incurring any such Indebtedness (or such shorter period as MHCB shall reasonably
agree, it being agreed MHCB shall use commercially reasonable efforts to provide
a response to KCMH as soon as practicable after receipt of such notice), KCMH
and/or the relevant Subsidiary shall have provided MHCB a bona fide opportunity
(through a written notice to MHCB) to provide such Indebtedness, including an
offer regarding the timing of establishing such indebtedness, and MHCB shall
have either (1) declined (through a written notice from the Administrative Agent
to KCMH and/or such Subsidiary) to accept such offer to provide such
Indebtedness or (2) failed to respond in writing to such offer, in each case,
within such 10 Business Day period; and


(viiix)     all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (viviii) above.


(b)          Liens. It will not, nor will it permit any Subsidiary to, create,
incur, assume or permit to exist any Lien on any Property now owned or hereafter
acquired by it, except Liens under the Guarantee and Security Agreement and
other Liens in favor of the Administrative Agent as contemplated hereby and
except:


(i)           Liens arising under the Loan Documents;
 
60
*Material omitted and separately filed with the Commission under an application
for confidential treatment.

--------------------------------------------------------------------------------

(ii)          Liens securing Finance Subsidiary Debt; provided that the terms of
any Finance Subsidiary Debt (including any intercreditor arrangements entered
into in connection therewith) shall provide that the Liens on the Collateral
granted under the Guarantee and Security Agreement have at least second priority
(to the extent the terms of such Finance Subsidiary Debt do not permit the
obligations under the Loan Documents to be secured on a first priority basis
pari passu with such Finance Subsidiary Debt) after giving effect to the
incurrence of such Finance Subsidiary Debt; provided further that the assets
securing any such Finance Subsidiary Debt shall be limited to (A) the assets of
the Finance Subsidiary or Finance Subsidiaries incurring such Finance Subsidiary
Debt and (B) the common equity interests of such Finance Subsidiary or Finance
Subsidiaries;


(iii)          Permitted Liens;


(iv)         Liens securing Indebtedness or other obligations of a KCMH or any
Subsidiary of KCMH in favor of KCMH or any Subsidiary of KCMH;


(v)          Liens (A) of a collecting bank arising under Section 4-208 of the
UCC on items in the course of collection, (B) attaching to commodity trading
accounts or other commodities brokerage accounts incurred in the ordinary course
of business; and (C) in favor of a banking institution arising as a matter of
law encumbering deposits (including the right of set-off);


(vi)         Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business;


(vii)        Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (B) relating to pooled deposit or sweep accounts
of KCMH or any of its Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of KCMH and its
Subsidiaries or (C) relating to agreements entered into with customers of KCMH
or any of its Subsidiaries in the ordinary course of business;


(viii)       additional Liens so long as the aggregate principal amount of the
obligations secured thereby at any time outstanding does not exceed $*; and


(ix)          the modification, replacement, extension or renewal of any Lien
permitted by this Section 6.02(b) upon or in the same assets theretofore subject
to such Lien (or upon or in after-acquired property that is affixed or
incorporated into the property covered by such Lien or any proceeds or products
thereof) or the replacement, extension or renewal (without increase in the
amount or change in any direct or contingent obligor except to the extent
otherwise permitted hereunder) of the Indebtedness secured thereby.;


(x)           Liens securing obligations in respect of Indebtedness outstanding
under Section 6.02(a)(vii), provided such Liens shall only extend to Collateral
and shall be
 
61
*Material omitted and separately filed with the Commission under an application
for confidential treatment.

--------------------------------------------------------------------------------

pari passu with the Liens securing the Obligations hereunder and subject to the
Intercreditor Agreement, or junior to the Liens securing the Obligations and
subject to an intercreditor agreement in form and substance reasonably
satisfactory to the Administrative Agent and KCMH; and


(xi)          Liens securing obligations in respect of Indebtedness outstanding
under Section 6.02(a)(viii), provided such Liens only extend to the loans made
pursuant to such Fronting Facility and other assets related thereto, and in each
case, the proceeds thereof.  It is agreed that upon the incurrence of a Lien
permitted pursuant to this clause (xi), any Collateral subject to such Lien
shall be automatically released from the Liens securing the Obligations (and the
Administrative Agent shall take such actions as reasonably requested by KCMH to
evidence such release (or absence) of such Lien, it being understood that the
Lenders authorize the Administrative Agent to enter into any such documentation,
with the Administrative Agent authorized to rely on a certificate from KCMH
confirming the automatic release (or absence) of such Lien hereunder in
delivering any such documentation).


(c)          Mergers, Consolidations, Sales of Assets, Etc.  It will not merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or substantially all of
its Property (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve (provided, that, if at the time thereof and immediately
after giving effect thereto no Default or Event of Default shall have occurred
and be continuing, any Person may merge into KCMH in a transaction in which KCMH
is the surviving entity) and it will not permit any of its Subsidiaries to merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with any Subsidiary, if a Default or Event of Default would
result as a result from any such merger or consolidation and, if involving a
Borrower or a Guarantor, unless such Borrower or Guarantor is the surviving
entity or such successor entity is a Subsidiary of KCMH immediately following
such merger or consolidation and expressly assumes the obligations of such
Borrower or Guarantor, as applicable, under the Loan Documents; provided further
that Subsidiaries of KCMH shall be permitted to liquidate or dissolve, except to
the extent such liquidation or dissolution would reasonably be expected to
result in a Material Adverse Effect and provided that upon or prior to the
liquidation or dissolution of any Borrower no Borrowings of such Borrower or
Letters of Credit issued for the account of such Borrower are outstanding.


(d)          Investments.  Without the prior written consent of the Majority
Lenders (such consent not to be unreasonably withheld), it will not, and will
not permit any of its Subsidiaries to, make any Investment in KKR or its
Affiliates; provided, that so long as no Event of Default has occurred and is
continuing, KCMH and its Subsidiaries may make Investments in the ordinary
course of KCMH and its Subsidiaries’ capital markets business and in compliance
with Section 6.02(i) in (i) any KCM Group Entity, (ii) any portfolio company (or
any entity controlled by a portfolio company) of any fund, separately managed
account or partnership managed or controlled or sponsored by KKR and/or its
Affiliates (any such fund, account or partnership, a “KKR Vehicle”) and (iii)
any KKR Vehicle with publicly traded securities or securities issued pursuant to
Rule 144A of the Securities Act of 1933 or any foreign equivalent or with
respect to which a registration statement or equivalent foreign document has
been filed.
 
62

--------------------------------------------------------------------------------

(e)          Dividends.  It will not, and will not permit any of its
Subsidiaries to, declare or pay any dividends or make distributions (other than
dividends or distributions payable solely in its Equity Interests (other than
Disqualified Equity Interests)) or return any capital to its equity holders or
make any other distribution, payment or delivery of property or cash to its
equity holders as such, or redeem, retire, purchase or otherwise acquire,
directly or indirectly, for consideration, any of its Equity Interests or Equity
Interests of any direct or indirect parent thereof now or hereafter outstanding,
or set aside any funds for any of the foregoing purposes, or permit any of its
Subsidiaries to purchase or otherwise acquire for consideration any Equity
Interests of KCMH, now or hereafter outstanding (all of the foregoing,
“dividends”), provided that KCMH and any Subsidiary may pay dividends if (x)
immediately before and after paying such dividend, no (1) Default or (2) Event
of Default shall have occurred and be continuing and (y) the Debt to Equity
Ratio is less than or equal to * to 1.00 after giving pro forma effect thereto. 
The limitations set forth in the immediately preceding sentence (other than
subclause (x)(2) in the proviso thereto) shall not apply to any of the following
items so long as KCMH is in compliance with Section 6.03 after giving pro forma
effect thereto:


(i)           it may (or may pay dividends to permit any direct or indirect
parent thereof to) redeem in whole or in part any of its Equity Interests for
another class of its (or such parent’s) Equity Interests (other than
Disqualified Equity Interests) or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests (other than
Disqualified Equity Interests), provided that such new Equity Interests contain
terms and provisions at least as advantageous to the Lenders in all respects
material to their interests as those contained in the Equity Interests redeemed
thereby;


(ii)          it may pay dividends, the proceeds of which will be used to pay
(or to pay dividends to allow any direct or indirect parent of KCMH to pay
(including to the individual owners of any direct or indirect parent of KCMH))
the tax liability of such parent and the individual owners of any direct or
indirect parent, determined at the highest rate combined federal, state and
local income tax rate applicable to an individual resident in New York City,
attributable to KCMH or its Subsidiaries determined as if KCMH and its
Subsidiaries filed separately;


(iii)         it or any of its Subsidiaries may (i) pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof and (ii) honor any conversion request by a holder of
convertible Indebtedness and make cash payments in lieu of fractional shares in
connection with any such conversion; and


(iv)         any Subsidiary of KCMH may pay dividends to its direct parent;
provided that if any such dividends are paid by a non-Wholly-Owned Subsidiary,
such dividends shall be made ratably based on the equity holder’s interests
therein (or any other amount more favorable to KCMH), provided further that if
the proceeds of any outstanding Loans or Letters of Credit have been used for an
Investment in such non-Wholly-Owned Subsidiary, any cash dividends paid to such
parent shall be applied to prepay such Loans or cash collateralize such Letters
of Credit if no Loans are outstanding, at the option of the Administrative
Agent, without application of Section 3.12 or at the end of the next Interest
Period(s).
 
63
*Material omitted and separately filed with the Commission under an application
for confidential treatment.

--------------------------------------------------------------------------------

(f)           Subordinated Debt Payments.  It will not, and will not permit any
of its Subsidiaries to, prepay, repurchase or redeem, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Subordinated
Indebtedness; provided that KCMH and any Subsidiary may prepay, repurchase or
redeem, defease or otherwise satisfy any Subordinated Indebtedness if (x)
immediately before and after such payment, no Default or Event of Default shall
have occurred and be continuing and (y) the Debt to Equity Ratio is less than or
equal to * to 1.00 after giving pro forma effect thereto.   Notwithstanding the
foregoing, nothing in this Section 6.02(f) shall prohibit the repayment or
prepayment of intercompany Subordinated Indebtedness owed among KCMH and/or its
Subsidiaries, in either case unless an Event of Default has occurred and is
continuing and KCMH has received a notice from the Administrative Agent
instructing it not to make or permit any such repayment or prepayment.


(g)          Burdensome Agreements.  It will not, and will not permit any of its
Subsidiaries to, enter into or suffer to exist or become effective any agreement
that prohibits or limits the ability (i) of any Obligor to create, incur, assume
or suffer to exist any Lien upon any of its material Property or revenues,
whether now owned or hereafter acquired, to secure the Obligations or, in the
case of any Guarantor, its obligations under the Guarantee and Security
Agreement, or (ii) of any Subsidiary to make Restricted Payments to any Borrower
or any Guarantor or to otherwise transfer property to or invest in any Borrower
or any Guarantor, other than (A) this Agreement and the other Loan Documents,
(B) any agreements governing Finance Subsidiary Debt and, in the case of clause
(i) above only, purchase money Liens (or any permitted refinancing in respect
thereof) or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby and in the case of any permitted refinancing of purchase money
Indebtedness, no more restrictive than that in the relevant refinanced
agreement), (C) any such agreement in effect at the time any Subsidiary becomes
a Subsidiary of KCMH, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of KCMH or,  (D) any such
agreement imposed or required by or otherwise entered into with any applicable
Governmental Authority., (E) any agreement in respect of Indebtedness
outstanding under Section 6.02(a)(vii) or (viii) and (F) any agreement in
respect of Indebtedness permitted to be outstanding under this Agreement,
provided such restrictions do not, in the good faith judgment of KCMH, impair in
any material respect the ability of the Borrowers hereunder to comply with their
payment obligations under the Loan Documents.


(h)          Affiliate Transactions.  It will not, and will not permit any of
its Subsidiaries to, enter into any transaction, including, without limitation,
any purchase, sale, lease or exchange of Property, the rendering of any service
or the payment of any management, advisory or similar fees, with any Affiliate
(other than KCMH or any of its Subsidiaries) unless such transaction is (a)
otherwise permitted under this Agreement, including the payment and receipt of
any dividend permitted pursuant to Section 6.02(e), and (b) upon terms that, in
the aggregate, are no less favorable to KCMH or such Subsidiary, as the case may
be, than it would obtain in a comparable arm’s length transaction with a Person
that is not an Affiliate; provided that nothing in this Section 6.02(h) shall
prohibit KCMH or any of its Subsidiaries from providing placement, advisory or
other services in the ordinary course of business so long as such services do
not include a funding obligation of KCMH or such Subsidiary.
 
64
*Material omitted and separately filed with the Commission under an application
for confidential treatment.

--------------------------------------------------------------------------------

(i)           Line of Business.  It will not, nor will it permit any of its
Subsidiaries to, enter into any business, either directly or through any
Subsidiary, except for those businesses in which KCMH and its Subsidiaries are
engaged on the Closing Date or that are reasonably related thereto.


(j)           Change in Fiscal Year.  It will not make any change to its fiscal
year; provided that KCMH may, upon written notice to the Administrative Agent,
change its fiscal year end to any other fiscal year end reasonably acceptable to
the Administrative Agent, in which case KCMH and the Administrative Agent will,
and are hereby authorized by the other parties hereto to, make any adjustments
to this Agreement that are necessary to effect such change.


SECTION 6.03.  Financial Covenant.  So long as any principal of or interest on
any Loan or any other amount or obligation under the Loan Documents (other than
contingent indemnity obligations not then due) shall remain unpaid or
unsatisfied or any Lender shall have any Commitment or any Letter of Credit
shall remain outstanding hereunder (unless such Letter of Credit has been cash
collateralized or otherwise backstopped on terms reasonably satisfactory to the
relevant Issuing Lender and the Administrative Agent), KCMH covenants and agree
that, unless the Majority Lenders shall otherwise consent in writing, KCMH will
not permit the Debt to Equity Ratio on the last day of any fiscal quarter of
KCMH to exceed * to 1.00.


ARTICLE VII


EVENTS OF DEFAULT


SECTION 7.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:


(a)          any Borrower shall fail to pay when due any principal of any Loan;


(b)          any Borrower shall fail for five Business Days or more to pay any
interest, fee or L/C Reimbursement Obligation or any other amount (other than
principal) payable by such Borrower under any Loan Document when and as the same
shall become due and payable;


(c)          any representation or warranty made or deemed made by an Obligor in
this Agreement, any other Loan Document or in any certificate furnished pursuant
to this Agreement shall prove to have been untrue in any material respect when
made or deemed made;


(d)          any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.01(b) (with respect to the legal
existence of such Borrower), (h)(i), 6.02 (other than those contained in clause
(j) of such Section) or 6.03;


(e)          any Obligor shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Section) or in any other Loan Document, and
such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to KCMH;
 
65
*Material omitted and separately filed with the Commission under an application
for confidential treatment.

--------------------------------------------------------------------------------

 
(f)           any Borrower or any Subsidiary (other than any Finance Subsidiary
that is not a Borrower) shall fail to make any payment of principal of or
interest on any Material Indebtedness when and as the same shall become due and
payable (beyond any period of grace, if any); or any event or condition occurs
that results in the acceleration (or, solely with respect to any Material
Indebtedness incurred under Section 6.02(a)(iii), permits the holders of such
Indebtedness (or a trustee or agent on behalf of such holders) to cause such
acceleration) of such Material Indebtedness prior to its scheduled maturity;


(g)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, winding up, reorganization or
other relief in respect of any Borrower or any Material Subsidiary (other than
any Finance Subsidiary that is not a Borrower) or its debts, or of a substantial
part of its Property, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Material Subsidiary (other than any
Finance Subsidiary that is not a Borrower) or for a substantial part of its
Property, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;


(h)          any Borrower or any Material Subsidiary (other than any Finance
Subsidiary that is not a Borrower) shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, winding up, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Material Subsidiary (other than any
Finance Subsidiary) or for a substantial part of its Property, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;


(i)           any Borrower or any Material Subsidiary (other than any Finance
Subsidiary that is not a Borrower) shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;


(j)           one or more judgments for the payment of money in an aggregate
amount in excess of $* shall be rendered against KCMH or any Subsidiary and the
same shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any Property of KCMH or any
Subsidiary to enforce any such judgment;


(k)          an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred for which liability has not been fully
satisfied, would reasonably be expected to result in a Material Adverse Effect;
or
 
66
*Material omitted and separately filed with the Commission under an application
for confidential treatment.

--------------------------------------------------------------------------------

(l)           the Guarantee and Security Agreement shall cease to be valid and
binding on, or enforceable against, (i) KCMH or (ii) any other Borrower or
Guarantor which is a Material Subsidiary (other than pursuant to the terms
hereof or thereof or as a result of acts or omissions of the Administrative
Agent or any Lender), or KCMH or any such other Borrower or Guarantor shall so
assert in writing; or


(m)         a Change of Control shall occur;


then the Administrative Agent shall upon the request of the Majority Lenders, by
notice to KCMH, take any or all of the following actions, at the same or
different times:  (i) terminate the Commitments and thereupon they shall
terminate immediately, (ii) terminate any obligation of the Issuing Lender to
issue Letters of Credit hereunder, and thereupon such obligations shall
terminate, (iii) declare the Loans and all other amounts payable by the Obligors
under the Loan Documents to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of each Borrower accrued and other amounts payable by
the Obligors under the Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Borrower, and/or (iv) require the Borrowers to jointly
and severally provide cash collateral for L/C Reimbursement Obligations and the
outstanding undrawn Letters of Credit in an aggregate amount equal to the then
aggregate L/C Exposure and thereupon the Borrowers shall forthwith provide such
cash collateral on terms and subject to documentation reasonably satisfactory to
the relevant Issuing Lenders and the Administrative Agent; and in case of any
event applicable to any Borrower described in clause (g) or (h) of this Section,
the Commitments and such obligations of the Issuing Lender shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Obligors accrued
under the Loan Documents, shall automatically become due and payable, and the
Borrowers jointly and severally shall automatically be required to provide such
cash collateral, all without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower.  Nothing herein shall
terminate or otherwise modify the obligations of the Lenders under Section
2.02(d).


SECTION 7.02.  Investors’ Right to Cure.


(a)          Notwithstanding anything to the contrary contained in Section
7.01(d), in the event that KCMH fails to comply with the requirements of the
covenant set forth in Section 6.03, until the expiration of the tenth day after
the date on which financial statements for the fiscal period in which the
covenant set forth in such Section 6.03 is being measured are required to be
delivered pursuant to Section 6.01(a), any Person shall have the right to make a
direct or indirect equity investment in KCMH in cash (the “Cure Right”), and
upon the receipt by such Person of net cash proceeds pursuant to the exercise of
the Cure Right (including through the capital contribution of any such net cash
proceeds to such Person), the covenant set forth in such Section 6.03 shall be
recalculated, giving effect to a pro forma increase to Total Equity as of the
relevant date of determination in an amount equal to such net cash proceeds.
 
67

--------------------------------------------------------------------------------

(b)          If, after the exercise of the Cure Right and the recalculations
pursuant to clause (a) above, KCMH shall then be in compliance with the
requirements of the covenant set forth in Section 6.03 for the relevant fiscal
quarter, KCMH shall be deemed to have satisfied the requirements of such
covenant as of the relevant date of determination with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
Default or Event of Default under Section 7.01(d) that had occurred shall be
deemed cured.


ARTICLE VIII


THE ADMINISTRATIVE AGENT


SECTION 8.01.  Appointment and Authority.  (a)          Each of the Lenders
hereby irrevocably appoints MHCB to act on its behalf as the Administrative
Agent under and in connection with the Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders and the Borrowers shall have no rights as a
third party beneficiary of any of such provisions.


(b)          Each Issuing Lender shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each such Issuing Lender shall have all of the benefits and immunities (i)
provided to the Administrative Agent in this Article VIII with respect to any
acts taken or omissions suffered by such Issuing Lender in connection with
Letters of Credit issued by it or proposed to be issued by it and the
applications and agreements for letters of credit pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
VIII included such Issuing Lender with respect to such acts or omissions, and
(ii) as additionally provided herein with respect to such Issuing Lender.


(c)          The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders and the Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Obligors to
secure any of the obligations of the Obligors under the Loan Documents, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 8.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Loan Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Article VIII and
Article IX as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents) as if set forth in full herein with
respect thereto.


SECTION 8.02.  Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term
 
68

--------------------------------------------------------------------------------

“Lender” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with any
Obligor or any Affiliate thereof as if such Person were not the Administrative
Agent hereunder and without any duty to account therefor to the Lenders.


SECTION 8.03.  Exculpatory Provisions.


(a)          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, the Administrative Agent:


(i)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(ii)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for in
the Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and


(iii)          shall not, except as expressly set forth in the Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Obligor or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.


(b)          The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Majority
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 9.01) or (ii) in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by a
Borrower or a Lender.


(c)          The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein,
 
69

--------------------------------------------------------------------------------

other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


SECTION 8.04.  Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan or issuance of a Letter of Credit
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or such issuance. 
The Administrative Agent may consult with legal counsel (who may be counsel for
a Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.


SECTION 8.05.  Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers under any Loan Document
by or through any one or more sub‑agents appointed by the Administrative Agent. 
The Administrative Agent and any such sub‑agent and any Issuing Lender may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent and the Issuing Lender, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.


SECTION 8.06.  Resignation of Administrative Agent.  The Administrative Agent
may at any time give notice of its resignation to the Lenders and KCMH.  Upon
receipt of any such notice of resignation, the Majority Lenders shall have the
right, in consultation with KCMH, to appoint a successor, which shall be a
nationally recognized bank with an office in New York, New York or an Affiliate
of any such bank with an office in New York, New York.  If no such successor
shall have been so appointed by the Majority Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may on behalf
of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above, provided, that if the Administrative Agent shall
notify KCMH and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Majority
 
70

--------------------------------------------------------------------------------

Lenders appoint a successor Administrative Agent as provided for above in this
subsection.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations under the Loan Documents (if not already
discharged therefrom as provided above in this subsection).  The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between KCMH and such
successor.  After the retiring Administrative Agent’s resignation, the
provisions of this Article and Section 9.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.


SECTION 8.07.  Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon any Loan Document or any related agreement or any document
furnished hereunder or thereunder.


SECTION 8.08.  No Other Duties; Etc.  Anything herein to the contrary
notwithstanding, the Lead Arranger and any Bbookrunner listed on the cover page
hereof shall not, in such capacities, have any powers, duties or
responsibilities under any of the Loan Documents.


SECTION 8.09.  Intercreditor Agreement Governs. The Administrative Agent, each
Lender and each Obligor hereby agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreement and any other
intercreditor agreement entered into pursuant to the terms hereof.  Each Lender
hereby authorizes and instructs the Administrative Agent to enter into the
Intercreditor Agreement and each other intercreditor agreement entered into
pursuant to the terms hereof (including any amendments or other modifications
thereof) and to subject the Liens securing the Obligations to the provisions
thereof.


ARTICLE IX
 
MISCELLANEOUS


SECTION 9.01.  Amendments, Etc.


(a)          No amendment or waiver of any provision of this Agreement or any
other Loan Document, nor consent to any departure by a Borrower therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Borrowers and the Majority
 
71

--------------------------------------------------------------------------------

Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, that no
amendment, waiver or consent shall, unless in writing and signed by each Lender
directly and adversely affected thereby, do any of the following:  (i) subject
such Lender to any additional obligations including, without limitation, any
extension of the expiry date of the Commitment of such Lender or increase the
Commitment of such Lender, (ii) reduce the principal of, or rate of interest on,
any Loan, L/C Reimbursement Obligation or any fees or other amounts payable
hereunder, (iii) postpone any date for payment of principal of, or interest on,
any Loan, L/C Reimbursement Obligation or any fees or other amounts payable
hereunder when due (other than fees or other amounts payable for the sole
account of an Issuing Lender), or (iv) modify any of the provisions of the Loan
Documents relating to pro rata payments; and provided further, that no
amendment, waiver or consent shall, unless in writing and signed by all of the
Lenders, change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans, or the number of Lenders, which shall be required
for the Lenders or any of them to take any action hereunder, (A) amend Section
3.07(a) or (b), or this Section 9.01, or (B) release all or substantially all of
the Collateral or all or substantially all of the value of the Guarantees
provided by the Guarantors; and provided further, that (x) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent and
the Issuing Lenders in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent or, as the case
may be, the Issuing Lenders under any Loan Document and (y) if the
Administrative Agent and KCMH shall have jointly identified an obvious error or
any error or omission of a technical or immaterial nature in any provision of
the Loan Documents, then the Administrative Agent and KCMH shall be permitted to
amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Majority Lenders within five Business Days
after notice thereof. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).


(b)          This Agreement, the other Loan Documents and the other agreements
provided for herein constitute the entire agreement of the parties hereto and
thereto with respect to the subject matter hereof and thereof.


SECTION 9.02.  Notices, KCMH as Administrative Borrower, Etc.


(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsections (b)
and (c) below), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier, and all notices
and other communications expressly permitted hereunder to given by telephone
shall be made to the applicable telephone number, in each case, as follows:
 
72

--------------------------------------------------------------------------------

(i)           if to any Borrower or any Guarantor:


c/o KKR Capital Markets Holdings L.P.
9 West 57th Street, Suite 4200
New York, NY 10019
Attention: * – Financial Controller; * - Counsel
Telephone:  *
Facsimile:  *
Electronic Mail:  *


(ii)          if to the Administrative Agent:


Mizuho Bank, Ltd.
New York Branch
1251 Avenue of the Americas
New York, NY 10020
Attention:  *
Telephone:  *
Facsimile:  *
Electronic Mail:  *


(iii)          if to the Issuing Lender:


Mizuho Bank, Ltd.
New York Branch
1251 Avenue of the Americas
New York, NY 10020
Attention:  *
Telephone:  *
Facsimile:  *
Electronic Mail:  *


(iv)         if to a Lender, to it at its address (or telecopier number,
electronic mail address or telephone number) set forth in its Administrative
Questionnaire;


provided, that any party may change its address, telecopier number, electronic
mail address or telephone number for notices and other communications hereunder
by notice to the other parties.  Except as provided in clause (d) below, notices
sent by hand or overnight courier service, or mailed by certified or registered
mail, shall be deemed to have been given when received; notices sent by
telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient), except that notices and communications to the Administrative Agent
pursuant to Article II or Article VII shall not be effective until received by
the Administrative Agent.  Notices delivered through electronic communications
to the extent provided in clause (b)  below, shall be effective as provided in
said clause (b).
 
73
*Material omitted and separately filed with the Commission under an application
for confidential treatment.

--------------------------------------------------------------------------------

(b)          Notices and other communications to any Lender hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or any Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next bBusiness dDay for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)          Each Borrower further agrees that the Administrative Agent may make
the Ccommunications to Lenders available to the Lenders by posting the
Ccommunications on Intralinks or a substantially similar electronic transmission
system (the “Platform”).  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. 
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY OBLIGOR, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF SUCH
OBLIGOR’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
 
74

--------------------------------------------------------------------------------

(d)          The Administrative Agent agrees that the receipt of the
communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the communications to the Administrative
Agent for purposes of the Loan Documents.  Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the communications have been
posted to the Platform shall constitute effective delivery of the communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees (i) to
provide to the Administrative Agent in writing (including by electronic
communication), promptly after the date of this Agreement, one or more e-mail
addresses to which the foregoing notice may be sent by electronic transmission
and (ii) that the foregoing notice may be sent to such e-mail address or
addresses.


(e)          Nothing herein shall prejudice the right of the Administrative
Agent or any Lender to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.


(f)           The Borrowers each hereby irrevocably appoint KCMH as the
administrative borrower with respect to this Agreement and the other Loan
Documents, and all notices, demands and interactions with KCMH are hereby
authorized by the other Borrowers, and shall be conclusive and binding on the
other Borrowers, who duly and irrevocably authorize KCMH to act on their behalf
for all purposes under this Agreement and the other Loan Documents, and the
Administrative Agent and the Lenders may conclusively rely on all notices,
directions, and other interactions with KCMH without consulting in any manner
with the other Borrowers.


SECTION 9.03.  No Waiver; Remedies; Setoff.


(a)          No failure on the part of any Lender or the Administrative Agent to
exercise, and no delay in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right, remedy, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.


(b)          If an Event of Default shall have occurred and be continuing, each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender to or for the credit or the account of any Borrower against any
and all of the obligations of such now or hereafter existing under this
Agreement or any other Loan Document to such Lender irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower may be contingent
or unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender may have.  Each
Lender agrees to notify KCMH and the Administrative Agent promptly after any
such setoff and application,
 
75

--------------------------------------------------------------------------------

provided, that the failure to give such notice shall not affect the validity of
such setoff and application.


SECTION 9.04.  Expenses; Indemnity; Damage Waiver.


(a)          Costs and Expenses.  The Borrowers jointly and severally shall pay
(i) all reasonable out‑of‑pocket expenses incurred by the Administrative Agent,
the Lead Arranger and their respective Affiliates (including the reasonable
fees, charges and disbursements of one counsel (together with one local counsel
in each relevant jurisdiction)), in connection with the syndication of the
facility contemplated hereby, the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof, (ii)
all out‑of‑pocket expenses incurred by the Administrative Agent and the Lenders
(including the fees, charges and disbursements of one counsel (together with one
local counsel in each relevant jurisdiction) and, after notice to KCMH, of more
than one such counsel to the extent the Administrative Agent or any Lender
reasonably determines that there is an actual conflict of interest requiring the
employment of separate counsel) in connection with the enforcement (including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect thereof) or, during the continuance of an Event of
Default, protection of its rights in connection with this Agreement and the
other Loan Documents, including its rights under this Section and (iii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder.


(b)          Indemnification by the Borrower.  The Borrowers jointly and
severally hereby indemnify the Administrative Agent, the Lead Arranger, each
Lender and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of one counsel for the Indemnitees (together
with one local counsel in each relevant jurisdiction) and, after notice to KCMH,
of more than one such counsel to the extent any Indemnitee reasonably determines
that there is an actual conflict of interest requiring the employment of
separate counsel), incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by any Borrower or any other Obligor arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom, or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Obligor and regardless of whether any
Indemnitee is a party thereto, provided, that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a final and nonappealable
judgment of a court of competent jurisdiction to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by any Borrower against an Indemnitee for material breach
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Borrower has obtained a final and
 
76

--------------------------------------------------------------------------------

nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.


(c)          Reimbursement by Lenders.  To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent, the Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Lender or such Related Party, as the
case may be, such Lender’s Commitment Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided, that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or the Issuing Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent or the Issuing Lender in connection with such
capacity.


(d)          Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, each party hereto agrees that it will not assert,
and hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any Letter of Credit or the use of proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the bad faith, gross negligence or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.


(e)          Payments.  All amounts due under this Section shall be payable not
later than 15 Business Days after demand therefor.


SECTION 9.05.  Binding Effect, Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the Borrowers, the Administrative Agent
and each Lender and their respective successors and permitted assigns, except
that no Borrower shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Administrative Agent
and the Lenders.


SECTION 9.06.  Assignments and Participations.


(a)          Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of clause (b) of
 
77

--------------------------------------------------------------------------------

this Section, (ii) by way of participation in accordance with the provisions of
clause (d) of this Section or (iii) by way of pledge or assignment of a security
interest in accordance with clause (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


(b)          Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided, that


(i)           except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, unless each of the
Administrative Agent and, unless an Event of Default has occurred and is
continuing, KCMH otherwise consents (each such consent not to be unreasonably
withheld or delayed);


(ii)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;


(iii)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and


(iv)         no assignment shall be made to a natural person.


Subject to notice to KCMH and acceptance and recording thereof by the
Administrative Agent pursuant to clause (c) of this Section, from and after the
Assignment Date specified in each Assignment and Assumption (an “Assignment
Date”), the Eligible Assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under
 
78

--------------------------------------------------------------------------------

this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.09, 3.11, 3.12 and 9.04 with
respect to facts and circumstances occurring prior to such Assignment Date.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (d) of this Section.


(c)          Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain at its address specified in Section
9.02 a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
mayshall treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.


(d)          Participations.  Any Lender may at any time, without the consent
of, or notice to, any Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or any Borrower or any of any of
KCMH’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans owing to it); provided, that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso of
Section 9.01 that affects such Participant.  Subject to clause (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits and obligations of Sections 3.09, 3.11, and 3.12 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
clause (b) of this Section 9.06.  Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrowers, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries
 
79

--------------------------------------------------------------------------------

in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.


(e)          Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 3.09, 3.11 and 3.12 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant.


(f)           Certain Pledges.  Any Lender, without the consent of any Borrower
or the Administrative Agent may at any time grant security interest in all or
any portion of its rights under this Agreement or any Note to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided, that no such pledge or assignment shall release
such Lender from any of its obligations hereunder.


(g)          Resignation as Issuing Lender after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time MHCB assigns all of
its Commitment and Loans pursuant to Section 9.06(b), MHCB may, upon 30 days’
notice to KCMH and the Lenders, resign as Issuing Lender.  In the event of any
such resignation as Issuing Lender, KCMH shall be entitled to appoint, from
among the Lenders, a successor Issuing Lender hereunder; provided, however, that
no failure by KCMH to appoint any such successor shall affect the resignation of
MHCB as Issuing Lender.  If MHCB resigns as Issuing Lender, it shall retain all
the rights, powers, privileges and duties of the Issuing Lender hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as Issuing Lender and all L/C Exposure with respect thereto.  Upon
the appointment of a successor Issuing Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Lender, and (b) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to MHCB
to effectively assume the obligations of MHCB with respect to such Letters of
Credit.


SECTION 9.07.  GOVERNING LAW; JURISDICTION; ETC.


(A)         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(B)          SUBMISSION TO JURISDICTION.  EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
 
80

--------------------------------------------------------------------------------

COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


(C)         WAIVER OF VENUE.  EACH BORROWER IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN CLAUSE (B) ABOVE.  EACH BORROWER  IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT


(D)         SERVICE OF PROCESS.  EACH BORROWER AGREES THAT SERVICE OF PROCESS IN
ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, AT ITS ADDRESS SET FORTH IN SECTION 9.02, OR AT SUCH OTHER
ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN WRITING BY
KCMH.


SECTION 9.08.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.09.  Counterparts; Effectiveness; Execution.


(a)          Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
81

--------------------------------------------------------------------------------

(b)          Electronic Execution of Loan Documents or any Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in this
Agreement or any other Loan Documents or any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


SECTION 9.10.  Survival.  The provisions of Sections 3.09, 3.11 and 3.12 and
Article VIII and Section 9.04 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans and the Commitments or the termination of this Agreement
or any provision hereof.


SECTION 9.11.  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.12.  Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and will be subject to customary confidentiality obligations of
professional practice or will agree (which agreement may be oral or pursuant to
company policy) to be bound by the terms of this Section 9.12 (or language
substantially similar to this Section 9.12)), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any Self
Regulatory Organization), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies under this Agreement
or any other Loan Document or any action or proceeding relating to the Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any
 
82

--------------------------------------------------------------------------------

Borrower and its obligations, (g) with the consent of KCMH or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender or any of their respective Affiliates on a non-confidential basis from a
source other than KCMH or its Subsidiary.


For purposes of this Section, “Information” means all information received from
KCMH or any of its Subsidiaries relating to KCMH or any of its Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to disclosure by KCMH or any of its Subsidiaries.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


SECTION 9.13.  No Fiduciary Relationship.  In connection with all aspects of
each transaction contemplated hereby, each Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) the credit facility
provided for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s length
commercial transaction between the Borrowers and their Affiliates, on the one
hand, and the Administrative Agent and the Lead Arranger, on the other hand, and
each Borrower is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification thereof); (b) in connection with the process leading to such
transaction, the Administrative Agent and the Lead Arranger, each is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for any Borrower or any of its Affiliates, equity holders, creditors
or employees or any other Person; (c) neither the Administrative Agent nor the
Lead Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of any Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or the Lead Arranger has
advised or is currently advising any Borrower or any of its Affiliates on other
matters) and neither the Administrative Agent nor the Lead Arranger has any
obligation to any Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (d) the Administrative Agent and the
Lead Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their Affiliates, and neither the Administrative Agent nor the Lead Arranger has
any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (e) the Administrative Agent and the Lead
Arranger have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Borrowers have consulted their own legal,
accounting, regulator and tax advisors to the extent it has deemed appropriate. 
Each Borrower hereby waives and releases, to the fullest extent permitted by
law, any claims that it may have against the Administrative Agent and the Lead
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty.
 
83

--------------------------------------------------------------------------------

SECTION 9.14.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.15.  USA PATRIOT Act.  Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies such Borrower, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify such Borrower in accordance with the
Patriot Act.
 
SECTION 9.16.  Judgment Currency.  This is an international loan transaction in
which the specification of Dollars or an Alternate Currency, as the case may be
(the “Specified Currency”), and any payment in New York City or the country of
the Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Aamounts denominated in such Specified Currency.  The payment
obligations of the Borrowers under this Agreement and the other Loan Documents
shall not be discharged by an amount paid in another currency or in another
place, whether pursuant to a judgment or otherwise, to the extent that the
amount so paid on conversion to the Specified Currency and transfer to the
Specified Place under normal banking procedures does not yield the amount of the
Specified Currency at the Specified Place due hereunder.  If for the purpose of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in the Specified Currency into another currency (the “Second Currency”), the
rate of exchange which shall be applied shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the
Specified Currency with the Second Currency on the Business Day next preceding
that on which such judgment is rendered.  The obligation of the Borrowers in
respect of any such sum due from it to the Administrative Agent or any Lender
hereunder shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following receipt by the Administrative Agent or such Lender, as the case
may be, of any sum adjudged to be due hereunder or under the Notes in the Second
Currency to the Administrative Agent or such Lender, as the case may be, may in
accordance with normal banking procedures purchase and transfer to the Specified
Place the Specified Currency with the amount of the Second Currency so adjudged
to be due; and the Borrowers hereby, as a separate obligation and
notwithstanding any such judgment, jointly and severally agree to indemnify the
Administrative Agent or such Lender, as the case may be, against, and to pay the
Administrative Agent or such Lender, as the case may be, on demand in the
Specified Currency, any difference between the sum originally due to the
Administrative Agent or such Lender, as the case may be, in the Specified
Currency and the amount of the Specified Currency so purchased and transferred.
 
SECTION 9.17.  European Monetary Union.  (a)  Definitions.  In this Section 9.17
and in each other provision of this Agreement to which reference is made in this
Section 9.17 (whether expressly or impliedly), the following terms have the
following respective meanings:
 
“EMU” shall mean economic and monetary union as contemplated in the Treaty on
European Union.
 
84

--------------------------------------------------------------------------------

“EMU Legislation” shall mean legislative measures of the European Council for
the introduction of, changeover to or operation of a single or unified European
currency, being in part the implementation of the third stage of EMU.
 
“Euro” shall mean the single currency of Participating Member States of the
European Union, which shall be a Currency under this Agreement.
 
“Euro Unit” shall mean a currency unit of the Euro.
 
“National Currency Unit” shall mean a unit of any Currency (other than a Euro
Unit) of a Participating Member State.
 
“Participating Member State” shall mean each state so described in any EMU
Legislation.
 
“Target Operating Day” shall mean any day that is not (a) a Saturday or Sunday,
(b) Christmas Day or New Year’s Day or (c) any other day on which the
Trans-European Real-time Gross Settlement Express Transfer system (or any
successor settlement system) is not operating (as determined by the
Administrative Agent).
 
“Treaty on European Union” shall mean the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992, and came into force on November 1,
1993), as amended from time to time.
 
(b)          Alternative Currencies.  If and to the extent that any EMU
Legislation provides that an amount denominated either in the Euro or in the
National Currency Unit of a Participating Member State and payable within the
Participating Member State by crediting an account of the creditor can be paid
by the debtor either in the Euro Unit or in that National Currency Unit, any
party to this Agreement shall be entitled to pay such amount either in the Euro
Unit or in such National Currency Unit.
 
(c)          Payments by the Administrative Agent Generally.  With respect to
the payment of any amount denominated in the Euro or in a National Currency
Unit, the Administrative Agent shall not be liable to any Borrower or any of the
Lenders in any way whatsoever for any delay, or the consequences of any delay,
in the crediting to any account of any amount required by this Agreement to be
paid by the Administrative Agent if the Administrative Agent shall have taken
all relevant steps to achieve, on the date required by this Agreement, the
payment of such amount in immediately available, freely transferable, cleared
funds (in the Euro Unit or, as the case may be, in a National Currency Unit) to
the account of any Borrower or any Lender, as the case may be, in the Principal
Financial Center in the Participating Member State which the Borrower or, as the
case may be, such Lender shall have specified for such purpose.  In this
paragraph (c), “all relevant steps” shall mean all such steps as may be
prescribed from time to time by the regulations or operating procedures of such
clearing or settlement system as the Administrative Agent may from time to time
reasonably determine for the purpose of clearing or settling payments of the
Euro.
 
85

--------------------------------------------------------------------------------

(d)          Determination of Eurocurrency Rate.  For the purposes of
determining the date on which the applicable rate for Eurocurrency Loans, as the
case may be, is determined under this Agreement for any Loan denominated in the
Euro (or any National Currency Unit) for any Interest Period therefor,
references in this Agreement to London Banking Days shall be deemed to be
references to Target Operating Days.  In addition, if the Administrative Agent
determines that there is no Eurocurrency Rate displayed on the Screen Page for
deposits denominated in the National Currency Unit in which any Loans are
denominated, the Eurocurrency Rate for such Loans shall be based upon the rate
displayed on the applicable Screen Page for the offering of deposits denominated
in Euro Units.
 
(e)          Rounding.  Without prejudice and in addition to any method of
conversion or rounding prescribed by the EMU Legislation, each reference in this
Agreement to a minimum amount (or a multiple thereof) in a National Currency
Unit to be paid to or by the Administrative Agent shall be replaced by a
reference to such reasonably comparable and convenient amount (or a multiple
thereof) in the Euro Unit as the Administrative Agent may from time to time
specify.
 
(f)           Other Consequential Changes.  Without prejudice to the respective
liabilities of the Borrowers to the Lenders and the Lenders to the Borrowers
under or pursuant to this Agreement, except as expressly provided in this
Section 9.17, each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be necessary or appropriate to reflect the introduction of or
changeover to the Euro in Participating Member States.
 
86

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives thereunto duly authorized, as of
the date first above written.
 

 
KKR CAPITAL MARKETS HOLDINGS L.P.,
 
as a Borrower
       
By:
KKR CAPITAL MARKETS HOLDINGS
   
GP LLC, its general partner
         
By:
       
Name:
     
Title:




 
KKR CORPORATE LENDING LLC, as a Borrower
       
By:
   
Name:
   
Title:
       
KKR CORPORATE LENDING (UK) LLC, as a Borrower
       
By:
   
Name:
   
Title:

 

--------------------------------------------------------------------------------

 
KKR CORPORATE LENDING (CA) LLC, as a Borrower
       
By:                                                      
                                   
             
Name:       
             
Title:
       
KKR CORPORATE LENDING (TN) LLC, as a Borrower
       
By:                                                                                         
 
             
Name:
             
Title:

 

--------------------------------------------------------------------------------

 
MIZUHO BANK, LTD.,
 
as Administrative Agent and as a Lender
     
By:
     
Name:
   
Title:

 

--------------------------------------------------------------------------------

ANNEX A
 
PRICING GRID
 
The Applicable Margin (“Applicable Margin”) in respect of Borrowings, Letters of
Credit under Section 2.03(c)(i) and the facility fee payable under Section
2.03(b) shall equal the amounts indicated in the pricing grid (the “Pricing
Grid”) below (with the Total Credit Exposure to be determined and calculated on
a daily basis):
 
Total Credit Exposure
Applicable Margin
for Eurocurrency
Loans
Applicable Margin
for ABR Loans
Applicable Margin
for Facility Fee
Less than or equal to $*
1.25%
0.25%
*%
Greater than $*, but less than or equal to $*
*%
*%
*%
Greater than $*, but less than or equal to $*
*%
*%
*%
Greater than $*, but less than or equal to $*
2.50%
1.50%
*%



; provided that the Applicable Margin with respect to any Extended Transaction
Borrowing (as defined below) that is a (a) Category * Borrowing shall increase
by *% per annum on the Reference Date (as defined below), an additional *% per
annum on the date which is * months following the Reference Date and an
additional *% per annum on the date which is * months following the Reference
Date and (b) Category * or * Borrowing shall increase by *% per annum on the
Reference Date (as defined below), an additional *% per annum on the date which
is * months following the Reference Date and an additional *% per annum on the
date which is * months following the Reference Date.
 
For purposes hereof an “Extended Transaction Borrowing” shall refer to the
portion of any Financing Transaction Borrowing that is used to fund a Non-Hold
Position  and which remains outstanding after the reference date described below
(the “Reference Date”) opposite the applicable Borrowing Category, such
Reference Date measured from the effective date of KCMH or its Subsidiary’s
funding obligation in respect of such Financing Transaction; provided that no
undrawn, outstanding Letters of Credit shall constitute an Extended Transaction
Borrowing.
 
*Material omitted and separately filed with the Commission under an application
for confidential treatment.
 

--------------------------------------------------------------------------------

A “Non-Hold Position” means the portion of a Senior Debt Transaction,
Subordinated Debt Transaction or Equity Bridge Transaction that has not been
designated to be retained in the ordinary course of business, and in lieu of
syndication, as an internal credit approved “hold” position. KCMH shall, upon or
prior to entering into any Financing Transaction, record in its internal books
and records the amount of any internal credit approved hold position for such
transaction and such amount shall either be set forth in any applicable notice
of borrowing delivered to the Administrative Agent or, to the extent it is not,
it shall be deemed to be *.


Borrowing Category
Reference Date
Category * Borrowing
* months after the effective date of KCMH or its Subsidiary’s funding obligation
Category * Borrowing
* months after the effective date of KCMH or its Subsidiary’s funding obligation
Category * Borrowing
* months after the effective date of KCMH or its Subsidiary’s funding obligation

 
*Material omitted and separately filed with the Commission under an application
for confidential treatment.
 

--------------------------------------------------------------------------------

ANNEX B
 
CONCENTRATION LIMITS
 
The aggregate amount of Category * Borrowings at any time outstanding (including
any Category * Borrowing made on the date of determination), shall not exceed *%
of the Aggregate Facility Amount.
 
All Financing Transaction Borrowings shall be subject to the following
concentration limits, measured on an aggregate basis of all outstanding
Financing Transaction Borrowings as of the date of determination (including any
Borrowing made on such date of determination), based on the underlying corporate
family ratings of the issuer or borrower in the related Financing Transaction:
 
Moody’s / S&P Rating
(on stable outlook or better)
Percentage of
Aggregate Facility Amount
* / * or better
*%
* / *
*%
* / *
*%
*
*%
* / * or lower
*%



; provided that in the case of Financing Transactions where the issuer or
borrower is “*” and the ratio of total debt to EBITDA of the any such borrower
or issuer on a pro forma basis after giving effect to each such Financing
Transaction is equal to or less than * to 1.00 (the calculation of such ratio to
be based upon the pro forma or historical financial statements furnished to the
KCMH or its applicable Subsidiary in connection with such Financing Transaction,
and, as applicable, used to determine the applicable ratios in the definitive
documentation for such Financing Transaction) then the aggregate concentration
limit on such Financing Transaction Borrowings shall be *%.
 
In addition, in any transaction where the underwriting obligation or financing
commitment of KCMH or its Subsidiary for any single Financing Transaction
represents more than *% of the total amount of such Financing Transaction, any
associated Financing Transaction Borrowing shall be subject to the following
additional concentration limits, based on the underlying corporate family
ratings of the issuer or borrower in the related Financing Transaction:
 
Moody’s / S&P Rating
(on stable outlook or better)
Percentage of
Aggregate Facility Amount
* / * or better
*%
* / *
*%
* / *
*%
* / *
*%
*
*%
* / * or lower
*%



*Material omitted and separately filed with the Commission under an application
for confidential treatment.
 

--------------------------------------------------------------------------------

; provided that in the case of any Financing Transaction where the issuer or
borrower is “*” and the ratio of total debt to EBITDA of the any such borrower
or issuer on a pro forma basis after giving effect to each such Financing
Transaction is equal to or less than * to 1.00 then the single transaction
concentration limit on any such Financing Transaction Borrowing shall be *%.
 
Notwithstanding anything in this Annex B to the contrary, the aggregate amount
of outstanding Financing Transaction Borrowings made to finance Financing
Transactions in which the underlying issue or facility rating is * or lower by
S&P, or * or lower by Moody’s, shall not exceed *% of the Aggregate Facility
Amount at any time.
 
Notwithstanding anything in the Agreement to the contrary, Category * Borrowings
shall not be subject to any concentration limits, provided that a Category *
Borrowing shall not be permitted to remain outstanding for more than * days
after such Category * Borrowing is initially made, and on the *th day following
the day any Category V Borrowing was initially made, any amount of such Category
* Borrowing that remains outstanding shall be converted to, and deemed to be
outstanding under, the Borrowing Category that would have otherwise applied
based upon the type of transaction being financed.
 
All ratings determinations made for purposes of this Annex B shall be made as of
the date of the relevant Financing Transaction Borrowing.  In the event of a
split rating, as applicable, the lower of the two ratings shall apply; provided
that in the event of a ratings split of two or more levels, the rating shall be
deemed to be one level below the higher of the two ratings; provided further
that in the event either of the ratings is not on stable outlook or better, the
rating shall be deemed to be one level above the lower of the two ratings.


*Material omitted and separately filed with the Commission under an application
for confidential treatment.
 

--------------------------------------------------------------------------------

SCHEDULE I


LENDERS AND COMMITMENTS


Lender
Commitment
*
*



*Material omitted and separately filed with the Commission under an application
for confidential treatment.
 

--------------------------------------------------------------------------------

SCHEDULE II


MANDATORY COST RATE


Calculation of Mandatory Cost Rate



1.
The MCR Cost is an addition to the interest rate to compensate Lenders for the
cost of compliance with (a) the requirements of the Bank of England and/or the
Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 

2.
On the first day of each Interest Period for any Loan denominated in an
Alternate Currency (or as soon as possible thereafter) the Administrative Agent
shall calculate, as a percentage rate, a rate (the “Additional Cost Rate”) for
each Lender, in accordance with the paragraphs set out below.  The MCR Cost will
be calculated by the Administrative Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.

 

3.
The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in a Participating Member State (as defined in Section 9.17) will be the
percentage notified by that Lender to the Administrative Agent.  This percentage
will be certified by that Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of that
Lender’s participation in all Loans made from that Applicable Lending Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Applicable Lending Office.

 

4.
The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:

 

 
(a)
in relation to a Loan made in Pounds Sterling:

 
AB + C(B – D) + E x 0.01
 
100 – (A + C)
  per cent, per annum.

 
 
 

(b)
in relation to a Loan madedenominated in any Alternate Currency other than
Pounds Sterling:

 
E x 0.01
 
300
  per cent, per annum.

 
 
 
Where:
 

A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which such Lender is from time to time required to maintain as

 

--------------------------------------------------------------------------------

an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.
 

B
is the percentage rate of interest (excluding the Applicable Margin and the MCR
Cost and, if applicable, any additional amount of interest specified in Section
3.02(b)) payable for the relevant Interest Period on the Loan.

 

C
is the percentage (if any) of Eligible Liabilities which such Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 

D
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge pursuant to paragraph 7 below and expressed in pounds per
£1,000,000;

 
5.
For the purposes of this Schedule:

 

 
(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England.

 

 
(b)
“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits.

 

 
(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).

 

 
(d)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.

 

7.
For purposes hereof, the Administrative Agent shall determine the rate of charge
payable by it to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose as being the average of the Fee Tariffs applicable
to the Administrative Agent for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of the Administrative Agent.

 

--------------------------------------------------------------------------------

8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate.  In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 
(a)            the jurisdiction of its Applicable Lending Office; and
 
(b)           any other information that the Administrative Agent may reasonably
require for such purpose.
 
Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.
 

9.
The percentages of each Lender for the purpose of A and C above and the rate of
charge of the Administrative Agent for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with an Applicable Lending
Office in the same jurisdiction as its Applicable Lending Office.

 

10.
The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender pursuant to paragraphs 3 and 8 above is true and correct in all respects.

 

11.
The  Administrative Agent shall distribute the additional amounts received as a
result of the MCR to the Lenders on the basis of the Additional Cost Rate for
each Lender based on the information provided by each Lender and determined by
the Administrative Agent pursuant to paragraphs 3, 7 and 8 above.

 

12.
Any determination by the Administrative Agent pursuant to this Schedule II in
relation to a formula, the MCR, an Additional Cost Rate or any amount payable to
a Lender shall, in the absence of manifest error, be conclusive and binding on
all Parties.

 

13.
The Administrative Agent may from time to time, after consultation with KCMH and
the Lenders, determine and provide notice to KCMH and the Lenders of any
amendments which are required to be made to this Schedule II in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties to the Credit Agreement.

 

--------------------------------------------------------------------------------

SCHEDULE III


SUBSIDIARIES


Legal Name
 
Jurisdiction
of Formation
 
Type
of Entity
 
Equity Interest Holders
 
Percentage
Held
                 
KKR Corporate Lending LLC
 
Delaware
 
Limited Liability Company
 
KKR Capital Markets Holdings L.P.
 
100%
KKR Corporate Lending (UK) LLC
 
Delaware
 
Limited Liability Company
 
KKR Capital Markets Holdings L.P.
 
100%
KKR Capital Markets LLC
 
Delaware
 
Limited Liability Company
 
KKR Capital Markets Holdings L.P.
 
100%
KKR Capital Markets Japan Holdings LLC
 
Delaware
 
Limited Liability Company
 
KKR Capital Markets Holdings L.P.
 
100%
KKR Capital Markets Limited
 
U. K.
 
Limited Liability Company
 
KKR Capital Markets Holdings L.P.
 
100%
KKR Capital Markets Asia Limited
 
Hong Kong
 
Limited Liability Company
 
KKR Capital Markets Holdings L.P.
 
100%
KKR Corporate Lending (Cayman) Ltd.
 
Cayman Islands
 
Limited Liability Company
 
KKR Capital Markets Holdings L.P.
 
100%
KKR Capital Markets Japan Limited
 
Japan
 
Corporation
 
KKR Capital Markets Japan Holdings LLC
 
100%
KKR Corporate Lending (CA) LLC
 
Delaware
 
Limited Liability Company
 
KKR Capital Markets Holdings L.P.
 
100%
KKR Corporate Lending (TN) LLC
 
Delaware
 
Limited Liability Company
 
KKR Capital Markets Holdings L.P.
 
100%

 

--------------------------------------------------------------------------------

Execution VersionExhibit B


SECOND AMENDED AND RESTATED GUARANTEE AND SECURITY AGREEMENT
 
SECOND AMENDED AND RESTATED GUARANTEE AND SECURITY AGREEMENT, dated as of March
30, 2016, among KKR CAPITAL MARKETS HOLDINGS L.P., a Delaware limited
partnership (“KCMH”), each Subsidiary of KCMH identified under the caption
“GUARANTORS” on the signature pages hereto and each entity, if any, that becomes
a “Guarantor” hereunder as contemplated by Section 7.13 hereof (individually, a
“Guarantor” and, collectively, the “Guarantors” and, together with KCMH, the
“Obligors”), and MIZUHO BANK, LTD., as administrative agent for the parties
defined as “Lenders” under the Credit Agreement referred to below (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).
 
KCMH, such Lenders and the Administrative Agent are parties to an Amended and
Restated Credit Agreement, dated as of March 30, 2012 (as modified and
supplemented and in effect prior to the date hereof, the “Existing Credit
Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit (by means of loans and letters of credit) to be made by the
Lenders to KCMH, and pursuant thereto KCMH and certain of its Subsidiaries
entered into an Amended and Restated Guarantee and Security Agreement, dated as
of March 30, 2012, in favor of the Administrative Agent (as modified and
supplemented and in effect prior to the date hereof, the “Existing Guarantee and
Security Agreement”).
 
KCMH and the other Borrowers party thereto have requested that certain
amendments be made to the Existing Credit Agreement pursuant to a Second Amended
and Restated Credit Agreement, dated as of March 30, 2016, among KCMH, KKR
CORPORATE LENDING LLC, a Delaware limited liability company (“KCL U.S.”), KKR
CORPORATE LENDING (CA) LLC, a Delaware limited liability company (“KCL C.A.”),
KKR CORPORATE LENDING (TN) LLC, a Delaware limited liability company (“KCL
T.N.”) and KKR CORPORATE LENDING (UK) LLC, a Delaware limited liability company
(“KCL U.K.”; each of KCMH, KCL U.S., KCL C.A., KCL T.N. and KCL U.K. are
individually referred to herein as a “Borrower” and collectively referred to
herein as the “Borrowers”) and the Administrative Agent (as the same may be
further modified and supplemented from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
(by means of loans and letters of credit) to be made by the Lenders to the
Borrowers, and pursuant thereto, the Borrowers have requested that the Existing
Guarantee and Security Agreement be amended and restated in accordance with the
terms and provisions of this Second Amended and Restated Guarantee and Security
Agreement (as the same may be further modified and supplemented and in effect
from time to time, the “Agreement”). In addition, the Borrowers may from time to
time be obligated to various Lenders (or their Affiliates) in respect of one or
more Hedging Agreements.
 
Each Obligor is, as of the date hereof, the owner of (a) the shares of Equity
Interests (the “Initial Pledged Equity”), (b) the indebtedness (the “Initial
Pledged Debt”) and (c) the deposit account the (“Pledged Deposit Account”), each
as set forth opposite such Obligor’s name on Part A of Annex II hereto.
 
To induce each Lender to amend and restate the Existing Credit Agreement and to
 

--------------------------------------------------------------------------------

- 2 -
extend credit thereunder and under any Hedging Agreements, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Guarantor, jointly and severally with each other Guarantor,
has agreed to guarantee the Guaranteed Obligations (as hereinafter defined) and
each Obligor has agreed to grant a security interest in the Collateral (as so
defined) as security for the Secured Obligations (as so defined) and each
Guarantor and each other Obligor have agreed to amend and restate the Existing
Guarantee and Security Agreement as set forth below.
 
Accordingly, the parties hereto hereby agree to amend and restate the Existing
Guarantee and Security Agreement, and the Existing Guarantee and Security
Agreement is hereby amended and restated, as follows:
 
SECTION 1.  Definitions, Etc.
 
1.01        Terms Generally.  Terms used herein and not otherwise defined herein
are used herein as defined in the Credit Agreement.1.02          Certain Uniform
Commercial Code Terms.  As used herein, the terms “Account”, “Chattel Paper”,
“Deposit Accounts”, “Document”, “Equipment”, “General Intangible”, “Instrument”,
“Inventory”, “Investment Property”, “Letter-of-Credit Right”, “Commercial Tort
Claims” and “Proceeds” have the respective meanings set forth in Article 9 of
the UCC, and the terms “Entitlement Holder”, “Financial Asset” and “Securities
Account” have the respective meanings set forth in Article 8 of the UCC.
 
1.03        Additional Definitions.  In addition, as used herein:
 
“Bankruptcy Law” has the meaning assigned to such term in Section 2.01.
 
“Collateral” has the meaning assigned to such term in Section 4.
 
“Collateral Account” has the meaning assigned to such term in Section 5.01.
 
“Excess Funding Guarantor” has the meaning assigned to such term in Section
2.08.
 
“Excess Payment” has the meaning assigned to such term in Section 2.08.
 
“Guaranteed Obligations” has the meaning assigned to such term in Section 2.01.
 
“Initial Pledged Debt” has the meaning assigned to such term in the preamble
hereto.
 
“Initial Pledged Equity” has the meaning assigned to such term in the preamble
hereto.
 
“L/C Exposure Sub‑Account” has the meaning assigned to such term in Section
5.04.
 

--------------------------------------------------------------------------------

- 3 -
“Pledged Deposit Account” has the meaning assigned to such term in the preamble
hereto.
 
“Pledged Debt” has the meaning assigned to such term in Section 4(b)(iv).
 
“Pledged Equity” has the meaning assigned to such term in Section 4(b)(iii).
 
“Pro Rata Share” has the meaning assigned to such term in Section 2.08.
 
“Secured Creditors” means, collectively, the Lenders (including each Issuing
Lender) and the Administrative Agent, any other holder from time to time of any
of the Secured Obligations and, in each case, their respective successors and
assigns.
 
“Secured Obligations” means, collectively, (a) in the case of the Borrowers, (i)
all obligations of the Borrowers under the Loan Documents to pay the principal
of and interest on the Loans and the L/C Reimbursement Obligations and all fees,
premiums, costs, expenses, indemnification payments and other amounts or
obligations whatsoever, whether direct or indirect, absolute or contingent, now
or hereafter from time to time owing to the Secured Creditors or any of them
under the Loan Documents and (ii) all obligations of the Borrowers to any Lender
(or any Affiliate thereof) under any Hedging Agreement, (b) in the case of the
Guarantors, all obligations of the Guarantors under Section 2 hereof and (c) in
the case of each of the foregoing, including all interest thereon and expenses
related thereto, including any interest or expenses accruing or arising after
the commencement of any case with respect to any Obligor under the United States
Bankruptcy Code or any other bankruptcy or insolvency law (whether or not such
interest or expenses are allowed or allowable as a claim in whole or in part in
such case).
 
“Security Collateral” has the meaning assigned to such term in Section 4(b).
 
“Subagent” has the meaning assigned to such term in Section 6.15(b).
 
“Subordinated Obligations” has the meaning assigned to such term in Section
2.10.
 
1.04        Treatment of Hedging Agreements.  For purposes hereof, it is
understood that any obligations of any Borrower to a Person arising under a
Hedging Agreement entered into with a Lender or an Affiliate thereof shall
nevertheless continue to constitute Secured Obligations and Guaranteed
Obligations, and such Person shall continue to be a Secured Creditor, for
purposes hereof, notwithstanding that such Person (or its Affiliates) may have
assigned all of its Loans and other interests in the Credit Agreement and,
therefore, at the time a claim is to be made in respect of such obligations,
such Person (or its Affiliates) is no longer a “Lender” party to the Credit
Agreement.
 
SECTION 2.  Guarantee.
 
2.01        The Guarantee.  Each Guarantor hereby absolutely, unconditionally
and irrevocably guarantees to each of the Secured Creditors and their respective
successors and
 

--------------------------------------------------------------------------------

- 4 -
assigns the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of:
 
(a)          the principal of and interest on the Loans and the L/C
Reimbursement Obligations and all fees, premiums, costs, expenses,
indemnification payments and other amounts or obligations whatsoever, whether
direct or indirect, absolute or contingent, now or hereafter from time to time
owing to the Lenders or the Administrative Agent or any of them by any Obligor
under any of the Loan Documents, and
 
(b)          all obligations of any Borrower to any Lender (or any Affiliate
thereof) under any Hedging Agreement,
 
in each case in accordance with the terms thereof and including all interest and
expenses accrued or incurred subsequent to the commencement of any bankruptcy or
insolvency proceeding with respect to any Obligor, whether or not such interest
or expenses are allowed as a claim in such proceeding (such obligations being
herein collectively called the “Guaranteed Obligations”).  Each Guarantor hereby
further jointly and severally agrees that if any Obligor shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, such Guarantor will promptly pay the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
 
Each Guarantor, the Administrative Agent and each other Secured Creditor, hereby
confirms that it is the intention of all such Persons that this Agreement and
the obligations of each Guarantor hereunder do not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law (as hereinafter defined),
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to this
Agreement and the obligations of each Guarantor hereunder.  To effectuate the
foregoing intention, the Administrative Agent, the other Secured Creditors and
the Guarantors hereby irrevocably agree that the Guaranteed Obligations of each
Guarantor at any time shall be limited to the maximum amount as will result in
the obligations of such Guarantor not constituting a fraudulent transfer or
conveyance.  For purposes hereof, “Bankruptcy Law” means any proceeding of the
type referred to in Sections 7.01(g) or (h) of the Credit Agreement or under
Title 11, U.S. Code, or any similar foreign, federal or state law for the relief
of debtors.
 
2.02        Obligations Unconditional.  The obligations of each Guarantor under
Section 2.01 are absolute and unconditional, joint and several, irrespective of
the value, genuineness, validity, regularity or enforceability of the
obligations of any Obligor under any of the Loan Documents or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 2.02 that the obligations of such Guarantor
hereunder shall be absolute and unconditional, joint and several, under any and
all circumstances.  Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the
 

--------------------------------------------------------------------------------

- 5 -
liability of such Guarantor hereunder, which shall remain absolute and
unconditional as described above:
 
(a)          at any time or from time to time, without notice to the Guarantors,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;
 
(b)          any of the acts mentioned in any of the provisions of the Loan
Documents or any other agreement or instrument referred to herein or therein
shall be done or omitted;
 
(c)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under any of the Loan
Documents shall be waived or any other guarantee of any of the Guaranteed
Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;
 
(d)          any Lien in favor of any Secured Creditor as security for any of
the Guaranteed Obligations shall fail to be perfected or be released;
 
(e)          any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto; or
 
(f)           any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by any
Secured Creditor that might otherwise constitute a defense available to, or
discharge of, any Obligor or any other guarantor or surety.
 
Each Guarantor hereby expressly, unconditionally and irrevocably waive
diligence, presentment, promptness, demand of payment, protest, default,
acceleration and all notices whatsoever, and any requirement that any Secured
Creditor exhaust any right, power or remedy or proceed against any Obligor under
any of the Loan Documents or against any other Person under any other guarantee
of, or security for, any of the Guaranteed Obligations.
 
Each Guarantor hereby unconditionally and irrevocably waives (a) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Creditor that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Obligors, any other guarantor or any other
Person or any Collateral and (b) any defense based on any right of set-off or
counterclaim against or in respect of the obligations of such Guarantor
hereunder.
 
Each Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the financing arrangements contemplated by the Loan Documents and
that the waivers set forth in this Section 2 are knowingly made in contemplation
of such benefits.
 
2.03        Reinstatement.  The obligations of each Guarantor under this Section
2 shall be automatically reinstated if and to the extent that for any reason any
payment by or on
 

--------------------------------------------------------------------------------

- 6 -
behalf of any Borrower in respect of the Guaranteed Obligations is rescinded or
must be otherwise restored by any holder of any of the Guaranteed Obligations,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, and each Guarantor jointly and severally agrees that it will
indemnify the Secured Creditors on demand for all reasonable costs and expenses
(including fees of counsel) incurred by the Secured Creditors in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.
 
2.04        Subrogation.  Each Guarantor jointly and severally agrees that,
until the payment and satisfaction in full of all Guaranteed Obligations (other
than contingent indemnity obligations not then due) and the expiration and
termination of the Commitments under the Credit Agreement and the expiry,
termination or cash collateralization or other back-stopping on terms reasonably
satisfactory to the relevant Issuing Lender, the Administrative Agent and KCMH
of all Letters of Credit thereunder, they shall not exercise any right or remedy
(whether or not arising in equity or under contract, statute or common law)
arising by reason of any existence, payment, enforcement or performance by such
Guarantor of its obligations under any Loan Document, whether by subrogation or
otherwise, against any Obligor or any other guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.
 
2.05        Remedies.  Each Guarantor jointly and severally agrees that, as
between such Guarantor and the Lenders, the obligations of any Borrower under
the Credit Agreement may be declared to be forthwith due and payable as provided
in Article VII of the Credit Agreement (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Article VII)
for purposes of Section 2.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against any Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by any
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 2.01.
 
2.06        Instrument for the Payment of Money.  Each Guarantor acknowledges
that the guarantee in this Section 2 constitutes an instrument for the payment
of money, and consents and agrees that any Secured Creditor, at its sole option,
in the event of a dispute by such Guarantor in the payment of any moneys due
hereunder, shall have the right to bring motion-action under New York CPLR
Section 3213.
 
2.07        Continuing Guarantee; Assignments.  The guarantee in this Section 2
is a continuing guarantee, and shall (a) remain in full force and effect until
the latest of (i) the payment in full in cash of the Guaranteed Obligations
(other than any contingent indemnity obligations not then due), (ii) the
termination or expiration of all the Commitments of the Lenders and (iii) the
latest date of expiration or termination of all Letters of Credit (unless cash
collateralized or otherwise backstopped on terms reasonably satisfactory to the
relevant Issuing Lender, the Administrative Agent and KCMH), (b) be binding upon
each Guarantor, its successors and assigns and (c) inure to the benefit of and
be enforceable by the Secured Creditors and their successors, transferees and
assigns.  Without limiting the generality of clause (c) of the
 

--------------------------------------------------------------------------------

- 7 -
immediately preceding sentence, any Secured Creditor may assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement (including, without limitation, all or any portion of its Commitments,
the Loans owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Creditor herein or otherwise, in each case as
and to the extent provided in Section 9.06 of the Credit Agreement.
 
2.08        Rights of Contribution.  The Guarantors hereby agree, as between
themselves, that if any Guarantor shall become an Excess Funding Guarantor (as
defined below) by reason of the payment by such Guarantor of any Guaranteed
Obligations, then each other Guarantor shall, upon the demand of such Excess
Funding Guarantor (but subject to the next sentence), pay to such Excess Funding
Guarantor an amount equal to such Guarantor’s Pro Rata Share (as defined below
and determined, for this purpose, without reference to the properties, debts and
liabilities of such Excess Funding Guarantor) of the Excess Payment (as defined
below) in respect of such Guaranteed Obligations.  The payment obligation of a
Guarantor to any Excess Funding Guarantor under this Section 2.08 shall be
subordinate and subject in right of payment to the prior payment in full of the
obligations of such Guarantor to the Secured Creditor under the other provisions
of this Section 2 and such Excess Funding Guarantor shall not exercise any right
or remedy with respect to such excess until payment and satisfaction in full of
all of such obligations.
 
For purposes of this Section 2.08, (a) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (b) ”Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (c) ”Pro Rata Share” means, for any Guarantor, the ratio
(expressed as a percentage) of (x) the amount by which the aggregate fair
saleable value of all properties of such Guarantor (excluding any shares of
stock or other equity interest of any other Guarantor) exceeds the amount of all
the debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder and any obligations of any other Guarantor that have been
Guaranteed by such Guarantor) to (y) the amount by which the aggregate fair
saleable value of all properties of all of the Guarantors exceeds the amount of
all the debts and liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of the Guarantors
hereunder and under the other Loan Documents) of all of the Guarantors,
determined (i) with respect to any Guarantor that is a party hereto on the date
hereof, as of the date hereof, and (ii) with respect to any other Guarantor, as
of the date such Guarantor becomes a Guarantor hereunder.
 
2.09        Payments Free and Clear of Taxes, Etc.  Any and all payments made by
any Guarantor under or in respect of this Agreement or any other Loan Document
shall be made free and clear of and without deduction for any and all present or
future Indemnified Taxes or Other Taxes on the same terms and to the same extent
that payments by the Borrowers are required to be made free and clear of
Indemnified Taxes and Other Taxes pursuant to Section 3.11 of the Credit
Agreement.
 

--------------------------------------------------------------------------------

- 8 -
2.10        Subordination.  Each Guarantor hereby subordinates any and all
debts, liabilities and other obligations owed to such Guarantor by each other
Obligor (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 2.10:
 
(a)          Prohibited Payments, Etc.  Except after the occurrence of and
during the continuance of an Event of Default (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to any other
Obligor), each Guarantor may receive regularly scheduled payments from any other
Obligor on account of the Subordinated Obligations.
 
(b)          Prior Payment of Guaranteed Obligations.  After the occurrence and
during the continuance of any Default or Event of Default (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to any other Obligor), however, unless the Administrative Agent
otherwise agrees, no Guarantor shall demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.
 
(c)          Prior Payment of Guaranteed Obligations.  In any proceeding under
any Bankruptcy Law relating to any other Obligor, each Guarantor agrees that the
Secured Creditors shall be entitled to receive payment in full in cash of all
Guaranteed Obligations before such Guarantor receives payment of any
Subordinated Obligations.
 
(d)          Turn-Over.  After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to any other Obligor), each Guarantor shall,
if the Administrative Agent so requests, collect, enforce and receive payments
on account of the Subordinated Obligations as trustee for the Secured Creditors
and deliver such payments to the Administrative Agent on account of the
Guaranteed Obligations, together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Agreement.
 
2.11        Covenants.  Each Guarantor covenants and agrees that, so long as any
part of the Guaranteed Obligations shall remain unpaid (other than any
contingent indemnity obligations not then due), any Letter of Credit shall be
outstanding (unless cash collateralized or otherwise backstopped on terms
reasonably satisfactory to the relevant Issuing Lender, the Administrative Agent
and KCMH) or any Lender shall have any Commitment, such Guarantor will perform
and observe, and cause each of its Subsidiaries to perform and observe, all of
the terms, covenants and agreements set forth in the Loan Documents that any
Borrower has agreed to cause such Guarantor or such Subsidiaries to perform or
observe.
 

--------------------------------------------------------------------------------

- 9 -
SECTION 3.  Representations and Warranties.  Each Obligor represents and
warrants to the Lenders and the Administrative Agent for the benefit of the
Secured Creditors that:
 
3.01        Organizational Matters; Enforceability, Etc.  In the case of each
Guarantor the representations and warranties of the Borrowers relating to such
Guarantor in Article V of the Credit Agreement are true as of the date such
representations were made.
 
3.02        Title.  Such Obligor is the sole beneficial owner of the Collateral
in which it purports to grant a security interest pursuant to Section 4 and no
Lien exists upon the Collateral (and no right or option to acquire the same
exists in favor of any other Person) other than (a) Liens permitted by the
Credit Agreement and (b) the security interest created or provided for herein,
which security interest constitutes a valid first priority perfected Lien on the
Collateral (or in the case of Collateral upon which Liens permitted by Section
6.02(b)(ii) of the Credit Agreement exist, a valid second priority perfected
Lien on the Collateral) subject to Liens permitted by the Credit Agreement;
provided that, except in the case of the Pledged Deposit Agreement listed on
Part A of Annex II (subject to Section 6.01(m) of the Credit Agreement) or any
other deposit account used as the primary account to deposit funds from the
Credit Agreement, possession of certificated securities and Instruments, no
Obligor shall be required to perfect the security interest created or provided
for herein by any means other than filings pursuant to the UCC or with the
United States Patent and Trademark Office (“PTO”) or the United States Copyright
Office (and any similar office in any other country).
 
3.03        Names, Etc.  The full and correct legal name, type of organization,
jurisdiction of organization, organizational identification number (if
applicable) and mailing address of each Obligor as of the date hereof are
correctly set forth in Annex I hereto.  Said Annex I correctly specifies (a) the
place of business of such Obligor or, if such Obligor has more than one place of
business, the location of the chief executive office of such Obligor, and (b)
each location where any financing statement naming such Obligor as debtor is
currently on file.
 
3.04        Changes in Circumstances.  Such Obligor has not (a) within the
period of three months prior to the date hereof, changed its location (as
defined in Section 9‑307 of the UCC), (b) heretofore changed its name, type of
organization, jurisdiction of organization or organizational identification
number or (c) heretofore become a “new debtor” (as defined in Section
9‑102(a)(56) of the UCC) with respect to a currently effective security
agreement previously entered into by any other Person.
 
3.05        Guarantors.  Each Wholly-Owned Subsidiary of KCMH that is a Domestic
Subsidiary, other than any Broker-Dealer Subsidiary, existing on the date
hereof, has executed this Agreement and is identified under the caption
“GUARANTOR” on the signature pages hereto.
 
3.06        Security
 
(a)          If such Obligor is an issuer of Security Collateral, such Obligor
confirms that it has received notice of the security interest granted hereunder.
 

--------------------------------------------------------------------------------

- 10 -
(b)          The Pledged Equity pledged by such Obligor hereunder, to the extent
such Pledged Equity has been issued by another Obligor or Subsidiary of KCMH,
has been duly authorized and validly issued and is fully paid and non-assessable
(to the extent such terms are applicable).  The Pledged Debt pledged by such
Obligor hereunder, to the extent such Pledged Debt has been issued by another
Obligor or Subsidiary of KCMH, has been duly authorized, authenticated or issued
and delivered, is the legal, valid and  binding obligation of the issuers
thereof.
 
(c)          The Initial Pledged Equity pledged by such Obligor constitutes, as
of the date hereof, the percentage of the issued and outstanding Equity
Interests of the issuers thereof indicated on Annex II hereto.  The Initial
Pledged Debt constitutes all of the outstanding indebtedness owed to such
Obligor by the issuers thereof that is evidenced by instruments on the date
hereof and is outstanding in the principal amount indicated on Annex II hereto.
 
(d)          As of the date hereof, other than as set forth on Annex II, such
Obligor has (i) no deposit accounts and (ii) no Securities Accounts.
 
SECTION 4.  Collateral.  As collateral security for the payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, pursuant to the Existing Guarantee and Security Agreement, each
Obligor pledged and granted to the Administrative Agent for the ratable benefit
of the Secured Creditors, and pursuant hereto, each Obligor hereby pledges and
grants to the Administrative Agent for the ratable benefit of the Secured
Creditors, as hereinafter provided, a security interest in all of such Obligor’s
right, title and interest in, to and under the following property, in each case
whether tangible or intangible, wherever located, and whether now owned by such
Obligor or hereafter acquired and whether now existing or hereafter coming into
existence:
 
(a)          all Accounts, Chattel Paper, Collateral Accounts, Deposit Accounts,
Documents, Equipment, General Intangibles, Instruments, Inventory, Investment
Property, money; and
 
(b)          the following (collectively, the “Security Collateral”):
 
(i)          the Initial Pledged Equity and the certificates, if any,
representing the Initial Pledged Equity, and all dividends,  distributions,
return of capital, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Initial Pledged Equity, all warrants, rights or options issued
thereon or with respect thereto and all general intangibles (including
membership status, control rights and economic interests) arising therefrom;
 
(ii)         the Initial Pledged Debt and the instruments, if any, evidencing
the Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;
 

--------------------------------------------------------------------------------

- 11 -
(iii)        all additional shares of stock and other Equity Interests from time
to time acquired by such Obligor in any manner (such shares and other Equity
Interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and the certificates, if any, representing such additional shares or
other Equity Interest, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests, all warrants, rights or options issued thereon or
with respect thereto and all general intangibles (including membership status,
control rights and economic interests) arising therefrom;
 
(iv)        all additional indebtedness from time to time owed to such Obligor
(such indebtedness, together with the Initial Pledged Debt, being the “Pledged
Debt”) and the instruments, if any, evidencing such indebtedness, and all
interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such indebtedness;
 
(v)         the Securities Accounts, all security entitlements with respect to
all financial assets from time to time credited to the Securities Accounts, and
all financial assets, and all dividends, distributions, return of capital,
interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such security entitlements or financial assets and all warrants, rights or
options issued thereon or with respect thereto; and
 
(vi)        all other investment property (including, without limitation, all
(A) securities, whether certificated or uncertificated, (B) security
entitlements, (C) securities accounts, (D) commodity contacts and (E) commodity
accounts) in which such Obligor has now, or acquires from time to time
hereafter, any right, title or interest in any manner, and the certificates or
instruments, if any, representing or evidencing such investment property, and
all dividends, distributions, return of capital, interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such investment property and all
warrants, rights or options issued thereon or with respect thereto;
 
(c)          all Proceeds of, collateral for, income, royalties and other
economic rights or payments now or hereafter due and payable with respect to,
any of the Collateral, all substitutions and replacements for, any of the
Collateral, cash and, to the extent related to any Collateral, all books,
correspondence, credit files, records, invoices and other papers (including all
tapes, cards, computer runs and other papers and documents in the possession or
under the control of such Obligor or any computer bureau or service company from
time to time acting for such Obligor),
 
(all of the property described in this Section 4 being collectively referred to
herein as “Collateral”) PROVIDED, HOWEVER, that notwithstanding anything to the
contrary in this
 

--------------------------------------------------------------------------------

- 12 -
Agreement, this Agreement shall not constitute a grant of a security interest in
(a) more than 65% of the issued and outstanding Voting Shares of any
non-Domestic Subsidiary (or any Domestic Subsidiary that is a disregarded entity
for U.S. federal tax purposes substantially all of whose assets consist of
capital stock and/or indebtedness of one of more Foreign Subsidiaries), (b)
motor vehicles and other assets subject to certificates of title, Letter of
Credit Rights and Commercial Tort Claims, (c) any application for registration
of a trademark filed with the PTO on an intent-to-use basis until such time (if
any) as a statement of use or amendment to allege use is accepted by the PTO, at
which time such trademark shall automatically become part of the Collateral and
subject to the security interest pledged, (d) those assets over which the
granting of security interests in such assets would be prohibited by applicable
law, regulation, or agreements containing anti-assignment clauses not overridden
by the UCC or other applicable law and, (e) those assets as to which the
Administrative Agent and the Borrower reasonably determine that the cost of
obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the Lenders of the security to be afforded thereby
and (f) any Equity Interests in any Designated Entity.
 
SECTION 5.  Collateral Account and Deposit Account.
 
5.01        Collateral Account.  The Administrative Agent will, if so directed
by the Issuing Lender or the Majority Lenders, as applicable, cause to be
established at the Administrative Agent a collateral account (the “Collateral
Account”), that
 
(a)          to the extent of all Investment Property or Financial Assets (other
than cash) credited thereto shall be a Securities Account in respect of which
the Administrative Agent shall be the Entitlement Holder or which shall be
subject to a control agreement in form and substance satisfactory to the
Administrative Agent, and
 
(b)          to the extent of any cash credited thereto shall be a Deposit
Account in respect of which the Administrative Agent shall be the depositary
bank’s customer and shall have control over such Deposit Account, and
 
into which each Obligor agrees to deposit from time to time the cash proceeds of
any of the Collateral required to be delivered to the Administrative Agent
pursuant hereto or pursuant to any other Loan Document, and into which the
Obligors may from time to time deposit any additional amounts that it wishes to
provide as additional collateral security hereunder.  The Collateral Account,
and any money or other property from time to time therein, shall constitute part
of the Collateral hereunder and shall not constitute payment of the Secured
Obligations until applied as hereinafter provided.
 
5.02        Withdrawals.  The balance from time to time in the Collateral
Account shall be subject to withdrawal only as provided in this Section 5.02 and
Section 5.03 below.  The Administrative Agent shall (except as otherwise
provided in the last sentence of this Section 5.02 and except after the
occurrence of and during the continuation of an Event of Default) remit the
collected balance standing to the credit of the Collateral Account to or upon
the order of the relevant Obligor as such Obligor (through KCMH) shall from time
to time instruct.  At any time following the occurrence of and during the
continuance of an Event of Default, the Administrative Agent may (and, if
instructed by the Lenders as provided in the Credit
 

--------------------------------------------------------------------------------

- 13 -
Agreement, shall) in its (or their) discretion, after written notice to KCMH,
apply or cause to be applied (subject to collection) the balance from time to
time standing to the credit of the Collateral Account (regardless of the origin
thereof) to the prepayment of the principal of the Loans (and/or to provide
payment or cover for L/C Exposure) in the manner specified in Article VII of the
Credit Agreement.
 
5.03        Investment of Balance in Collateral Account.  The cash balance
standing to the credit of the Collateral Account shall be invested from time to
time as the respective Obligor through KCMH or, after the occurrence and during
the continuance of an Event of Default, the Administrative Agent shall determine
which investments shall be held in the name and be under the control of the
Administrative Agent (and credited to the Collateral Account); provided that at
any time after the occurrence and during the continuance of an Event of Default,
the Administrative Agent may (and, if instructed by the Lenders as provided in
the Credit Agreement, shall) in its (or their) discretion at any time and from
time to time elect to liquidate any such investments and to apply or cause to be
applied the proceeds thereof to the payment of the Secured Obligations then due
and payable in the manner specified in Section 6.08.
 
5.04        Cover for L/C Exposure.  Amounts deposited into the Collateral
Account as cover for L/C Exposure under the Credit Agreement as contemplated by
Article VII thereof shall be held by the Administrative Agent in a separate
sub‑account (designated “L/C Exposure Sub‑Account”) and all amounts held in such
sub‑account shall constitute collateral security first for the L/C Exposure
outstanding from time to time and second as collateral security for the other
Secured Obligations hereunder.
 
5.05        Delivery of Security Collateral.  All certificates or instruments
representing or evidencing Security Collateral (if and to the extent
certificated and, with respect to Indebtedness (other than Intercompany
Indebtedness), in an amount in excess of $5,000,000), other than Security
Collateral that is subject to a Lien permitted by Section 6.02(b)(ii), shall be
promptly delivered to and held by or on behalf of the Administrative Agent (or
its bailee or designee) pursuant hereto and shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance reasonably
satisfactory to the Administrative Agent (or its bailee or designee).
 
5.06        Maintaining Pledged Deposit Account. Subject to Section 6.01(m) of
the Credit Agreement, so long as any Guaranteed Obligation or Secured Obligation
shall remain unpaid (other than any contingent obligations not then due), any
Letter of Credit shall be outstanding (unless cash collateralized or otherwise
backstopped on terms reasonably satisfactory to the relevant Issuing Lender, the
Administrative Agent and KCMH), or any Lender shall have any Commitment, each
Obligor will maintain the primary account to deposit funds from the Credit
Agreement only with the financial institution acting as Administrative Agent
hereunder or with a bank that has agreed with such Obligor and the
Administrative Agent (or its bailee or designee) to comply with instructions
originated by the Administrative Agent (or its bailee or designee) directing the
disposition of funds in such deposit account without the further consent of such
Obligor, such agreement to be in form and substance reasonably satisfactory to
the Administrative Agent (or its bailee or designee).  As of the Closing Date
the Pledged Deposit Account is used as the primary account to deposit funds from
the Credit Agreement and, for the avoidance of doubt, such Pledged Deposit
Account may be replaced by another deposit account
 

--------------------------------------------------------------------------------

- 14 -
as the primary account to deposit funds from the Credit Agreement, subject to
the requirements of this Section 5.06.  
 
SECTION 6.  Collateral Account and Deposit Further Assurances; Remedies.  In
furtherance of the grant of the security interest pursuant to Section 4, each
Obligor hereby, jointly and severally with each other Obligor, agrees with the
Administrative Agent for the benefit of the Secured Creditors as follows:
 
6.01        Delivery and Other Perfection.  Each Obligor shall promptly from
time to time give, execute, deliver, file, record, authorize or obtain all such
financing statements, continuation statements, notices, instruments, documents,
agreements or consents or other papers as may be necessary to create, preserve,
perfect, maintain the perfection of or validate the security interest granted
pursuant hereto or to enable the Administrative Agent to exercise and enforce
its rights hereunder with respect to such security interest, including
recordations before the PTO, United States Copyright Office (and any similar
office in any other country), as appropriate.  Each Obligor hereby authorizes
the Administrative Agent to file one or more financing statements indicating
that such financing statement covers all assets or all personal property (or
words of similar effect) of such Obligor, in each case without the signature of
such Obligor, and regardless of whether any particular asset described in such
financing statements falls within the scope of the UCC or the granting clause of
this Agreement.  A photocopy or other reproduction of this Agreement shall be
sufficient as a financing statement where permitted by law.
 
6.02        Other Financing Statements or Control.  NoSubject to the
Intercreditor Agreement and except to the extent otherwise permitted by the Loan
Documents, no Obligor shall (a) file or suffer to be on file, or authorize or
permit to be filed or to be on file, in any jurisdiction, any financing
statement or like instrument with respect to any of the Collateral in which the
Administrative Agent is not named as the sole secured party for the benefit of
the Secured Creditors, or (b) cause or permit any Person other than the
Administrative Agent to have “control” (as defined in Section 9‑106 of the UCC)
of any Equity Interest held by such Obligor in any of its Subsidiaries
constituting part of the Collateral.
 
6.03        Preservation of Rights.  The Administrative Agent shall not be
required to take steps necessary to preserve any rights against prior parties to
any of the Collateral.
 

--------------------------------------------------------------------------------

- 15 -
6.04        Remedies.  (a)     Rights and Remedies Generally upon Default. 
IfSubject to the Intercreditor Agreement, if an Event of Default shall have
occurred and is continuing, the Administrative Agent, in addition to other 
rights and remedies provided for herein or in any other Loan Document, or
otherwise available to it, shall have all of the rights and remedies with
respect to the Collateral of a secured party under the UCC (whether or not the
UCC is in effect in the jurisdiction where the rights and remedies are asserted)
and such additional rights and remedies to which a secured party is entitled
under the laws in effect in any jurisdiction where any rights and remedies
hereunder may be asserted, including the right, to the fullest extent permitted
by law, to exercise all voting, consensual and other powers of ownership
pertaining to the Collateral as if the Administrative Agent were the sole and
absolute owner thereof (and each Obligor agrees to take all such action as may
be appropriate to give effect to such right); and without limiting the
foregoing:
 
(i)           the Administrative Agent in its discretion may, in its name or in
the name of any Obligor or otherwise, demand, sue for, collect or receive any
money or other property at any time payable or receivable on account of or in
exchange for any of the Collateral, but shall be under no obligation to do so;
 
(ii)          the Administrative Agent may make any reasonable compromise or
settlement deemed desirable with respect to any of the Collateral and may extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, any of the Collateral; provided that the Administrative Agent
shall provide KCMH with prior notice thereof;
 
(iii)         the Administrative Agent may require the Obligors to notify (and
each Obligor hereby authorizes the Administrative Agent to so notify) each
account debtor in respect of any Account, Chattel Paper or General Intangible,
and each obligor on any Instrument, constituting part of the Collateral that
such Collateral has been assigned to the Administrative Agent hereunder, and to
instruct that any payments due or to become due in respect of such Collateral
shall be made directly to the Administrative Agent or as it may direct (and if
any such payments, or any other Proceeds of Collateral, are received by any
Obligor they shall be held in trust by such Obligor for the benefit of the
Administrative Agent and as promptly as possible remitted or delivered to the
Administrative Agent for application as provided herein);
 
(iv)         the Administrative Agent may prohibit withdrawals from, and/or
apply to the payment of the Secured Obligations, any money or other property in
the Collateral Account; provided that the Administrative Agent shall provide
KCMH with prior notice thereof;
 
(v)          the Administrative Agent may require the Obligors to cause any
securities constituting part of the Collateral, to be transferred of record into
the name of the Administrative Agent or its nominee (and the Administrative
Agent agrees that if any of such securities is transferred into its name or the
name of its nominee, the Administrative Agent will thereafter promptly give to
respective Obligor (through KCMH) copies of any notices and communications
received by it with respect to such securities);
 
(vi)         the Administrative Agent may sell, lease, license, assign or
otherwise dispose of all or any part of the Collateral now owned or hereafter
acquired at such place or
 

--------------------------------------------------------------------------------

- 16 -
places as the Administrative Agent deems best, and for cash or for credit or for
future delivery (without thereby assuming any credit risk), at public or private
sale, without demand of performance or notice of intention to effect any such
disposition or of the time or place thereof (except such notice as is required
by applicable statute and cannot be waived), and the Administrative Agent or any
other Secured Creditor or anyone else may be the purchaser, lessee, licensee,
assignee or recipient of any or all of the Collateral so disposed of at any
public sale (or, to the extent permitted by law, at any private sale) and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
the Obligors, any such demand, notice and right or equity being hereby expressly
waived and released.  The Administrative Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the sale may be so
adjourned; and
 
(vii)        if the Administrative Agent shall determine to exercise its right
to sell all or any of the Security Collateral of any Obligor pursuant this
Section 6, each Obligor agrees that, upon the request of the Administrative
Agent, such Obligor will, at its own expense, do or cause to be done all such
other acts and things as may be necessary to make such sale of such Security
Collateral or any part thereof valid and binding and in compliance with
applicable law.
 
The Proceeds of each collection, sale or other disposition under this Section
6.04, shall be applied in accordance with Section 6.08.
 
(b)          Certain Securities Act Limitations.  The Obligors recognize that,
by reason of certain prohibitions contained in the Securities Act of 1933, as
amended, and applicable state securities laws, the Administrative Agent may be
compelled, with respect to any sale of all or any part of the Collateral, to
limit purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof.  The Obligors acknowledge that any such public
sales may be at prices and on terms less favorable to the Administrative Agent
than those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agree that any such public sale shall be
deemed to have been made in a commercially reasonable manner and that the
Administrative Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Collateral for the period of time necessary
to permit the issuer thereof to register it for public sale.
 
(c)          Notice.  The Obligors agree that to the extent the Administrative
Agent is required by applicable law to give reasonable prior notice of any sale
or other disposition of any Collateral, fifteen Business Days’ notice shall be
deemed to constitute reasonable prior notice.
 
6.05        Deficiency.  If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to Section 6.04 are insufficient
to cover the costs and expenses of such realization and the payment in full of
the Secured Obligations, the Obligors shall remain liable for any deficiency.
 

--------------------------------------------------------------------------------

- 17 -
6.06        Locations; Names, Etc.  Without at least 30 days’ prior written
notice to the Administrative Agent, (or such shorter period of time as  the
Administrative Agent shall reasonably agree), no Obligor shall (a) change its
location (as defined in Section 9‑307 of the UCC), or (b) change its name, type
of organization, mailing address or jurisdiction of organization from those set
forth in Annex I hereto, or (c) agree to or authorize any modification of the
terms of any item of Collateral that would result in a change thereof from one
Uniform Commercial Code category to another such category (such as from a
General Intangible to Investment Property), if, in the case of clause (c), the
effect thereof would be to result in a loss of perfection of, or diminution of
priority for, the security interests created hereunder in such item of
Collateral, or the loss of control (within the meaning of Section 9‑104, 9‑105,
9‑106 or 9‑107 of the UCC) over such item of Collateral..
 
6.07        Public Sale.  None of the Secured Creditors and the Administrative
Agent shall incur any liability as a result of the sale of the Collateral, or
any part thereof, at any public sale pursuant to Section 6.04 conducted in a
commercially reasonable manner.  Each Obligor hereby waives any claims against
the Secured Creditors or the Administrative Agent arising by reason of the fact
that the price at which the Collateral may have been sold at such a public sale
was less than the price that might have been obtained at a public sale without
such restrictions or was less than the aggregate amount of the Secured
Obligations, even if the Administrative Agent accepts the first offer received
and does not offer the Collateral to more than one offeree.
 
6.08        Application of Proceeds.  Subject to the Intercreditor
Agreement, Eexcept as otherwise herein expressly provided and except as provided
below in this Section 6.08, the Proceeds of any collection, sale or other
realization of all or any part of the Collateral pursuant hereto, and any other
cash at the time held by the Administrative Agent under Section 5 or this
Section 6, shall be applied by the Administrative Agent:
 
First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out‑of‑pocket costs and expenses of the
Administrative Agent and the fees and expenses of its agents and counsel, and
all expenses incurred and advances made by the Administrative Agent in
connection therewith;
 
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including fees, charges and disbursements of counsel to the Administrative
Agent) payable to the Administrative Agent in its capacity as such;
 
Third, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit fees) payable to the Lenders and the Issuing Lender (including fees,
charges and disbursements of counsel to the respective Lenders and the Issuing
Lender), equally and ratably in accordance with the respective amounts thereof
then due and owing;
 
Fourth, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit fees and interest on the Loans, L/C
Reimbursement Obligations and other obligations of the Obligors under the Loan
Documents, equally and ratably in accordance with the respective amounts thereof
then due and owing;
 

--------------------------------------------------------------------------------

- 18 -
Fifth, to the payment in full of the Secured Obligations (other than those
specified in clauses Second, Third and Fourth above), in each case equally and
ratably in accordance with the respective amounts thereof then due and owing or
as the Lenders holding the same may otherwise agree; and
 
Finally, to the payment to the relevant Obligor, or its successors or assigns,
or as a court of competent jurisdiction may direct, of any surplus then
remaining.
 
Notwithstanding the foregoing, the proceeds of any cash or other amounts held in
the L/C Exposure Sub‑Account of the Collateral Account pursuant to Section 5.04
shall be applied first to the L/C Exposure outstanding from time to time and
second to the other Secured Obligations in the manner provided above in this
Section 6.08.
 
6.09        Attorney‑in‑Fact.  Without limiting any rights or powers granted by
this Agreement to the Administrative Agent while no Event of Default has
occurred and be continuing, upon the occurrence and during the continuance of
any Event of Default the Administrative Agent is hereby appointed the
attorney‑in‑fact of each Obligor for the purpose of carrying out the provisions
of this Section 6 and taking any action and executing any instruments that the
Administrative Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment as attorney‑in‑fact is irrevocable and coupled with an
interest.  Without limiting the generality of the foregoing, so long as the
Administrative Agent shall be entitled under this Section 6 to make collections
in respect of the Collateral, the Administrative Agent shall have the right and
power to receive, endorse and collect all checks made payable to the order of
any Obligor representing any dividend, payment or other distribution in respect
of the Collateral or any part thereof and to give full discharge for the same.
 
6.10        Continuing Security Interest; Assignments.  (a) This Agreement shall
create a continuing security interest in the Collateral and shall, subject to
clause (b) below, (i) remain in full force and effect until the latest of (A)
the payment in full in cash of the Secured Obligations (other than any
contingent obligations indemnity not then due), (B) the termination or
expiration of all of the Commitments of the Lenders and (C) the termination or
expiration of all Letters of Credit (unless cash collateralized or otherwise
backstopped on terms reasonably satisfactory to the relevant Issuing Lender, the
Administrative Agent and KCMH), (ii) be binding upon each Obligor, its
successors and assigns and (iii) inure, together with the rights and remedies of
the Administrative Agent hereunder, to the benefit of the Secured Creditors and
their respective successors, transferees and permitted assigns.  Without
limiting the generality of the foregoing clause (iii), any Lender may assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement (including, without limitation, all or any portion of its
Commitments, the Loans owing to it an the Note or Notes, if any, held by it) to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to such Lender Party herein or
otherwise, in each case as provided in Section 9.06 of the Credit Agreement.
 
(b)          If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Obligor in a transaction not otherwise prohibited by any Loan
Document (or a Lien permitted under Section 6.02(a)(viii) of the Credit
Agreement shall apply to such Collateral), then such Collateral shall
automatically be released from the Liens created hereby or under any
 

--------------------------------------------------------------------------------

- 19 -
other Loan Document and the Administrative Agent, at the request and sole
expense of any Obligor, shall execute and deliver to such Obligor all releases
or other documents reasonably necessary or desirable for the release of the
Liens created hereby on such Collateral.  At the request and sole expense of any
Obligor, such Obligor (other than KCMH) shall be released from its obligations
hereunder in the event that such Obligor shall cease to be a Wholly-Owned
Subsidiary of KCMH pursuant to a transaction not otherwise prohibited by any
Loan Document.
 
6.11        Termination.  When all Secured Obligations shall have been paid in
full in cash (other than contingent indemnity obligations not then due) and the
Commitments of the Lenders under the Credit Agreement and all L/C Exposure shall
have expired or been terminated or have been cash collateralized or otherwise
back-stopped on terms reasonably satisfactory to the relevant Issuing Lender,
the Administrative Agent and KCMH, this Agreement shall terminate, and the
Administrative Agent shall forthwith cause to be assigned, transferred and
delivered, against receipt but without any recourse, warranty or representation
whatsoever, any remaining Collateral and money received in respect thereof, to
or on the order of the relevant Obligor.  The Administrative Agent shall also,
at the expense of such Obligor, execute and deliver to the respective Obligor
upon such termination such UCC termination statements, as shall be reasonably
requested by the respective Obligor to effect the termination and release of the
Liens on the Collateral as required by this Section 6.11.
 
6.12        Further Assurances and Post-Closing Matters.  Subject to the
Intercreditor Agreement, Eeach Obligor agrees that from time to time (at the
expense of such Obligor) upon the written request of the Administrative Agent,
such Obligor will execute and deliver such further instruments and documents and
do such other acts and things as the Administrative Agent may reasonably request
in order to fully effect the purposes of this Agreement and to enable the
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral.
 
6.13        Voting Rights; Dividends; Etc.  (a)   So long as no Event of Default
shall have occurred and be continuing:
 
(i)           Each Obligor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Security Collateral of such Obligor or
any part thereof for any purpose not in violation of this Agreement or the other
Loan Documents;
 
(ii)          Each Obligor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of the Security
Collateral of such Obligor if and to the extent that the payment thereof is not
otherwise prohibited by the terms of the Loan Documents; provided, however, that
any and all dividends, interest and other distributions paid or payable other
than in cash in respect of, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Security Collateral shall, if received by such Obligor, be received in trust for
the benefit of the Administrative Agent and, if required by Section 5.05,
promptly be delivered to the Administrative Agent and held as Security
Collateral in the same form received (with any necessary endorsements); and
 
(iii)         The Administrative Agent will execute and deliver (or cause to be
executed and delivered) to each Obligor all such proxies and other instruments
as such Obligor
 

--------------------------------------------------------------------------------

- 20 -
may reasonably request for the purpose of enabling such Obligor to exercise the
voting and other rights that it is entitled to exercise pursuant to paragraph
(i) above and to receive the dividends, interest and other payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.
 
(b)          AfterSubject to the Intercreditor Agreement, after the occurrence
and during the continuance of an Event of Default:
 
(i)           All rights of each Obligor (x) to exercise or refrain from
exercising the voting and other consensual rights that it would otherwise be
entitled to exercise pursuant to Section 6.13(a) shall, upon notice to such
Obligor by the Administrative Agent, cease and (y) to receive the dividends,
interest and other distributions that it would otherwise be authorized to
receive and retain pursuant to Section 6.13(a) shall, upon notice to such
Obligor by the Administrative Agent, cease, and all such rights shall thereupon
become vested in the Administrative Agent, which shall thereupon have the sole
right to exercise or refrain from exercising such voting and other consensual
rights and to receive and hold as Security Collateral such dividends, interest
and other distributions.
 
(ii)          All dividends, interest and other distributions that are received
by any Obligor contrary to the provisions of paragraph (i) of this Section
6.13(b) shall be received in trust for the benefit of the Administrative Agent,
shall be segregated from other funds of such Obligor and shall be forthwith paid
over to the Administrative Agent as Security Collateral in the same form as so
received (with any necessary endorsement).
 
6.14        Administrative Agent May Perform.  If any Obligor fails to perform
any agreement contained herein, the Administrative Agent may, but without any
obligation to do so and without notice, itself perform, or cause the performance
of, such agreement, and the reasonable expenses of the Administrative Agent
incurred in connection therewith shall be payable by such Obligor.
 
6.15        The Administrative Agent’s Duties.  (a)   The powers conferred on
the Administrative Agent hereunder are solely to protect the Secured Creditors’
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the safe custody of any Collateral in its possession
and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral, as to ascertaining
or taking action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relative to any Collateral, whether or not any Secured
Creditor has or is deemed to have knowledge of such matters, or as to the taking
of any necessary steps to preserve rights against any parties or any other
rights pertaining to any Collateral.  The Administrative Agent shall be deemed
to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which it accords its own property.
 
(b)          Anything contained herein to the contrary notwithstanding, the
Administrative Agent may from time to time, when the Administrative Agent deems
it to be necessary, appoint one or more subagents (each a “Subagent”) for the
Administrative Agent hereunder with respect to all or any part of the
Collateral.  In the event that the
 

--------------------------------------------------------------------------------

- 21 -
Administrative Agent so appoints any Subagent with respect to any Collateral,
(i) the assignment and pledge of such Collateral and the security interest
granted in such Collateral by each Obligor hereunder shall be deemed, for
purposes of this Agreement, to have been made to such Subagent, in addition to
the Administrative Agent, for the ratable benefit of the Secured Creditors, as
security for the Secured Obligations of such Obligor, (ii) such Subagent shall
automatically be vested, in addition to the Administrative Agent, with all
rights, powers, privileges, interests and remedies of the Administrative Agent
hereunder with respect to such Collateral and (iii) the term “Administrative
Agent,” when used herein in relation to any rights, powers, privileges,
interests and remedies of the Administrative Agent with respect to such
Collateral, shall include such Subagent; provided, however, that no such
Subagent shall be authorized to take any action with respect to any such
Collateral unless and except to the extent expressly authorized in writing by
the Administrative Agent.
 
SECTION 7.  Miscellaneous.
 
7.01        Notices.  All notices, requests, consents and demands hereunder
shall be in writing and telecopied or delivered to the intended recipient at its
“address for notices” specified pursuant to Section 9.02 of the Credit Agreement
and shall be deemed to have been given at the times specified in said Section
9.02.  Any notice to be delivered to any Guarantor hereunder shall be delivered
to KCMH (at its aforesaid address) on behalf of such Guarantor.
 
7.02        No Waiver.  No failure on the part of any Secured Creditor to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise by any Secured Creditor of any right, power
or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.  The remedies herein are
cumulative and are not exclusive of any remedies provided by law.
 
7.03        Amendments, Etc.  The terms of this Agreement may be waived, altered
or amended only by an instrument in writing duly executed by each applicable
Obligor and the Administrative Agent (with the consent of the Lenders as
specified in Section 9.01 of the Credit Agreement).  Any such amendment or
waiver shall be binding upon the Secured Creditors and each Obligor.
 
7.04        Indemnification by the Obligors.  Each Obligor shall indemnify each
Secured Creditor and each Related Party (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of one counsel for the Indemnitees (together with one
local counsel in each relevant jurisdiction) and, after notice to KCMH, of more
than one such counsel to the extent any Indemnitee reasonably determines that
there is an actual conflict of interest requiring the employment of separate
counsel), incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Obligor arising out of, in connection with, or as a result
of, this Agreement, including, without limitation, enforcement of this
Agreement, whether based on contract, tort or any other theory, whether brought
by a third party or by any Obligor and regardless of whether any Indemnitee is a
party thereto, provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent
 

--------------------------------------------------------------------------------

- 22 -
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by an Obligor
against an Indemnitee for material breach of such Indemnitee’s obligations
hereunder, if such Obligor has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.


7.05        Expenses.  The Obligors jointly and severally agree to reimburse
each of the Secured Creditors for all reasonable costs and expenses incurred by
them (including the reasonable fees and expenses of one legal counsel for the
Secured Creditors in each relevant jurisdiction or of more than one such legal
counsel to the extent any Secured Creditor reasonably determines that there is
an actual conflict of interest requiring the employment of separate legal
counsel) in connection with (a) any enforcement of their rights hereunder, or,
during the continuation of an Event of Default, protection of its rights in
connection with this Agreement or collection proceeding resulting therefrom,
including, without limitation, all manner of participation in or other
involvement with (i) performance by the Administrative Agent of any obligations
of the Obligors in respect of the Collateral that the Obligors have failed or
refused to perform, (ii) bankruptcy, insolvency, receivership, foreclosure,
winding up or liquidation proceedings, or any actual or attempted sale, or any
exchange, enforcement, collection, compromise or settlement in respect of any of
the Collateral, and for the care of the Collateral and defending or asserting
rights and claims of the Administrative Agent in respect thereof, by litigation
or otherwise, including expenses of insurance, (iii) judicial or regulatory
proceedings and (iv) workout, restructuring or other negotiations or proceedings
(whether or not the workout, restructuring or transaction contemplated thereby
is consummated), (b) the enforcement of this Section 7.05, (c) the
administration of this Agreement and (d) the custody, preservation, use or sale
of any of the Collateral, and all such costs and expenses shall be Secured
Obligations entitled to the benefits of the collateral security provided
pursuant to Section 4.


7.06        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of each Obligor
and the Secured Creditors; provided that no Obligor shall assign or transfer its
rights or obligations hereunder without the prior written consent of the
Administrative Agent.


7.07        Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.


7.08        Governing Law; Submission to Jurisdiction; Etc.  (a)   Governing
Law.  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.


(b)          Submission to Jurisdiction.  Each Guarantor hereby irrevocably and
unconditionally submits, for itself and its Property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each Guarantor irrevocably agrees that
 

--------------------------------------------------------------------------------

- 23 -
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by applicable law,
in such Federal court.  Each Guarantor agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any Secured Creditor may
otherwise have to bring any action or proceeding relating to this Agreement
against any Obligor or its properties in the courts of any jurisdiction.


(c)          Waiver of Venue.  Each Guarantor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section 7.08.  Each Guarantor
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


7.09        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


7.10        Captions.  The captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.


7.11        Agents and Attorneys‑in‑Fact.  The Administrative Agent may employ
agents and attorneys‑in‑fact in connection herewith and shall not be responsible
for the negligence or misconduct of any such agents or attorneys‑in‑fact
selected by it in good faith.


7.12        Severability.  If any provision hereof is invalid and unenforceable
in any jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Creditors in order to carry
out the intentions of the parties hereto as nearly as may be possible and (b)
the invalidity or unenforceability of any provision hereof in any jurisdiction
shall not affect the validity or enforceability of such provision in any other
jurisdiction.


7.13        Additional Subsidiary Guarantors.  The Obligors shall cause any
Wholly-Owned Subsidiary of KCMH that is a Domestic Subsidiary, other than any
Broker-Dealer
 

--------------------------------------------------------------------------------

- 24 -
Subsidiary or any Domestic Subsidiary of a Foreign Subsidiary or a Domestic
Subsidiary that is a disregarded entity for U.S. federal tax purposes
substantially all of whose assets consist of capital stock and/or indebtedness
of one or more Foreign Subsidiaries, formed or acquired after the date hereof to
become a “Guarantor” and an “Obligor” under this Agreement, by executing and
delivering to the Administrative Agent a Guarantee Assumption Agreement in the
form of Exhibit 1 hereto (together with an appropriate legal opinion of counsel,
as referred to in said Exhibit 1).  Accordingly, upon the execution and delivery
of any such Guarantee Assumption Agreement by any such new Subsidiary, such new
Subsidiary shall automatically and immediately, and without any further action
on the part of any Person, become a “Guarantor” and an “Obligor” under and for
all purposes of this Agreement and the other Loan Documents, each reference in
this Agreement and the other Loan Documents to the “Collateral” shall also mean
and be a reference to the Collateral granted by such new Subsidiary and each
reference in this Agreement to an Annex shall also mean and be a reference to
the annex as attached to such Guaranteed Assumption Agreement.  In addition,
upon the execution and delivery of any such Guarantee Assumption Agreement, the
new Guarantor makes the representations and warranties set forth in Section 3
hereof.  Notwithstanding the foregoing, none of (i) KCM U.S. nor any other
Broker-Dealer Subsidiary or (ii) any Wholly-Owned Domestic Subsidiary, the
giving of a guarantee hereunder would, in the reasonable determination of KCMH,
materially and adversely affect the ability of such Subsidiary to comply with
applicable Laws and regulations, shall be a Guarantor under this Agreement.


7.14        Set off.  IfSubject to the Intercreditor Agreement, if an Event of
Default shall have occurred and be continuing, each Secured Creditor is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Secured
Creditor to or for the credit or the account of any Guarantor against any and
all of the obligations of such now or hereafter existing under this Agreement or
any other Loan Document to such Secured Creditor irrespective of whether or not
such Secured Creditor shall have made any demand under this Agreement or any
other Loan Document and although such obligations of such Guarantor may be
contingent or unmatured or are owed to a branch or office of such Secured
Creditor different from the branch or office holding such deposit or obligated
on such indebtedness.  The rights of each Secured Creditor under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Secured Creditor may have.  Each Secured Creditor agrees to notify
such Guarantor and the Administrative Agent promptly after any such setoff and
application, provided, that the failure to give such notice shall not affect the
validity of such setoff and application.


7.15        Intercreditor Agreements. Notwithstanding anything herein to the
contrary, the Lien and Security Interest granted to the Administrative Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Administrative Agent hereunder, are subject to the provisions of any
Intercreditor Agreement then in effect.  In the event of any conflict between
the terms of any Intercreditor Agreement then in effect and the terms of this
Agreement, the terms of such Intercreditor Agreement shall govern and control. 
No right, power or remedy granted to the Administrative Agent hereunder shall be
exercised by the Administrative Agent, and no direction shall be given by the
Administrative Agent, in contravention of any such Intercreditor Agreement.
 

--------------------------------------------------------------------------------

- 25 -
[Signature pages follow.]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee and Security
Agreement to be duly executed and delivered as of the day and year first above
written.
 

 
KKR CAPITAL MARKETS HOLDINGS L.P.
         
By: KKR CAPITAL MARKETS HOLDINGS GP LLC, its General Partner
         
By
         
Name:
       
Title:
 




 
GUARANTORS:
       
KKR CORPORATE LENDING LLC
             
By
         
Name:
       
Title:
 



KKR CORPORATE LENDING (UK) LLC
             
By
         
Name:
       
Title:
 

 

--------------------------------------------------------------------------------

 
KKR CORPORATE LENDING (CA) LLC
           
By ________________________
     
Name:
     
Title:

 

 
KKR CORPORATE LENDING (TN) LLC
           
By ________________________
   
Name:
     
Title:

 

--------------------------------------------------------------------------------

 
MIZUHO BANK, LTD.,
   
as Administrative Agent
               
By
         
Name:
       
Title:
 

 

--------------------------------------------------------------------------------

EXHIBIT 1


[Form of Guarantee Assumption Agreement]


GUARANTEE ASSUMPTION AGREEMENT


GUARANTEE ASSUMPTION AGREEMENT, dated as of ________ __, 20__ by [NAME OF
ADDITIONAL GUARANTOR], a ________ corporation (the “Additional Guarantor”), in
favor of Mizuho Bank, Ltd., as administrative agent for the Lenders party to the
Credit Agreement referred to below (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).


KKR CAPITAL MARKETS HOLDINGS L.P., a Delaware limited partnership (“KCMH”), KKR
CORPORATE LENDING LLC, a Delaware limited liability company (“KCL U.S.”), KKR
CORPORATE LENDING (CA) LLC, a Delaware limited liability company (“KCL C.A.”),
KKR CORPORATE LENDING (TN) LLC, a Delaware limited liability company (“KCL
T.N.”) and KKR CORPORATE LENDING (UK) LLC, a Delaware limited liability company
(“KCL U.K.”; KCMH, KCL U.S., KCL C.A., KCL T.N. and KCL U.K. are collectively
referred to herein as the “Borrowers”), and the Administrative Agent are parties
to a Second Amended and Restated Credit Agreement, dated as of March 30, 2016
(as further modified and supplemented and in effect from time to time, the
“Credit Agreement”).  In connection with the Credit Agreement, the Borrowers,
the Guarantors referred to therein and the Administrative Agent are parties to a
Second Amended and Restated Guarantee and Security Agreement, dated as of March
30, 2016 (as further modified and supplemented and in effect from time to time,
the “Guarantee and Security Agreement”).  Terms defined in the Credit Agreement
or the Guarantee and Security Agreement and not otherwise defined herein are
used herein as defined in the Credit Agreement or the Guarantee and Security
Agreement.


In accordance with Section 7.13 of the Guarantee and Security Agreement, the
Additional Guarantor hereby agrees that each reference in any of the Loan
Documents to a “Guarantor” or an “Obligor” shall also mean and be a reference to
the Additional Guarantor, that each reference to the “Collateral” or any part
thereof shall also mean and be a reference to the Additional Guarantor’s
Collateral or part thereof, as the case may be, and that each reference in the
Guarantee and Security Agreement to an Annex shall also mean and be a reference
to the annexes attached hereto.  Without limiting the foregoing, the Additional
Guarantor hereby, (a) jointly and severally with the other Guarantors,
guarantees to each Secured Creditor and their respective successors and assigns
the prompt payment in full when due (whether at stated maturity, by acceleration
or otherwise) of all Guaranteed Obligations in the same manner and to the same
extent as is provided in Section 2 of the Guarantee and Security Agreement and
(b) as collateral security for the payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations, pledges and
grants to the Administrative Agent for the ratable benefit of the Secured
Creditors a security interest in all of the Additional Guarantor’s rights, title
and interest in, to and under the Collateral of the undersigned, in each case
whether tangible or intangible, wherever located, and whether now owned or
hereafter acquired and
 

--------------------------------------------------------------------------------

whether now existing or hereafter coming into existence.  The undersigned has
attached hereto supplemental Annex I and Annex II to Annex I and Annex II,
respectively, to the Guarantee and Security Agreement, and the undersigned
hereby certifies that such supplemental annexes have been prepared by the
undersigned in substantially the form of the equivalent Annexes to the Guarantee
and Security Agreement and are complete and correct in all material respects. 
In addition, the Additional Guarantor hereby makes the representations and
warranties set forth in Section 3 of the Guarantee and Security Agreement, with
respect to itself and its obligations under this Agreement, as if each reference
in such Sections to any of the Loan Documents included reference to this
Agreement.


The Additional Guarantor hereby instructs its counsel to deliver any opinions to
the Secured Creditors required to be delivered in connection with the execution
and delivery hereof.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Guarantor has caused this Guarantee
Assumption Agreement to be duly executed and delivered as of the day and year
first above written.
 
 
[NAME OF ADDITIONAL SUBSIDIARY GUARANTOR]
     
 
By
 
 
 
 
Title:

 
Accepted and agreed:
 
[NAME OF ADMINISTRATIVE AGENT],
as Administrative Agent
 
By
   
Title

 

--------------------------------------------------------------------------------

Annex I to the
Guarantee and Security Agreement


FILING DETAILS


[See Sections 3.03 and 3.04 and 6.06]


1.
Name Etc.

 

 
Legal Name
 
Type of
Organization
 
Jurisdiction of
Organization
 
Address
 
Filing
Jurisdiction
                     
KKR Capital Markets Holdings L.P.
 
Limited Partnership
 
Delaware
 
9 West 57th Street, Suite 4200,
New York, NY 10019
 
Delaware
 
                     
KKR Corporate Lending (UK) LLC
 
Limited Liability Company
 
Delaware
 
c/o KKR Capital Markets Holdings L.P.,
9 West 57th Street, Suite 4200,
New York, NY 10019
 
Delaware
                     
KKR Corporate Lending LLC
 
Limited Liability Company
 
Delaware
 
c/o KKR Capital Markets Holdings L.P.,
9 West 57th Street, Suite 4200,
New York, NY 10019
 
Delaware
                     
KKR Corporate Lending (CA) LLC
 
Limited Liability Company
 
Delaware
 
c/o KKR Capital Markets Holdings L.P.,
9 West 57th Street, Suite 4200,
New York, NY 10019
 
Delaware
                     
KKR Corporate Lending (TN) LLC
 
Limited Liability Company
 
Delaware
 
c/o KKR Capital Markets Holdings L.P.,
9 West 57th Street, Suite 4200,
New York, NY 10019
 
Delaware
                   

 
2.
Change in Locations; Names, Etc.



None.
 

--------------------------------------------------------------------------------

Annex II to the
Guarantee and Security Agreement


Part A


INVESTMENT PROPERTY


Initial Pledged Equity

 
Grantor
 
Issuer
 
Certificate
No(s)
 
 
 
Aggregate Number
of Units
 
Percentage
Pledged of the
Aggregate
Outstanding Units
 
KKR Capital Markets Holdings L.P.
 
KKR Corporate Lending (UK) LLC
 
001
 
1
 
100%
 
KKR Capital Markets Holdings L.P.
 
KKR Corporate Lending (CA) LLC
 
N/A
 
N/A
 
100%
 
KKR Capital Markets Holdings L.P.
 
KKR Corporate Lending (TN) LLC
 
N/A
 
N/A
 
100%
 
KKR Capital Markets Holdings L.P.
 
KKR Corporate Lending LLC
 
001
 
1
 
100%
 
KKR Capital Markets Holdings L.P.
 
KKR Capital Markets LLC
 
001
 
1
 
100%
 
KKR Capital Markets Holdings L.P.
 
KKR Capital Markets Limited
 
005
 
006A
 
1,690,000
 
651%




--------------------------------------------------------------------------------

1 65% of the shares of KKR Capital Markets Limited are pledged pursuant to this
agreement, notwithstanding the possibility that that certificates delivered
Administrative Agent (or its designee or bailee) may account for more than 65%
of the outstanding units of this entity.
 

--------------------------------------------------------------------------------

 
KKR Capital Markets Holdings L.P.
 
KKR Capital Markets Asia Limited
 
46
 
15,000,00014,300,000
 
652%
 
KKR Capital Markets Holdings L.P.
 
KKR Corporate Lending (Cayman) Ltd.
 
N/A
 
N/A
 
65%
 
KKR Capital Markets Holdings L.P.
 
KKR Capital Markets Japan Holdings LLC
 
N/A
 
N/A
 
65%

 
Initial Pledged Debt
None.
 
PLEDGED DEPOSIT ACCOUNT

 
Obligor
 
Type of Account
 
Name of Bank
 
Account Number
 
KKR CAPITAL MARKETS HOLDINGS L.P.
 
*
 
*
 
*

 
Part B


ADDITIONAL DEPOSIT AND SECURITIES ACCOUNTS
 
Obligor
Type of Account
Name of Bank
Account Number
KKR CAPITAL MARKETS HOLDINGS LP
*
*
*
KKR CAPITAL MARKETS HOLDINGS LP.P.
*
*
*
KKR CAPITAL MARKETS HOLDINGS LP.P.
*
*
*




--------------------------------------------------------------------------------

2 This entity has 22,000,000 outstanding units.  Certificate number 4 represents
more than 65% of such units.
 
*Material omitted pursuant to an application with the Commission for
confidential treatment.
 

--------------------------------------------------------------------------------

KKR CAPITAL MARKETSCORPORATE HOLENDINGS (UK) LLC.P.
*
*
*
KKR CORPORATE LENDING (UK) LLC
*
*
*
KKR CORPORATE LENDING (UK) LLC
*
*
*
KKR CORPORATE LENDING (UK) LLC
*
*
*
KKR CORPORATE LENDING (CA) LLC
*
*
*
KKR CORPORATE LENDING (TN) LLC
*
*
*
KKR CORPORATE LENDING (UKCAYMAN) LLCLIMITED
*
*
*
KKR CORPORATE LENDING (UKCAYMAN) LLCLIMITED
*
*
*
KKR CORPORATE LENDING (UK) LLC
*
*
*
KKR CORPORATE LENDING (UK) LLC
*
*
*
KKR CORPORATE LENDING LLC
*
*
*
KKR CORPORATE LENDING LLC
*
*
*
KKR CORPORATE LENDING LLC
*
*
*

 
*Material omitted pursuant to an application with the Commission for
confidential treatment.
 

--------------------------------------------------------------------------------

[Additional Exhibits and Schedules not included in First Amendment to Existing
Credit Agreement]
 

--------------------------------------------------------------------------------

EXHIBIT A


[FORM OF NOTE]


PROMISSORY NOTE
 
$[_________]
[________], 20[__]

 
New York, New York


FOR VALUE RECEIVED, KKR CAPITAL MARKETS HOLDINGS L.P., a Delaware limited
partnership (“KCM”), KKR CORPORATE LENDING LLC, a Delaware limited liability
company (“KCL U.S.”), and KKR CORPORATE LENDING (UK) LLC, a Delaware limited
liability company (“KCL U.K.”; KCM, KCL U.S. and KCL U.K. are collectively
referred to herein as the “Borrowers”), hereby jointly and severally promise to
pay to the order of [NAME OF LENDER] (the “Lender”), at such of the offices of
Mizuho Bank, Ltd. in New York, New York as shall be notified to KCM from time to
time, the principal sum of [DOLLAR AMOUNT] [United States Dollars, in lawful
money of the United States] and in immediately available funds, on March [__],
[20__], or such lesser amount at any time as shall equal the then aggregate
outstanding principal amount of the Loans made by the Lender under the Credit
Agreement referred to below, and to pay interest on the unpaid principal amount
hereof, at such office, in like money and funds, for the period commencing on
the date hereof until the principal hereof shall be paid in full, at the rates
per annum and on the dates provided in the Credit Agreement referred to below.


This note (the “Note”) evidences the Loans made by the Lender under the Second
Amended and Restated Credit Agreement, dated as of March 30, 2016 (as modified
and supplemented and in effect from time to time, the “Credit Agreement”) among
the Borrowers, the lenders party thereto (including the Lender) and Mizuho Bank,
Ltd., as Administrative Agent.  Terms used but not defined in this Note have the
respective meanings assigned to them in the Credit Agreement.


The date, amount, Type, Currency, interest rate and Interest Period of each Loan
made by the Lender to the Borrowers, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, endorsed by the Lender on the Schedule attached
hereto or any continuation thereof; provided that the failure of the Lender to
make any such recordation (or any error in making any such recordation) or
endorsement shall not affect the obligations of the Borrowers to make a payment
when due of any amount owing under the Credit Agreement or hereunder.
 
Form of Note
 

--------------------------------------------------------------------------------

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments hereof upon the terms
and conditions specified therein.


Except as permitted by Section 9.06 of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.


This Note shall be governed by, and construed in accordance with, the law of the
State of New York.
 

 
KKR CAPITAL MARKETS HOLDINGS L.P.
     
By
       
Name:
   
Title:




 
KKR CORPORATE LENDING LLC
     
By
       
Name:
     
Title:
 




 
KKR CORPORATE LENDING (UK) LLC
     
By
       
Name:
   
Title:

 
Form of Note
 

--------------------------------------------------------------------------------

SCHEDULE OF LOANS


This Note evidences the Loans made under the within-described Credit Agreement
to the Borrowers, on the dates, in the principal amounts and of the Types, and
bearing interest at the rates and having the Interest Period set forth below,
subject to the payments and prepayments of principal set forth below:
 
Borrower
Principal
Amount of
Loan (in
Dollars)
Currency
Type of Loan
Interest
Rate and
Period
Amount Paid
or Prepaid
Unpaid
Principal
Amount
Notation
Made By

 
Form of Note
 

--------------------------------------------------------------------------------

EXHIBIT C


[FORM OF NOTICE OF BORROWING]


NOTICE OF BORROWING


[Date]


Mizuho Bank, Ltd., as Administrative Agent
for the Lenders parties to the Revolving Credit
Agreement referred to below
1251 Avenue of the Americas
New York, New York  10020
 
Attention:  [________]
 
Ladies and Gentlemen:


The undersigned, [Requesting Borrower], refers to the Second Amended and
Restated Credit Agreement, dated as of March 30, 2016 (as from time to time
amended, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among KKR Capital Markets Holdings L.P., KKR Corporate Lending
LLC and KKR Corporate Lending (UK) LLC, as Borrowers, the Lenders party thereto
and Mizuho Bank, Ltd., as Administrative Agent for such Lenders, and hereby,
irrevocably and unconditionally, gives you notice pursuant to Section 2.01(b) of
the Credit Agreement, that the undersigned hereby requests a Borrowing of Loans
thereunder, and in that connection set forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by Section 2.01(b) of the
Credit Agreement:2


(i)           The Business Day of the Proposed Borrowing is ___________ __,
_____.


(ii)          The Type of Loan of the Proposed Borrowing is ___________.


(iii)         The applicable Borrowing Category for the Proposed Borrowing is
___________.



--------------------------------------------------------------------------------

2
To the extent applicable, the requesting Borrower shall provide (a) Moody’s/S&P
Rating for each Financing Transaction outstanding on the date hereof (and any
proposed Financing Transaction), (b) percentage of Aggregate Facility Amount for
each applicable Rating represented by this Borrowing, (c) if applicable, the
internal credit approved hold position, (d) the debt to EBITDA ratio of any
applicable borrower or issuer in connection with any Financing Transaction, to
the extent such borrower or issuer is “Unrated” and (e) the percentage of the
total amount of any proposed Financing Transaction that is represented by the
underwriting obligation or financing commitment of KCMH or any Subsidiary.

 
Form of Notice of Borrowing
 

--------------------------------------------------------------------------------

(iv)         The aggregate amount of the Proposed Borrowing stated in Dollars is
$___________ and the Currency thereof is __________.


(v)          The initial Interest Period for each Loan made as part of the
Proposed Borrowing is ______ month[s]3.


The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:


(A)  the representations and warranties contained in Section 5.01 of the Credit
Agreement are true and correct in all material respects, as though made on and
as of such date;


(B)   no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, which
constitutes an Event of Default or a Default; and


(C) the Debt to Equity Ratio shall be less than or equal to * to 1.00 after
giving pro forma effect to the Proposed Borrowing.
 

 
Very truly yours,
     
[REQUESTING BORROWER]
       
By:
         
Name:
       
Title:
 

 

--------------------------------------------------------------------------------

3
For Eurocurrency Loans only.

 
Form of Notice of Borrowing
*Material omitted and separately filed with the Commission under an application
for confidential treatment.
 

--------------------------------------------------------------------------------

EXHIBIT D


[FORM OF ASSIGNMENT AND ASSUMPTION]


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Assignment Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Second Amended and Restated Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee.  The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, any guarantees included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively, as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 
1.
Assignor:
     
[and is [not] a Defaulting Lender]
             
2.
Assignee:
[and is an Affiliate/Approved Fund of [identify Lender]4]
       
3.
Borrowers:
KKR Capital Markets Holdings L.P., KKR Corporate Lending LLC and KKR Corporate
Lending (UK) LLC




--------------------------------------------------------------------------------

4
Select as applicable.

 
Form of Assignment and Assumption
 

--------------------------------------------------------------------------------

-2-
4.
Administrative Agent:
Mizuho Bank, Ltd., as the administrative agent under the Credit Agreement
     
5.
Credit Agreement:
$500,000,000 Second Amended and Restated Credit Agreement, dated as of March 30,
2016 among KKR Capital Markets Holdings L.P., KKR Corporate Lending LLC, KKR
Corporate Lending (UK) LLC, the Lenders party thereto and Mizuho Bank, Ltd., as
Administrative Agent
     
6.
Assigned Interest:
 




 
Aggregate Amount
of Commitment for
all Lenders
 
Amount of
Commitment
Assigned
Percentage Assigned
of Commitment
Outstanding
Loans
CUSIP Number
 
$
 
$
%
     
$
 
$
%
     
$
 
$
%
   



[7.
Trade Date:
______________]5

 
Assignment Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
       
[NAME OF ASSIGNOR]
         
By:
     
Name:
 
Title:
       
ASSIGNEE
       
[NAME OF ASSIGNEE]




--------------------------------------------------------------------------------

5
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
Form of Assignment and Assumption
 

--------------------------------------------------------------------------------

-3-
By:
       
Name:
   
Title:
[Consented to and]6 Accepted:
 
MIZUHO BANK
LIMITED, as Administrative Agent



By:
     
Name:
 
Title:



[Consented to:]7
 
KKR CAPITAL MARKETS HOLDINGS L.P.
 
By:
   
Name:
Title:




--------------------------------------------------------------------------------

6
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

7
To be added only if the consent of KKR Capital Markets Holdings L.P. is required
by the terms of the Credit Agreement.

 
Form of Assignment and Assumption
 

--------------------------------------------------------------------------------

ANNEX 1


$500,000,000 SECOND AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF MARCH 30, 2016 AMONG
KKR CAPITAL MARKETS HOLDINGS L.P., KKR CORPORATE LENDING (UK) LLC,
KKR CORPORATE LENDING LLC, THE LENDERS PARTY THERETO
AND MIZUHO BANK, LTD., AS ADMINISTRATIVE AGENT
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.


1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) is [not] a Defaulting Lender; and (b) except as
provided for in clause (a) above, assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Assignment Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01(a) thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) such Assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto
and (vii) if it is a
 
Form of Assignment and Assumption
 

--------------------------------------------------------------------------------

-2-
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.  Payments.  From and after the Assignment Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Assignment Date and to the Assignee for
amounts which have accrued from and after the Assignment Date.8 Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Assignment Date
to the Assignee.


3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

8
The Administrative Agent should consider whether this method conforms to its
systems.  In some circumstances, the following alternative language may be
appropriate:  “From and after the Assignment Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Assignment Date.  The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Assignment Date or with respect to
the making of this assignment directly between themselves.”

 
Form of Assignment and Assumptiot
 

--------------------------------------------------------------------------------

EXHIBIT E-1


[FORM OF NON-U.S. LENDER TAX STATEMENT]


U.S. TAX COMPLIANCE CERTIFICATE


(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of March 30, 2016 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among KKR Capital Markets Holdings L.P.,
KKR Corporate Lending LLC and KKR Corporate Lending (UK) LLC, as Borrowers, the
Lenders party thereto and Mizuho Bank, Ltd., as Administrative Agent for the
Lenders.


Pursuant to the provisions of Section 3.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:
     
Name:
 
Title:

 
Date: ________ __, 20[  ]
 
Form of Non-U.S. Lender Tax Statement
 

--------------------------------------------------------------------------------

EXHIBIT E-2


[FORM OF NON-U.S. PARTICIPANT TAX STATEMENT]


U.S. TAX COMPLIANCE CERTIFICATE


(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of March 30, 2016 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among KKR Capital Markets Holdings L.P.,
KKR Corporate Lending LLC and KKR Corporate Lending (UK) LLC, as Borrowers, the
Lenders party thereto and Mizuho Bank, Ltd., as Administrative Agent for the
Lenders.


Pursuant to the provisions of Section 3.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code].


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or w-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
 
By:
     
Name:
 
Title:

 
Date: ________ __, 20[  ]
 
Form of Non-U.S. Participant Tax Statement
 

--------------------------------------------------------------------------------

EXHIBIT E-3


[FORM OF NON-U.S. PARTICIPANT TAX STATEMENT]


U.S. TAX COMPLIANCE CERTIFICATE


(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of March 30, 2016 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among KKR Capital Markets Holdings L.P.,
KKR Corporate Lending LLC and KKR Corporate Lending (UK) LLC, as Borrowers, the
Lenders party thereto and Mizuho Bank, Ltd., as Administrative Agent for the
Lenders.


Pursuant to the provisions of Section 3.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E  or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:
   

 
Form of Non-U.S. Participant Tax Statement
 



--------------------------------------------------------------------------------

 
Name:
 
Title:

 
Date: ________ __, 20[  ]
 
Form of Non-U.S. Participant Tax Statement
 

--------------------------------------------------------------------------------

EXHIBIT E-4


[FORM OF NON-U.S. LENDER TAX STATEMENT]


U.S. TAX COMPLIANCE CERTIFICATE


(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of March 30, 2016 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among KKR Capital Markets Holdings L.P.,
KKR Corporate Lending LLC and KKR Corporate Lending (UK) LLC, as Borrowers, the
Lenders party thereto and Mizuho Bank, Ltd., as Administrative Agent for the
Lenders.


Pursuant to the provisions of Section 3.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrowers and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]



Form of Non-U.S. Lender Tax Statement
 

--------------------------------------------------------------------------------

By:
     
Name:
 
Title:

 
Date: ________ __, 20[  ]


 

--------------------------------------------------------------------------------